      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 1 of 107




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


THE UNITED STATES OF AMERICA

                Plaintiff,

                    v.                              CIVIL ACTION NO. 94-2080 (GAG)


COMMONWEALTH OF PUERTO RICO

             Defendant,
______________________________________


                 INFORMATIVE MOTION TO APPROVE MONITOR’S
                      THIRD QUARTERLY REPORT FOR 2020

       The Monitor hereby submits her Third Quarterly Report for 2020 covering the period of

July 1 – September 30, 2020 regarding compliance on the remaining issues in this case. This

report is submitted after review and opportunity for comment by the Parties.




Submitted by:

/s/Kim Tandy
Kim Tandy, Federal Monitor
United States v. Commonwealth of Puerto Rico
SPEHCE, VIG Tower
1225 Avidena Ponce de Leon, Penthouse Floor, Office #7
San Juan, Puerto Rico 00907
kimtandy@justicebydesign.net
317-840-9332




                                                                                               1
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 2 of 107




                                      Certificate of Service

I HEREBY CERTIFY that this, I electronically filed the foregoing with the Clerk of the Court on
December 10, 2020 using the CM/ECF system, which will simultaneously serve notice of such filing
to counsel of record to their registered electronic mail addresses.

Respectfully Submitted,
/s Kim Tandy_______________________________
Kim Tandy
Federal Monitor, United States v. Commonwealth of Puerto Rico
SPEHCE, VIG Tower
1225 Avidena Ponce de Leon, Penthouse Floor, Office #7
San Juan, Puerto Rico 00907
kimtandy@justicebydesign.net
317-840-9332




                                                                                                   2
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 3 of 107




                Commonwealth of Puerto
                 Civil Action No: 3:94–cv-02080 (GAG)




                 Monitor’s Third Quarterly Report
                    July 1 – September 30, 2020




Kim Tandy, Federal Monitor
USACPR Monitoring, Inc.
kimtandy@justicebydesign.net
317-840-9332

Monitoring Team:
David Bogard, MPA, JD
Javier Burgos, JD
Robert Dugan
Miriam Martinez, PhD
Curtiss Pulitzer, AIA




                                                                    3
       Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 4 of 107




EXECUTIVE SUMMARY
The continuing threat caused by the pandemic has necessitated modified monitoring protocols to
remain in place during the third quarter, and continues to alter the way in which DCR must operate its
juvenile facilities. This Court entered an Order on 4/20/2020 authorizing and directing the Monitor to
“use all available technology to continue to perform all monitoring functions during the COVID-19
pandemic…… includ(ing) but not limited to, visits to NIJ facilities, meetings, interviews with youth and
staff, as well as the electronic transfer of documents and/or photos.” (Docket No. 1489) I commend the
work done by DCR and its staff to follow COVID-19 protocols to keep youth and staff as safe as possible
from the virus, and to work with the Monitoring team to ensure that we have the necessary information
for our compliance work. We continue to get weekly reports regarding those who have tested positive,
which has been minimal, and those who are in quarantine as a precaution.
In spite of the good work being done to keep Covid-19 at bay and keep youth healthy, the psychological
toll that the virus has taken cannot be underestimated. At one point, fourteen youth were in a 14 day
quarantine status for safety reasons, including those who had been newly admitted to the facility from
the community. The American Academy of Pediatrics warns that the COVID-19 pandemic presents
unique challenges to the health and well-being of youth involved with the justice system.1 They note
that juvenile justice systems must not only reduce the transmission of COVID-19, but must also mitigate
the negative effect of practices necessary to reduce the transmission. This requires access to physical
and mental health care, frequent contact with family members or other supports through phone calls or
video chats, access to distance learning education services, and information and education sessions
about safety regarding COVID-19.
At a time when effective mental health services are most critical, there has been a significant disruption
of these services during the third quarter for the youth in NIJ facilities. The contract held by PCPS for
mental health and substance abuse services was rebid in May, and a new provider chosen in September,
after month to month extensions for PCPS to continue services. PSPC it now litigating the award of the
contract to the other provider, resulting in the departure of several clinicians, and leaving youth without
the continuity of services they desperately need, with clinicians they know and have a clinical
relationship with. The losers in this controversy are the youth who need this service.
During the third quarter, thirty-two (32) separate incidents of attempted suicides, suicidal gestures or
ideation, or self-mutilation occurred, the majority of which were at CTS Ponce. Whether this escalation
is the result of COVID-19 related factors, the disruption in mental health providers, or other reasons
attributable to circumstances in local communities, it is extremely concerning and needs to be among
the highest priorities for NIJ leadership.
This quarter saw marked improvement in educational services, even as adaptations were necessary, and
a strong effort to address the backlog of overdue evaluations/re-evaluations and IEP meetings.
Recruitment of new staff and plans for the new training academy were solidified for an October 16 start
date. Progress has been made on the new online reporting system, which is expected to be
operationalized by November 15th. OISC has made a significant improvement in timely investigations
being completed and eliminating the backlog which accumulated over the last several quarters. These
efforts have been made in spite of numerous setbacks and challenged brought about because of the
virus.


1
 https://services.aap.org/en/pages/2019-novel-coronavirus-covid-19-infections/clinical-guidance/responding-to-
the-needs-of-youth-involved-with-the-justice-system--during-the-covid-19-pandemic/

                                                                                                                 4
        Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 5 of 107



With impending elections in November, the Court has issued transition plans in an effort provide
continuity and stability to operations, and mitigate and prevent undue interruptions or sudden turnover
of personnel which could set back the Commonwealth’s efforts to implement key reforms. It is hoped
that we can move ahead through these next few quarters, and not behind.
A summary of compliance ratings for the remaining sections is found below.

Parag. No.            Compliance Provision                4th 2019   1st2020   2nd 2020     3rd 2020


Physical Plant


  S.A. 31    Facilities conforming to Building Codes        PC         PC        PC            PC

             Sufficient funding for Implementation of
  C.O. 43                                                   PC         PC        PC            PC
             C.O.
             Agency Policy and Procedure Manual for
  S.A. 45                                                   PC
             all operations                                           PC         PC            PC
             Training for current and new direct care
  S.A. 50                                                   PC
             staff                                                    PC        NC*           PC*

  S.A. 48    Sufficient Direct Care Staff                   NC
                                                                      NC         NC           NC
 Jan 2009 Reasonable Safety of Youth through
                                                            NC        NC         NC           NC
  Para. 1 Adequate Supervision
             Sufficient Staff to Implement Decree and
  Parag 2                                                   NC
             adequate supervision                                     NC         NC           NC
             Training for social workers if direct care                          na            na
  Parag 3                                                   na
             staff                                                     na
             Persons Hired to be Sufficiently Trained                  na        na            na
  Parag 4                                                   na
             before deployed

  Parag 5    Submission of monthly staffing report          PC        NC         PC            PC

  S.A. 52    Classification                                 PC        PC         PC            PC

  S.A. 77    Use of Force                                   PC        PC         PC            PC

             Investigations into Alleged Abuse and                               PC            PC
  S. A. 78                                                  PC
             Maltreatment of Youth                                    PC
  S.A. 79    Restrictions on Isolation                      PC        PC         PC            PC

  S.A. 80    Protective Custody                             PC        PC         PC            PC
             Treatment Plans for youth with
  S.A. 59                                                   PC
             Substance Abuse problems                                  PC        PC            NC
             Residential Mental Health Treatment
  C.O. 29                                                   PC
             Program                                                   PC        PC            NC



                                                                                                       5
       Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 6 of 107




             Continuous Psychiatric and
 S.A. 36                                                PC
             Psychological services                               PC            PC            PC

 S.A. 63     Reducing Risk of Suicide                   PC
                                                                  PC            PC            PC
 S.A. 72     Emergency Psychotropic Medication          SC        PC            PC            PC

 S.A. 73     Behavior Modification/Treatment            SC        PC            PC            PC
              Provision of Academic and Voc.
  S.A. 81                                               PC
              Education to All Youth                              PC            PC*           PC
              Compliance with IDEA Requirements
 S.A. 86a.                                              PC
              and Timeframes                                      PC            NC*           PC
              Screening for youth with Disabilities
 S.A. 86b.                                              SC
              (Child Find Provisions)                              SC           NC*           PC

  S.A. 87     Obtaining IEPs of Eligible Youth          PC        PC            NC*           PC

              Delivery of Specially Designed
  S.A. 90                                               PC
              Instruction and Related Services                    PC            NC*           PC
              Qualified educational professionals
  S. A. 91                                              SC
              and voc. Ed                                          SC           NC*           PC

              Year Round Services for youth with
  S.A. 93                                               SC         SC           NC*           PC
              IEPS

              Services to youth in isolation or other
  S.A. 94                                               PC
              disciplinary settings                               PC            NC*           PC

  S.A. 95     Modification of IEPs                      PC        PC            NC*           PC


*Compliance is significantly hampered by covid-19


                Compliance Ratings, Analysis and Recommendations
The Settlement Agreement requires that the Court retain jurisdiction of remaining claims “until
such time as the Commonwealth has fully and faithfully implemented all requirements of the
agreement and such full compliance has been maintained for one year.” (S.A. 103). The Monitor
and Consultants use a three‐tiered system in this report defined as follows:

Substantial Compliance shall mean a level of compliance that does not significantly deviate from
the components of the provision, provided that any deviation poses no significant risk to detainee
health or safety. Substantial Compliance indicates that there are approved relevant policies and
procedures which, when implemented, are sufficient to achieve compliance; trained staff responsible
for implementation; sufficient staff and resources to implement the required reform; and consistent
implementation of the procedures during the majority of the monitoring period. Substantial compliance
also requires that the procedures accomplish the outcome envisioned by the provision.



                                                                                                    6
       Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 7 of 107



The substantial compliance rating is given only when the required reforms address all of the issues
discussed in the provision and when solid implementation of the reforms has been consistently
demonstrated, through reliable data, observations and reports from staff and youth, for a majority of
the monitoring period.

Partial Compliance indicates that compliance has been achieved on some of the components of this
provision, but significant work remains. It indicates that there are approved relevant policies and
procedures which, when implemented, are sufficient to achieve compliance; trained staff responsible
for implementation; and sufficient staff and resources to implement the requirements of the provision.
Partial compliance indicates that while progress has been made toward implementing the procedures
described by policy, performance has been inconsistent throughout the monitoring period and
additional modifications are needed to ensure that procedures are sufficiently comprehensive to
translate policy into practice, and to accomplish the outcome envisioned by the provision. Partial
compliance is appropriate if policies may need minor revisions for compliance with the Settlement
Agreement provided other requirements of this section are applicable.

Non-compliance indicates that most or all of the components of the provision have not yet been met.
Examples include provisions where policies still need to be overhauled, the majority of staff may need to
be trained, procedures may not have been developed, documentation may not be in place or
consistently provided, and there has been no determination that the procedures accomplish the
outcome envisioned by the provision.

PHYSICAL PLANT - Curtiss Pulitzer

S.A. 31 Existing facilities expected to be occupied by juveniles beyond Fiscal Year 1996-1997 shall conform to
applicable federal, state, and/or local building codes.

Compliance Rating      Partial Compliance

Description of         The Monitor’s office has reviewed the drafts of all the documents being developed by
Monitoring process     NIJ/DCR’s consulting architect Javier Valentin relative to compliance with this provision.
during this period     As stated in the last quarterly report, the Monitor’s Consultant reviewed and made edits
of time                to these reports and has shared those comments with NIJ and Mr. Valentin.

                       Due to the earthquakes in Puerto Rico followed by the Covid-19 pandemic, the
                       Monitor’s Consultant has not been able to make any site visits. In lieu of site visits, the
                       Monitor’s Consultant initiated a self-reporting process in April, wherein NIJ are using the
                       spread sheet formats utilized by the Monitor’s Consultant during his regular site visits. In
                       addition, due to the need to maintain hygiene at all times due to Covid-19, NIJ agreed to
                       use the plumbing matrix developed by the Monitor’s Consultant several years ago when
                       plumbing was still being monitored by this office. The Monitor’s Consultant has
                       reviewed the self-reporting documents received for this quarter.




                                                                                                          7
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 8 of 107




                 In addition, the Monitor’s Consultant reviewed the schedule for implementation of the
                 CAPEX projects as well as the Paragraph 31 work with NIJ and Mr. Valentin. Funds
                 became available in July when the fiscal year started, and the CAPEX work has
                 commenced at the facilities in Ponce and Villalba. The Monitor’s Consultant has since
                 received a revised schedule for this work.

                 The Monitor’s Consultant had a functional team Webex meeting on October 5th,
                 rescheduled from September due to a quarantining situation at the FMO office within
                 DCR. Kelvin Merced, Gineima Ojeda, Luis Ortiz and Pedro Santiago from DCR were on
                 the webex as were David Bogard (for the suicide prevention discussion) and Curtiss
                 Pulitzer. We discussed:
                      The status of the suicide prevention door hinge project
                      The status of finalizing the remaining work on the new security vent grills on the
                          lower floors of all housing units
                      The status of the CAPEX work
                      The status of finalizing the Para 31 reports by Javier Valentin
                      The status of the documentation work being prepared by Javier Valentin to be
                          bid out for the repair work related to Para 31
                      General discussion of physical plant issues at Villalba and Ponce

                 While technically this meeting was held at the start of the fourth quarter, because it had
                 been originally scheduled for September, the Monitor’s Consultant has included the
                 outcomes and discussions in the third quarterly report.
Findings and     Facility assessment matrices were received for Ponce for the months of July, August and
Analysis         September and only the month of September for Villalba during the third quarter. The
                 number of broken air conditioning units increased from three in July to six in August and
                 September. In both August and September at Ponce, there were four air conditioning
                 units that were not functioning in Modules 1, 3, 4 and 6 in one wing of rooms and two
                 that were not functioning in Module 8, PUERTAS, in one wing of rooms and in the
                 dayroom. Ponce continues to have persistent air conditioning problems, and four of the
                 six units that were not functioning were the same as at the end of the 2nd quarter. Not
                 having sufficient cooling in PUERTAS, Module 8, is a health issue as the juveniles housed
                 there are on medication and need to be living in a cool environment. It was reported
                 during the functional team call that several of the classrooms at Ponce also had no air
                 conditioning. For Villalba it was disappointing that the only facility assessment report
                 received this quarter was for the month of September. The air conditioning systems are
                 in better repair in Villalba and none were reported broken in September with the
                 exception of one unit in the Admissions area, which is concerning as that is where
                 juveniles in quarantine for Covid are housed. In addition, DCR continues to send the
                 Monitor’s office the monthly maintenance calendars for the brigades who perform most
                 of the repair work at the two facilities.

                 Plumbing assessment matrices were received for the months of July, August and
                 September for Ponce and only the month of September for Villalba. For Ponce, there
                 were no reported broken fixtures in July and August one broken toilet reported in
                 September and there was hot water and adequate drinking water reported for all three

                                                                                                   8
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 9 of 107




           months. For Villalba it was disappointing that no plumbing assessment reports were
           received for July and August but in September, there was one broken urinal and shower
           reported and there was hot water and adequate drinking water reported in all living
           units.

           On the October 5th conference call, Mr. Valentin reported to the Monitor’s Consultant
           that his firm was behind in preparing the documents to be bid out for the Paragraph 31
           construction work. A new schedule was received in mid-October showing the status of
           the construction documents for Paragraph 31 being completed at the end of November.
           The same schedule shows that the scopes of work for the CAPEX projects was
           completed in the third quarter. Significant progress has been made in getting the CAPEX
           projects under way. The repair work has begun in the gyms at both facilities and work
           on some of the fencing and gates and concertina wire was to commence at the start in
           early October. There is no fence repair work at Ponce. The sealing of the rooves and
           other roof repairs at Ponce was to commence in October as well. There is no roof repair
           work planned at Villalba.

           A surprise appropriation was made to purchase and install a new 550 KW emergency
           generator at Ponce and a 600 KW generator at Villalba. In addition, 5000 gallon tanks to
           run the emergency generators at both facilities were funded. Presently there is a 600
           gallon tank at Ponce and a 1000 gallon tank in Villalba, and both are woefully
           inadequate in emergency situations. The new emergency generators and tanks will
           vastly improve the facilities’ abilities to maintain power during a hurricane, earthquake
           or other emergencies.

           As stated in the last quarterly report, Mr. Valentin agreed that a professional editor was
           needed to recompile all the code documents into a coherent single document in proper
           English. Mr. Valentin stated that he was working with attorney Arlene Perez in this effort
           but no progress has been made during the third quarter.

           The Monitor’s Consultant is concerned that with the upcoming election, no progress will
           be made in bidding out the Paragraph 31 projects. NIJ has assured the Monitor’s
           Consultant that as these were existing appropriations there would not be an issue
           moving forward. However, as contracts need to be approved and signed off by
           potentially outgoing appointed officials, this may cause the projects to be delayed.

           The Monitor’s Consultant has also been monitoring the progress being made to comply
           with suicide prevention measures (See below and Para 79) in juvenile rooms, and
           continues to monitor fire safety conditions, plumbing and air conditioning through
           conversations, self-reporting documents and e-mails from NIJ to confirm that all
           housing units are functional and safe for juveniles to occupy.

           As reported in the last quarterly report, there has been some positive movement in
           creating a solution in preventing suicides from occurring by a juvenile attaching a
           ligature to the hinges in juvenile room doors. All the rooms in the PUERTAS housing
           module in Ponce were retrofitted as have three rooms in each of the seven remaining
           living modules in Ponce. At Villalba, Mr. Ortiz from FMO, reported that two rooms in

                                                                                            9
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 10 of 107




                     three housing modules had been completed. He reported that twenty more metal
                     flanges for the retrofit work were being fabricated and that work would commence
                     again shortly at Villalba once the individual doing the retrofit work, who came down
                     with Covid-19 , is replaced with a properly trained replacement. Mr. Ortiz reported that
                     the hinge covers were about to be painted at Ponce. It is unclear why only two rooms at
                     Villalba versus three at Ponce are being retrofitted. Mr. Ortiz explained that the
                     configuration of the housing units at both facilities is somewhat different, but NIJ still
                     needs to explain why this decision was made. In addition, the Monitor’s Consultant
                     requested the status from the NIJ fire safety coordinator regarding securing sprinkler
                     heads with security caulking to prevent any ligatures from being threaded around gaps
                     in the ceiling above the sprinkler heads, but no status report has been given yet.

                     As was reported in earlier reports, all the replacement of air vent grilles with suicide
                     resistant versions on the lower levels of the housing units at Ponce and Villalba have all
                     been completed. The Monitor’s Consultant was told that the DCR brigades had applied
                     security caulking at the edges of the vent grills to prevent the possibility of a ligature
                     from being threaded through the edge of the grills. While the security caulking should
                     prevent juveniles from sliding paper through these same gaps which impedes air
                     conditioning air flow into the rooms, there were some issues where this problem has
                     resurfaced requiring that some of the vents to be replaced again. DCR is waiting for the
                     new materials for these replacement vents to be fabricated.

                     The Consultant received and reviewed the summary report prepared by DCR on the
                     status of many of the projects described above, two tables describing the status of the
                     air vents project and hinge retrofits and a revised project schedule from Mr. Valentin in
                     making his determination regarding compliance.


What is needed for   The Monitor’s Consultant is waiting for a status report on when all three code reports
full compliance?     (the IBC and Puerto Rico Building Codes, the Americans with Disability Act, and the NFPA
What steps are       Life Safety Code) will be compiled into one cohesive document and include all the edits
required and/or      and comments transmitted to Mr. Valentin to date.
recommended?
                     In discussions with Mr. Ortiz he agreed with the Monitor’s Consultant that air
                     conditioning repairs continue to be a problem, especially at Ponce, and that a
                     maintenance contract for all the air conditioning units at both facilities is sorely needed.
                     Due to budget cuts during the financial crisis those contracts were let to lapse. While the
                     brigades can do many of the repairs, a properly crafted maintenance contract should
                     allow for expedited repairs to occur.

                     The Monitor’s Consultant will continue to monitor the projected schedule for
                     completion of the documents to allow the bidding for the proposed construction work
                     for Paragraph 31. In addition, the Monitor’s Consultant will continue to monitor the
                     progress for the CAPEX repairs budgeted for Ponce and Villalba.




                                                                                                       10
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 11 of 107




                      The Monitor’s Consultant would like to see a prioritization for Paragraph 31
                      construction projects so that any mitigation of violations that affect Life Safety, and
                      cannot be initially mitigated operationally, should have the highest priority for
                      implementation.

                      While on-site visits to understand better the proposed capital projects as well as on-site
                      inspections to review the progress of work once it commences is unlikely until 2021, the
                      Monitor’s Consultant will be requesting progress photos and videos or perhaps live
                      FaceTime tours of Ponce and Villalba in addition to monthly reports on facility
                      inspections and the plumbing status reports. DCR needs to ensure that reports are sent
                      to the Monitor’s office in a timelier manner during the 4th and subsequent quarters.
Priority Next Steps   The Monitor’s Consultant realizes and appreciate that the on-going earthquakes which
                      have occurred in Puerto Rico coupled with the Covid -19 crisis have placed additional
                      constraints on NIJ staff to ensure that facilities are safe.

                      Mr. Valentin should hopefully be completing the draft consolidated report. The
                      Monitor’s Consultant will continue to track his progress.

                      NIJ should be continuing retrofitting the door hinges in Villalba. A schedule update for
                      work completion will be requested from Mr. Ortiz

                      NIJ must continue with the needed CAPEX repairs at both facilities. Sufficient funding
                      should be allocated to make additional repairs in the next 2021-2022 fiscal year.

                      The remaining air vent grills that need to be replaced should be finished by the brigades
                      hopefully this quarter and all grills should be painted.

                      Due to the Covid-19 crisis, the Monitor’s Consultant will continue to meet virtually with
                      NIJ and their consultant Mr. Valentin. The consultant will also rely on self-reporting by
                      NIJ on existing physical plant issues that affect the health and safety of juveniles. It is
                      unlikely that an on-site visit will be possible until 2021. The monitor’s office are
                      developing options to try either conduct facetime tours with Mr. Ortiz and including the
                      Deputy Monitor Mr. Burgos as well as receive video tours of Ponce and Villalba.
Quality Assurance     The quality assurance measures are for the monitor’s office to keep reviewing the
Measures              documents developed by Mr. Valentin and hopefully touring the facilities with Mr.
                      Valentin at some point in the future to view first hand where code and ADA violations
                      repairs are to be made. The Monitor’s office will keep reviewing the documents being
                      developed by NIJ to track facility repair issues including suicide mitigation efforts
                      followed up hopefully by tours to determine compliance. Hopefully, a tour of the
                      facilities in 2021 will confirm that the progress on the CAPEX work.


Sources of            The documentation being developed by Mr. Valentin will be the primary source to
Information upon      determine the levels of compliance with the codes and regulations.

                                                                                                        11
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 12 of 107




which Consultant
report and           The financial resources to achieve full compliance may need to involve continued
compliance ratings   discussions with key personnel at NIJ and FOMB as well as senior officials within the
are based.           Commonwealth hierarchy responsible for funding the agency.

                     The spread sheets, videos and photographs being submitted monthly by NIJ will help the
                     Monitor’s office to track facility repair issues.



POLICIES AND PROCEDURES, TRAINING AND RESOURCES – Kim Tandy
S.A. 43 Until this order is fully implemented, Defendants shall submit to the Legislature of the Commonwealth
each fiscal year a report wherein the required sums of money will be established so as to implement this
Consent Order.
Compliance Rating     Partial Compliance

Description of        On December 19, 2019 Judge Gelpi ordered the Parties to discuss a plan prior to the
Monitoring process    January 16th Status Conference for an adequately protected budget for this case, and
during this period    “one in which funds are designated toward the present consent decree and not used
of time               toward any other purposes.” (See Order, Doc. 1436) This was reinforced by the Court
                      during the Status Conference on January 16th, 2020.

                      On April 22, 2020 the budget was filed with a Joint Motion by the Parties, and with the
                      agreement of the Monitor. The budget was approved by this Court on April 23, with an
                      Order that the budget shall be separate and earmarked within DCR’s overall budget.

                      The budget was certified by FOMB pursuant to Section 202(e) of PROMESA.

                      DCR is required by the Settlement Agreement to “submit to the Legislature of the
                      Commonwealth each fiscal year a report wherein the required sums of money will be
                      established so as to implement this Consent Order.” The Court has ordered DCR to have
                      an adequately protected budget for this case, with designated funds which cannot
                      otherwise be used toward other purposes. The current budget proposal has NIJ as a
                      separate program within DCR so that funds will be assigned for exclusively use for
                      juvenile facilities.

                      The budget total is $22,555,297 for the 2020-2021 fiscal year. The Joint Motion filed by
                      the Parties also notes that expenditures will be tracked and accounted for separate and
                      apart from the total DCR budget throughout the fiscal year. (ECF Doc. 1493, pg. 3)

                      The budget for NIJ includes 318 security personnel within the two remaining facilities,
                      and 214 civil staff, including social workers, educators, special operations, central office
                      staff, and those located in community offices. The total security personnel includes 62
                      new positions for Juvenile Service Officers. It also includes nearly 1.5 million in Capital
                      Expenditures, including $714,155 for repairs needed to comply with Paragraph 31.


                                                                                                         12
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 13 of 107




                      The Monitor requested budget to actual numbers for the first quarter of the fiscal year
                      to compare actual spending to what has been budgeted and approved for compliance
                      issues.

Analysis and           FOMB indicated in its letter to Governor Wanda Vazquez on June 1, 2020 that reporting
Findings              for DCR’s Juvenile Program “must include and clearly detail budget to actuals on a
                      concept level basis, any reprogramming of funds within the program, and any
                      reprogramming of funds to/from other programs or agencies.”

                      DCR’s separate budget for NIJ addresses some of the most serious compliance issues
                      where financial resources have been an impediment, including staffing and capital
                      expenditures for code violations. Now that funding has been made available, it is
                      imperative that funds are timely spent in the manner allocated to address these areas.

                      The Monitor requested and received budget to actual figures for July – September of
                      2020 reflecting the amounts being spent within the NIJ budget. Spending is under
                      budget for staffing, as a result of new cadets not being brought on until later in the
                      second quarter of the fiscal year. The agency has spent little on capital expenditures of
                      the $1.38 million allocated, in part because covid-19 has made getting this work
                      completed difficult. More information is included under paragraph 36 on this issue.
What is needed for    DCR must not only request that adequate funding be sought from the legislature to
full compliance?      comply with the Settlement Agreement terms, it must ensure that once received, this
What steps are        funding is used to remediate areas which have not yet come into compliance. As
required and/or       evidence of this, budget to actual amounts showing these expenditures were provided
recommended?          to the Monitor.

                      DCR must also ensure that those staff positions who have been included in the NIJ
                      separate budget are filled and utilized only for purposes of NIJ. Currently, the Director of
                      NIJ appointed in May after various incidents in the facilities, continues to split her time
                      between NIJ leadership and other functions within DCR for the adult facilities. DCR must
                      ensure that this position and others paid for within the NIJ budget are dedicated only to
                      NIJ functions as required by the Court’s Order.

                      If the population can be further downsized, with more youth remaining in their own
                      communities, or being returned sooner, the budget projections will likely be different.
                      The Monitor strongly suggests a leadership group be discuss this now, and to utilize
                      outside consultants to assist as needed.
Priority Next Steps   Quarterly budget to actual reports must be generated which can ensure that appropriate
                      spending is occurring, and which comply with FOMB’s requirements, and which are
                      provided to the Monitor.

                      DCR must ensure that staff positions included in the NIJ budget are used only for the
                      purposes of NIJ, including the Director of NIJ.
Sources of            Budget to actual report for July – September of 2020.
Information upon

                                                                                                        13
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 14 of 107




which Consultant      Information which has been obtained regarding the split function of various staff
report and            positions has come from top leadership positions within NIJ.
compliance ratings
S.A. 45 Within one year of the approval of the agreement by the Court, Defendants agree to provide an agency
policy and procedure manual governing all operational aspects of the institutions. Within eighteen months of
the approval of this agreement, Defendants shall further insure that the facilities are strictly operated within
these policies and procedures and that all staff have been trained accordingly.

Compliance Rating     Partial Compliance

Description of        The Monitor has copies of existing policies and procedures in most of the remaining
Monitoring process    areas of the Settlement Agreement and Consent Order. The remaining policies include
during this period    final approval by the Secretary of several classification policies, and finalization of the
of time               new policy on Isolation (not yet numbered), as well as changes to policies 9.17 on Group
                      Schedule Modification, 17.19 regarding Protective Custody, and 17.20 regarding
                      Transitional Measures.

                      The Parties entered a Joint Motion to Address Continuing Facility Safety Issues filed on
                      April 9, 2020, which was Ordered on April 10 (ECF Doc.1477), and which contains an
                      agreement to develop a policy on isolation based upon a definition developed by the
                      Parties. It was agreed that isolation policy and related policies would be submitted for
                      review and approval by the Monitor with 60 days.

                      When that did not occur, a subsequent Order was entered on 8/18/2020 requiring
                      compliance with agreed upon timeframes for changes to be made to the four policies
                      listed above by DCR no later than August 30, with comments by the Department of
                      Justice to be made within 10 days thereafter, and any final resolution of language to be
                      resolve within 10 days after that. The policies were then to be translated by the
                      Monitor’s office, with a final 7 days given thereafter for the parties to address any
                      substantive changes based upon the translation.
Findings and          As of close of the first quarter 2020, the agency has produced a revised draft of
Analysis              classification policies 6.1 and 6.2, with the changes noted in Bob Dugan’s report for
                      Paragraph 52 for this quarter. The following policies for Classification, along with their
                      revision dates, are awaiting signature by the Secretary:

                                  1.   6.1 - February 14, 2020
                                  2.   6.2 - February 14, 2020
                                  3.   6.3 - December 20, 2019
                                  4.   6.4 - January 30, 2020
                                  5.   6.5 - January 30, 2020
                                  6.   6.6 - December 20, 2019

                      The revision of the new isolation policy, as well as final revisions in the policies on Group
                      Schedule Modification, Transitional Measures, and Protective Custody have not been
                      finalized in a Spanish format so that they can be translated into English for a final review.
                      At the end of the third quarter, this requirement is weeks beyond the deadline imposed
                      by the Court’s Order.

                                                                                                         14
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 15 of 107




                      Further discussion about policies and procedures are noted in other sections of this
                      report as relevant in the sections noted above.
What is needed for    Approved policies and procedures should remain a priority in any area where the
full compliance?      Monitor’s office has not yet approved of changes, and where policies do not adequately
What steps are        reflect the requirements of the Settlement Agreement and/or Consent Order.
required and/or
recommended?          The policies for Classification require the Secretary’s authorization signature, an
                      implementation date, and a training curriculum and training schedule to coincide with
                      the implementation date in a manner that assures staff are trained prior to policy and
                      procedure implementation.

                      A draft policy for isolation, as well as necessary correlating changes to the policies for
                      transitional measures, protective custody and group schedule modification must be
                      finalized to comply with the Court’s 8/18/2020 Order. DCR then has a 90 day period
                      during which to implement the new policies, including a training curriculum and training
                      schedule to ensure that all staff understand and have been trained on the new
                      procedures.
Priority Next Steps   The Classification policies must be signed by the Secretary.

                      Final changes to the edits on the four policies related to isolation must be made to
                      comply with the Court’s order of 8/18/2020. The Monitor will then have the policies
                      translated, and the parties will have 7 days to ensure the translation is accurate.
Quality Assurance     NIJ staff, under the leadership of Kelvin Merced, have been working on a set of policies
Measures              regarding Quality Assurance which are under review by Bob Dugan.
S.A. 50. Defendants shall ensure that current and new facility direct care staff are sufficiently well-trained to
implement the terms of this agreement. Each direct care staff, whether current or new, shall receive at least
forty (40) hours of training per year by qualified personnel to include, but not be limited to, the following
areas: CPR (cardiopulmonary resuscitation); recognition of and interaction with suicidal and/or self-mutilating
juveniles; recognition of the symptoms of drug withdrawal; administering medicine; recognizing the side-
effects of medications commonly administered at the facility; HIV related issues; use-of-force regulations;
strategies to manage juveniles' inappropriate conduct; counseling techniques and communication skills; use of
positive reinforcement and praise; and fire prevention and emergency procedures, including the fire
evacuation plan, the use of keys, and the use of fire extinguishers.
Compliance Rating     Partial Compliance (significantly hampered by covid)

Methodology for       Training requirements were significantly hampered during this quarter as a result of
Monitoring this       COVID-19. Central office staff were, for the most part, unable to work in the office, and
Quarter               many could not work from home to access necessary information to perform their jobs.
                      The Monitor recognizes that although there have been definite setbacks in training
                      regarding compliance, many tasks were unable to be performed during this time through
                      no fault of NIJ staff.




                                                                                                        15
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 16 of 107




                        A training completion schedule for the year was provided, showing that training ceased
                        on March 16, with all subsequently scheduled training for the quarter cancelled because
                        of COVID.

                        On 8/21/2020, the Monitor met by videoconference with Aida Burgos, Kelvin Merced
                        and Gineima Ojeda Richardson about training issues. Concern was expressed by the
                        Monitor at that meeting about whether DCR was ensuring that these three staff were
                        being used only for NIJ purposes as indicated in the approved budget.2

                        The Monitor requested that DCR provide her with a plan for third and fourth quarter
                        detailing how this provision can be brought back into at least partial compliance. While
                        no plan was submitted to address all of the areas of deficiency, a copy of the 18 month
                        Annual Report was completed and sent for the period ending December of 2019. The
                        Annual Report for the period ending June, 2020, has not yet been completed, however,
                        no training of officers was completed during that time other than the training of 9 new
                        cadets for relief in Ponce.

                        The focus this quarter has been on training of new cadets in the NIJ Training Academy in
                        order to bring much needed staffing relief to both facilities.
Findings and            No training for officers occurred during the third quarter other than that of 9 new cadets
Analysis regarding      who already completed officer training at DCR.
compliance.
                        The annual report covering July 1, 2018 – December, 2019, based upon the data
                        collected by the Institute for Human Resources Development and Training (IDECARH),
                        shows a total of 257 officers, of which 23 were inactive for training purposes (meaning
                        they were away because of extended leave – 4 to 6 months – due to abandonment of
                        post or reassignment to a facility that does not serve youth. A total of 234 officers (91%)
                        were available for training purposes. IDECARH provided the Monitor backup
                        documentation in the form of an Excel spreadsheet which lists all officers and the
                        training they have received.

                        During the 18 month period covered by the report, IDECARH developed and coordinated
                        a total of 1215 hours of training. Officers are required to complete 40 hours of training
                        during the 18 month period. Of the available officers, 27% completed more than the
                        required 40 hours, including 31 officers in Ponce, and 34 officers in Villalba. It should be
                        noted that the topics of Grip and Control Technique, Mechanical Restraints and
                        Psychological First Aid were not offered until July 2019 and are not included in this
                        report. The chart below shows the topics covered, and the number and percentages of
                        those attending by facility:

                         Topic Covered              Hours     Ponce     Villalba Others      Total      Metric


2
 Gineima Ojeda Richardson was appointed on May 12th as the Regional Manager over NIJ operations replacing
Raul Cepeda. Cepeda was included in the approved budget, and the Monitor has been told that Ms. Ojeda
Richardson is his replacement. As such, this position should have remained a full time position within NIJ.

                                                                                                              16
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 17 of 107




            Emergency key control     3        90%      100%       95%       95%       85%
            and management
            CPR/First Aid             6        97%      97%        97%       97%       90%
            Mgmt. of Alleged          4        88%      92%        97%       90%       85%
            Maltreatment and
            Institutional Neglect
            Suicide Prevention        3        79%      91%        85%       85%       90%
            Physical Health           4        98%      92%                  95%       85%
            Behavior Modification     4        76%      80%        78%       78%       85%
            Program
            Life Security NIJ         6        79%      97%        88%       88%       85%
            Rules and procedures      3        81%      98%        89%       89%       85%
            regarding Use of Force
            Validation of youth       4        84%      54%        69%       69%       85%
            rights
            Use of Chemical           3        47%      47%                  47%       100%*
            Restrictions

           *The metric for this topic was set at 100% of those who are authorized to use OC spray.
           It is not clear as to whether the percentage of officers trained reflects only those
           authorized or is compared against the total available officers for training.

           Of the ten topics listed, training did not hit the designated metric in 4 areas: Behavior
           Modification, Validation of Youth Rights, Suicide Prevention, and the Use of Chemical
           Restrictions. The other 6 areas met and in several cases, exceeded the established
           metric for compliance. The facilities must have corrective actions plans to complete the
           additional training within 180 days. There is no evidence this was done in the first and
           second quarter of 2020, however, the restrictions because of covid-19 made this very
           challenging.

           The Monitor has not received an annual assessment of training needs, and
           documentation of necessary or recommended changes to the training curricula.

           Changes to the format of re-training occurred during fiscal year 2019-2020, including the
           redesign of the sequence of topics and number of hours offered to youth service
           officers. Beginning in September of 2019, the annual retraining began with 4 full days on
           the subject of use of force, including use of force policies, gripping and control
           techniques, use and management of mechanical and chemical restraints, and report
           writing. NIJ management noted that this change was welcomed by staff and there was
           noted improvement in employee execution.

           A request was also made to allow NIJ to certify instructors in Intervention in Nonviolent
           Crisis (CPI), a model developed in the 1980’s which provides strategies to avoid risks,
           ensure safety, and provide tools to work with people in high risks situations without

                                                                                             17
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 18 of 107




                    exacerbating their emotional state. This was presented as necessary to promote a
                    change in institutional philosophy from one focused on security and punitive measures
                    versus one focuses on security and treatment. Information on this model can be found
                    at https://www.crisisprevention.com/Resources/Research


What is needed to   Agreed upon metrics for reaching compliance are as follows:
reach full and      1) Training sessions in all SA 50 categories must be planned and provided throughout
faithful            the coming year with sufficient frequency to allow for ready access by participants in the
compliance?         remaining two facilities. A training calendar must be prepared in advance. Given the
                    likelihood that the pandemic will extend through a portion of 2021, NIJ should
                    determine how best to deliver ongoing training to its officers.

                    2) Training completion by active direct care staff must reach the targeted benchmarks
                    by topic over an 18 month period, and corrective action plans for facilities not achieving
                    those benchmarks must ensure that the remaining staff complete training within 180
                    days. This includes:
                         Training on the use of chemical agents must be completed at the 100% rate, but
                            only for those who are authorized and certified to use OC spray.
                         CPR training and certifications must be completed every 2 years at the 90% level
                            for those direct care staff.
                         Training on suicide prevention must be completed at the 90% rate for all direct
                            care staff.
                         Facility directors must ensure that all other required trainings for this provision
                            meet at least 85% completion rate within the 18 months.

                    3) Pre and post must be used to evaluate participants’ increase in knowledge and skills
                    achieved by the training. Staff must pass such tests with a 70% or higher grade. Backup
                    documentation must be provided to the Monitor to show such results.
                    4) Evaluation of training modules and delivery must be sought by participants and
                    through QA to ensure trainers are knowledgeable and skilled both in content and
                    delivery to adult learners, materials are understandable and adequately cover the topic,
                    and that content is relevant, current and accurate.

                    5) Ongoing training needs will be assessed at least on an annual basis or more
                    frequently if needed to determine if modifications are necessary. Written
                    documentation is required to show that such reviews have taken place and what
                    changes if any have been made as a result.

                    6) Necessary revisions to training based on changes in policies and procedures will be
                    made within a targeted time, with full implementation within 12 months. Written
                    documentation is required to show that such changes have been made and
                    implementation scheduled and completed. It is important that such changes be
                    coordinated with UEMNI and OISC and include recommendations based upon
                    investigation findings and results.



                                                                                                    18
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 19 of 107




                       Appropriate staffing support must be in place to the Director of Human Resources and
                       IDECAHR to facilitate report preparation and compliance evidence. The new budget for
                       the NIJ budget, which cannot be used for other purposes, includes the Director of
                       Human Resources and IDECAHR. Her responsibilities should be 100% within NIJ.

                       The Monitor encourages NIJ to continue to seek out resources for certifying trainers in
                       the CPI model as a way of changing the culture within NIJ to a more therapeutic one.
Priority Next Steps    IDECARH must complete an annual report for the period of January 1, 2019 – June 30,
                       2020 the fourth quarter.

                       IDECARH must provide backup documentation for 2019 and the first 5 months of 2020
                       regarding training records, evaluations, and pre/post testing.

                       NIJ must evaluate staffing needed to comply with training provisions if it is not possible
                       for the Director of Human Resources and IDECAHR to be physically present in Central
                       office during the pandemic.

                       A plan for how training will be done, whether in person or remotely, for this fiscal year
                       should be presented to the Monitor given the restrictions imposed by COVID-19.
 Basis for findings    The findings and recommendations are based upon the meetings with the Human
and                    Resource Specialist in May, as well as the Annual Report ending December of 2019.
recommendations
                       Information relative to the CPI program for training in crisis intervention can be found at
                       https://www.crisisprevention.com/Resources/Research



PROTECTION FROM HARM – STAFFING (Bob Dugan)
S.A. 48. Defendants shall ensure that the facilities have sufficient direct care staff to implement all terms of this
agreement. Direct care staff supervise and participate in recreational, leisure and treatment activities with the
juveniles. Compliance can be demonstrated in either of two ways.

48.a Method one: Defendants may provide documentation of consistent supervision by not less than one (1)
direct care worker to eight (8) juveniles during day and evening shifts and not less than one (1) direct care
worker to sixteen (16) juveniles during normal sleeping hours.

48.b Method Two: Defendants may develop, and submit to the court for approval, an alternate staffing roster
for any facility in this case. The roster shall be based on a study that shall specify fixed posts and the
assignment necessary to implement the terms of this agreement, taking into consideration the physical
configuration and function of spaces, the classification and risk profiles of youths involved, the incident patterns
in the settings involved, the routine availability in the settings of other categories of staff, and the overall
number of direct care positions necessary to consistently achieve the coverage proposed. Once a plan is
approved for a facility, defendants shall document the employment of the necessary overall numbers of direct
care staff, and the ongoing deployment of such staff in accordance with the plan.”



                                                                                                           19
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 20 of 107




The Commonwealth has the choice to demonstrate compliance according to method 48.a or 48.b. They have
informed the Monitor that they do not intend to select method 48.b and that their legal position is that this
language should be struck from the Settlement Agreement as superfluous.

   Compliance         Non-Compliance
     Ratings

Description of        S.A. 48 Staff Youth Ratio monitoring compliance is analyzed on a quarterly basis using DCR
Monitoring process    facility generated weekly staff youth ratio forms, facility daily population reports, as well
during this period    as the weekly Form DCR -DCR -0144. These forms are submitted to the Monitor’s
of time               Consultant throughout the reporting quarter. DCR facilities daily shift by shift staffing and
                      youth population for each operational housing module is reported, as well as any 1:1
                      supervision events, and the volume of staff that are required to work a double shift.
                      Commencing with the fourth quarter of 2019, DCR provided specific information of the
                      names of staff who were working double shifts, the shift and location. The compliance
                      report provides information from Staff Youth Ratio forms that were provided to the
                      Monitor’s Consultant for the period June 28, 2020 through September 26, 2020.

                      As a result of the coronavirus pandemic, no site visits were conducted by the Consultant
                      during the third quarter of 2020. Monitoring of the various provisions of S.A. 48 were
                      conducted through the production and delivery of the usual monitoring documentation.
                      In lieu on facility site visits, the Monitor’s Consultant participated in five video web
                      conferences during the third quarter. Communication with various members of the DCR
                      staff was also conducted by multiple web video conferences throughout the third
                      quarter.

Findings and          Compliance Status: For the 2020 third quarter, S.A. 48a is found to be in non-
Analysis              compliance, with these findings:

                             There are not sufficient staff and resources assigned to CDTS Ponce and CDTS
                              Villalba to implement the requirements of the provision.
                             DCR submitted a Staff Recruitment Process Timetable to the Monitor and to the
                              United States Department of Justice (“DOJ”) with an adjusted timeline dated
                              August 27, 2020. A revised Staff Recruitment Process Timetable was submitted
                              on October 9, 2020. The Staff Recruitment Process Timetable identifies the
                              assignment of new officers who have successfully completed the training
                              academy on November 16, 2020.
                             DCR required 7496 double shift hours to meet the minimal required staff youth
                              ratio in 94% of the 6:00 AM – 2:00 PM shifts and 90% of the 2:00 PM – 10:00 PM
                             796 (18%) of staff youth ratio events were filled by staff working double shifts.
                                   o CDTS Ponce used two, twelve-hour shift staffing for 78% of the staffing
                                       events (1527) in the third quarter. When using two, twelve-hour shift
                                       staffing, 45 double shifts were required to maintain minimum staff
                                       youth ratios.
                                   o CDTS Ponce used three, eight-hour shift staffing in 12% of the staffing
                                       events (436), which required 205 double shifts.

                                                                                                         20
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 21 of 107




                        o     CDTS Ponce maintained minimum staff youth ratio in 99% of third
                              quarter staffing events.
                         o CDTS Villalba used three, eight-hour shifts staffing for all 2428 third
                              quarter staffing events, requiring 546 double shifts to maintain the
                              minimum staff youth ratio in 92% of staffing events.
                   The volume of serious youth violence, cutting events and assaults reflects
                    institutional environments that are intermittently chaotic and not safe for youth
                    or staff.
                   For the 2020 third quarter, the Monitor's Consultant continues to find non-
                    compliance with meeting the minimum staff youth ratios and the shortage of
                    officers, reliance on double shifts and twelve hour shifts, significantly
                    jeopardizes youth safety and protection from harm.

           Analysis:

           DCR submitted a total of twenty-six facility staff youth ratio forms for the two facilities
           requiring staff youth ratios, allowing for 100% of the staff youth ratio forms being
           available for analysis. DCR has consistently provided all requested Staff Youth Ratio
           forms used for monitoring and reporting.

           It should be noted that as with the 2020 second quarter staffing data, analysis of staffing
           for the third quarter requires a more selective analysis, in light of CDTS Ponce use of two,
           twelve hour shifts for the majority of shifts. The coronavirus quarantine protocols
           created exceptional challenges for DCR. As staff became exposed to positive coronavirus
           individuals, they were no longer available for assignment while proceeding through the
           Covid quarantine protocols.

           During the third quarter, DCR continued to adjust CDTS Ponce facility staffing from three,
           eight hour shifts per day to two, twelve hour shifts per day to address staffing shortages,
           quarantine of officers exposed to the coronavirus, and the volume of double shifts that
           the shortage of officers generated. The following table illustrates the staffing shift
           models that were being used by both facilities during the third quarter.




                                                                                               21
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 22 of 107




                             2020 Third Quarter Shift Staffin Patterns: June 28-September 26, 2020
           CDTS Ponce              Third                               CDTS Villalba           Third
           Quarter Shift Staffing:  June           3, 8 Hour Shifts:   Quarter Shift Staffing:  June
           28 - September 26, 2020                 2, 12 Hour Shifts   28 - September 26, 2020               3, 8 Hour Shifts:
                           June 28 - July 4, 2020 3, 8 hour shifts                  June 28 - July 4, 2020    3, 8 hour shifts
                                 July 10-11 2020 3, 8 hour shifts                        July 5 - 11, 2020    3, 8 hour shifts
                                  July 5 - 9, 2021 2, 12 hour shifts                    July 12 - 18, 2020    3, 8 hour shifts
                               July 12 - 18, 2020 2, 12 hour shifts                     July 19 -25, 2020     3, 8 hour shifts
                                July 19 -25, 2020 2, 12 hour shifts               July 26 - August 1, 2020    3, 8 hour shifts
                        July 26 - August 1, 2020 2, 12 hour shifts                      August 2 -8, 2020     3, 8 hour shifts
                              August 2 -8, 2020 2, 12 hour shifts                     August 9 - 15, 2020     3, 8 hour shifts
                             August 9 - 15, 2020 2, 12 hour shifts                   August 16 -22, 2020      3, 8 hour shifts
                            August 16 -22, 2020 2, 12 hour shifts                    August 23 - 29, 2020     3, 8 hour shifts
                            August 23 - 29, 2020 2, 12 hour shifts         August 30 - September 5, 2020      3, 8 hour shifts
                August 30 - September 5, 2020 2, 12 hour shifts                   September 6 -12, 2020       3, 8 hour shifts
                         September 6 -12, 2020 2, 12 hour shifts                 September 13 -19, 2020       3, 8 hour shifts
                       September 13 -19, 2020 2, 12 hour shifts                  September 20 - 26, 2020      3, 8 hour shifts
                      September 20 - 22, 2020 2, 12 hour shifts
                      September 23 - 26, 2020 3, 8 hour shifts
           CDTS Ponce had 14, 3, 8 hour shifts days, resulting         CDTS Villalba had 91 3, 8 hour shifts days,
           in 52 shifts.                                               resulting in 273 shifts.
           CDTS Ponce had 77, 2, 12 hour shift days ,
           resulting in 154 shifts.

           As displayed in the table above, CDTS Ponce operated on three, eight hour shifts from
           July 28 through July 11, and started two, twelve hour shifts on July 5, through September
           22. On September 23 through 26, CDTS Ponce operated on three, eight hour shifts.

           CDTS Villalba operated on three, eight hour shifts from June 28 through September 26.,

           The DCR two, twelve-hour shifts were 6:00 AM – 6:00 PM and 6:00 PM to 6:00 AM. For
           purposes of staff youth ratio compliance both the 6:00 AM – 6:00 PM and 6:00 PM to
           6:00 AM have been assessed as requiring a 1:8 staff youth ratio. When DCR was
           operating with three, eight hour shifts, the 6:00 AM -2:00 PM amd 2:00 PM to 10:00 PM
           shift were assessed as requiring a 1:8 staff youth ratio and the 10:00 PM to 6:00 AM
           shifts were assessed as requiring a 1:16 staff youth ratio.

           As part of the coronavirus protocols, youth were restricted to housing modules to reduce
           exposure to other staff and youth, with no or extremely limited off module programming
           opportunities.

           For the third quarter of 2020, CDTS Ponce reported meeting the required staff youth
           ratio in 99% of the staff youth ratio events operating a three, eight-hour shift and 1005
           of the staffing events when using a two, twelve -hour shifts.

           For the third quarter of 2020, CDTS Villalba using a three, eight-hour shift model
           reported meeting the required staff youth ratio in 92% of the staff youth ratio events.




                                                                                                                   22
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 23 of 107




           For the third quarter of 2020, DCR, regardless of shift models, met the staff youth ratio in
           95% of the staff youth ratio events.

           A more in-depth view analysis of type of shift and volume of double shifts is displayed in
           the charts and tables below.

           CDTS Ponce Third Quarter Shift Staffing:
           CDTS Ponce Third Quarter Shift                              Weekly Staff                                                                  % of Staff Youth
           Staffing:                               3, 8 Hour Shifts:   Youth Ratio     Met Required       % of Compliant Staff      Volume of        Ratio Requiring
           June 28 - September 26, 2020 2, 12 Hour Shifts                Events       Staff Youth Ratio   Youth Ratio Events       Double Shifts      Double Shifts
                          June 28 - July 4, 2020 3, 8 hour shifts          197                194                98%                   96                  49%
                                July 10-11 2020 3, 8 hour shifts           143                142                99%                   66                  46%
                                 July 5 - 9, 2021 2, 12 hour shifts         44                 44                100%                   0                   0%
                              July 12 - 18, 2020 2, 12 hour shifts         154                154                100%                   0                   0%
                               July 19 -25, 2020 2, 12 hour shifts         147                147                100%                   0                   0%
                       July 26 - August 1, 2020 2, 12 hour shifts          149                149                100%                   8                   5%
                             August 2 -8, 2020 2, 12 hour shifts           136                136                100%                   0                   0%
                            August 9 - 15, 2020 2, 12 hour shifts          140                140                100%                   2                   1%
                           August 16 -22, 2020 2, 12 hour shifts           139                139                100%                  14                  10%
                           August 23 - 29, 2020 2, 12 hour shifts          138                138                100%                   4                   3%
                August 30 - September 5, 2020 2, 12 hour shifts            140                139                99%                    4                   3%
                        September 6 -12, 2020 2, 12 hour shifts            140                140                100%                   2                   1%
                      September 13 -19, 2020 2, 12 hour shifts             140                140                100%                   7                   5%
                     September 20 - 22, 2020 2, 12 hour shifts              60                 60                100%                   4                   7%
                     September 23 - 26, 2020 3, 8 hour shifts              113                113                100%                  43                  38%
                            Total Third Quarter: 3, 8 hour shifts          453                449                99%                   205                 45%
                           Total Third Quarter: 2, 12 hour shifts         1527               1526                100%                  45                   3%
                                                Total Third Quarter:      1980               1975                100%                  250                 13%

           For the 2020 third quarter, CDTS Ponce had fourteen 3, 8 hour shift days, resulting in 52 shifts, and 453 staff youth ratio events. The 453 staff youth
           ratio events, required 205 double shifts (45%) to meet a compliant staff youth ratio in 99% of the events .

           For the 2020 third quarter, CDTS Ponce had seventy-seven 2, 12 hour shift days, resulting in 154 shifts, and 1527 staff youth ratio events. The 1527
           staff youth ratio events, required 45 double shifts (3%) to meet a compliant staff youth ratio in 100% of the events .


           As illustrated in the CDTS Ponce table above, when CDTS Ponce operated a three, eight-
           hour shift model, requiring 205 double shifts, with a range of 45% - 49% of staffing
           double shifts events.

           CDTS Ponce reported using double shifts while employing two, twelve-hour shifts,
           implying that staff working a double shift were on duty for 24 consecutive hours. When
           CDTS Ponce operated a two, twelve-hour shift model, they required 45 double shifts,
           with a range of 1% - 10% of staffing events requiring double shifts.

           Although a CDTS Ponce two, twelve hour shift was much more efficient with a reduction
           in double shifts, while still meeting the required staff youth ratios, expecting staff to be
           on duty for 24 consecutive hours precludes any realistic expectation that staff can be
           awake and alert, nor engaged in active and effective behavior management. Requiring
           staff to double shift while using a twelve -hour shift staffing model is physically
           impossible for staff to remain active and alert in assuring youth are safe, secure, and
           protected from harm.

           PUERTAS, housed in one of the housing modules within CDTS Ponce, met the minimum
           required staff youth ratios for all shifts throughout of the 2020 third quarter reporting
           period. During the 2020 third quarter reporting period, CDTS Ponce had 206 staff to



                                                                                                                                                       23
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 24 of 107




           youth 1:1 events and reported meeting the 1:1 staff youth ratio requirement in 100% of
           the events.

           CDTS Villalba Third Quarter Shift Staffing:
           CDTS Villalba Third Quarter                                Weekly Staff                                                                    % of Staff Youth
           Shift Staffing:                        3, 8 Hour Shifts:   Youth Ratio       Met Required       % of Compliant Staff      Volume of        Ratio Requiring
           June 28 - September 26, 2020          2, 12 Hour Shifts      Events         Staff Youth Ratio   Youth Ratio Events       Double Shifts      Double Shifts
                         June 28 - July 4, 2020 3, 8 hour shifts          177                  147                83%                   32                  18%
                               July 5 - 11, 2020 3, 8 hour shifts         189                  156                83%                   76                  40%
                             July 12 - 18, 2020 3, 8 hour shifts          189                  171                90%                   58                  31%
                              July 19 -25, 2020 3, 8 hour shifts          189                  172                91%                   53                  28%
                      July 26 - August 1, 2020 3, 8 hour shifts           189                  175                93%                   69                  37%
                            August 2 -8, 2020 3, 8 hour shifts            189                  181                96%                   30                  16%
                           August 9 - 15, 2020 3, 8 hour shifts           189                  183                97%                   45                  24%
                          August 16 -22, 2020 3, 8 hour shifts            180                  175                97%                   37                  21%
                          August 23 - 29, 2020 3, 8 hour shifts           189                  184                97%                   30                  16%
               August 30 - September 5, 2020 3, 8 hour shifts             189                  177                94%                   29                  15%
                       September 6 -12, 2020 3, 8 hour shifts             184                  168                91%                   37                  20%
                     September 13 -19, 2020 3, 8 hour shifts              186                  164                88%                   17                   9%
                    September 20 - 26, 2020 3, 8 hour shifts              189                  174                92%                   33                  17%
                           Total Third Quarter: 3, 8 hour shifts         2428                 2227                92%                   546                 22%
                          Total Third Quarter: 2, 12 hour shifts           0                    0                  NA                    0                   NA
                                               Total Third Quarter:      2428                 2227                92%                   546                 22%

           For the 2020 third quarter, CDTS Villalba had ninety-one 3, 8 hour shift days, resulting in 273 shifts, and 2428 staff youth ratio events. The 2428 cstaff
           youth ratio events, required 546 double shifts (22%) to meet a compliant staff youth ratio in 92% of the events .

           For the 2020 third quarter, CDTS Villalba had zero 2, 12 hour shift days.


           As illustrated in the CDTS Villalba table above, when CDTS Villalba operated a three,
           eight-hour shift model, they required 546 double shifts, with a range of 9% - 40% of
           staffing events requiring double shifts, meeting the staff youth ratio in 92% of staffing
           events.

           During the 2020 third quarter reporting period, CDTS Villalba had 16 staff to youth 1:1
           events reported meeting the 1:1 staff youth ratio requirement in 100% of the events.

           Staff Double Shifts:

           For the 2020 third quarter, 796 (18%) of the 4408 staff youth ratio events were covered
           by staff working a double shift. This is 2% increase of shifts requiring staff to work a
           double shift compared to the second quarter 2020 (657 of 4117, 16%).

           The table below displays the last seven quarters of staffing events, double shift staffing
           events, percentage of double shift staffing events and total number of operational
           facilities for the quarter.
           Staff Double Shifts and Staffing    First Quarter        Second       Third Quarter    Fourth Quarter    First Quarter    Second Quarter     Third Quarter
                       Events                       2019          Quarter 2019        2019             2019              2020             2020               2020
              Volume of Double Shifts                812             1188             1769             1813              1324             657                 796
              Volume of Staffing Events             4343             4396             4380             4390              4265             4117               4408
             Percentage of Double Shift
                   Staffing Events                 18.7%              27.0%            40.4%           41.3%            31.0%             16.0%             18.1%
                Number of Facilities                 2                  2                2               2                2                 2                 2


           Implications of a large volume of double shifting are deterioration in staff productivity,
           reducing the ability for staff to be actively engaged in youth observation and supervision,
           as well as having a negative impact on staff morale and well-being. The outcome of
           double shifting can lead to fatigued direct care staff, a level of inattentiveness on the

                                                                                                                                                        24
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 25 of 107




           part of staff that may result in a failure to provide active behavior management. The
           failure to provide active behavior management negatively impacts youth safety
           contributes to staff failure in providing effective, safe, and secure supervision of youth.
           Double shifting often leads to staff calling in sick to avoid being required to double shift
           after their regularly scheduled shift. All of the aforementioned are outcomes of
           inadequate staffing and a significant dependence on double shifts to attempt provide
           minimum staff youth ratios.

           During the third quarter, the Monitor’s expert had the opportunity to review video of six
           CDTS Ponce incident events. In all six reviewed video events, staff present in housing
           models, were sitting down, and not actively engaged with youth, until the disturbance
           event in the module. The observed inactivity of staff, certainly impacted by the staffing
           challenges generated by double shifts and staff reductions from covid, would also be
           attributable to simple physical exhaustion from the required work schedules.

           There are no prohibitions nor restrictions in S. A. 48 on the use of double shifts to meet
           the requirements of minimum required direct care staff youth ratios. Although
           undesirable from an operational, staff morale, effective behavior management and
           budgetary perspective, it does not impact analysis of whether the minimum required
           staff youth ratios are being met. It should be noted that DCR’s reliance on double shifting
           to meet minimum staff youth ratios reflects that in the third quarter of 2020, DCR is
           significantly understaffed to meet the requirements of S. A. 48.

           The third quarter 2% increase in double shifting must be balanced against the
           recognition of the Covid-19 quarantine requirements have created an aberrant
           institutional environment with segregation of youth populations, suspension of youth
           population facility movement and programming and modification of shift schedules
           between eight- and twelve-hour shifts. Double shifting is a critical contributing factor
           that has jeopardized the agency’s capacity to provide effective staffing for adequate
           supervision to assure youth safety and protection from harm.

           Double Shifts: On the weekly staff youth ratio reports completed by each facility, DCR
           requires documentation of the volume of double shifts used for each day for each shift.
           By Policy 9.20, Supervisors IV and III are required to assign officers to housing modules to
           meet the minimum required staff youth ratio based on the module youth population.
           During the 2020 third quarter, at the request of the Monitor’s Consultant, DCR continued
           to provide information about which staff were assigned to double shifts for each shift,
           each day, and the location of the double shift assignment.

           CDTS Ponce Double Shifts:

           For the third quarter of 2020, CDTS Ponce staff worked both eight- and twelve-hour
           shifts. CDTS Ponce staff had a total of 205 eight-hour double shifts and 45 twelve-hour
           shifts provided by 108 different named staff working a total of 3128 double shift hours.
           The double shift profile range was as follows:



                                                                                               25
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 26 of 107




                     1 staff worked 5 eight-hour shifts and 2 twelve-hour shifts, for a total of 64 hours
                      of double shifts.
                     47 staff worked 43 eight-hour double shifts and 11 twelve-hour shifts, for an
                      average of 20 double shift hours for each of the 47 staff, for a total of 940 hours
                      of double shifts.
                                                                                       CDTS Ponce Third Quarter Double Shifts

                                                                                                            8 and 12 Hour
                CDTS Ponce               Volume of 8 Hour                          Volume of 12 Hour       Double Shift Total    Total Volume of     Double Shift Hours Per
              Volume of Staff              Double Shifts                             Double Shifts              Hours           Double Shift Hours           Staff
                     1                          5                                          2                      64                    64                    64
                     3                          9                                          8                      56                    168                   56
                    12                          45                                         6                      44                    528                   44
                     1                          2                                          2                      40                    40                    40
                    18                          54                                         3                      36                    648                   36
                     3                          1                                          6                      32                    96                    32
                    23                          46                                         7                      28                    644                   28
                    47                          43                                        11                      20                    940                   20
                   108                         205                                        45                     320                   3128                   29




                                                                                CDTS Ponce Third Quarter 2020 Double Shifts
                                                                                  70

                                                                                  60
                                                           Double Shfit Hours




                                                                                  50

                                                                                  40

                                                                                  30

                                                                                  20

                                                                                  10

                                                                                   0
                                                                                           1          2         3          4       5          6         7          8
                CDTS Ponce Third Quarter Double Shifts CDTS Ponce
                                                                                           1          3         12         1       18         3         23         47
                                 Volume of Staff
                CDTS Ponce Third Quarter Double Shifts Volume of 8 Hour
                                                                                           5          9         45         2       54         1         46         43
                                    Double Shifts
                CDTS Ponce Third Quarter Double Shifts Volume of 12
                                                                                           2          8         6          2       3          6         7          11
                                Hour Double Shifts
                CDTS Ponce Third Quarter Double Shifts Double Shift
                                                                                           64        56         44        40       36        32         28         20
                                 Hours Per Staff




           CDTS Villalba Double Shifts:

           For the third quarter of 2020, CDTS Villalba staff worked both eight -hour shifts. CDTS
           Villalba had a total of 546 double shifts provided by 98 different named staff working a
           total of 4368 double shift hours. The double shift profile range was as follows:

                     2 staff worked 18 double shifts, for 144 double shift hours for each staff.
                     14 staff worked 4 double shifts, for an average of 32 double shift hours for each
                      staff.
                     11 staff worked 1 double shifts; for an average of 8 double shift hours for each
                      staff.




                                                                                                                                                              26
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 27 of 107




                                                        CDTS Villalba Third Quarter Double Shifts

               CDTS Villalba                                Volume of 8 Hour                                     Total Volume of               Double Shift Hours
              Volume of Staff                                 Double Shifts                                     Double Shift Hours                  Per Staff
                     2                                              18                                                  288                            144
                     1                                              16                                                  128                            128
                     2                                              13                                                  208                            104
                     2                                              12                                                  192                             96
                     1                                              11                                                   88                             88
                     4                                              10                                                  320                             80
                     5                                              9                                                   360                             72
                     8                                              8                                                   512                             64
                     9                                              7                                                   504                             56
                    11                                              6                                                   528                             48
                     7                                              5                                                   280                             40
                    14                                              4                                                   448                             32
                    11                                              3                                                   264                             24
                    10                                              2                                                   160                             16
                    11                                              1                                                    88                              8
                    98                                             546                                                 4368                             45



                                                             CDTS Villaba Third Quarter 2020 Double Shifts
                                                                                   160

                                                                                   140

                                                                                   120
                                                              Double Shift Hours




                                                                                   100

                                                                                    80

                                                                                    60

                                                                                    40

                                                                                    20

                                                                                     0
                                                                                          1     2    3     4      5    6    7    8    9    10    11   12   13   14   15
               CDTS Villalba Third Quarter Double Shifts CDTS Villalba
                                                                                          2     1    2     2      1    4    5    8    9    11     7   14   11   10   11
                                   Volume of Staff
               CDTS Villalba Third Quarter Double Shifts Volume of 8 Hour
                                                                                         18    16    13    12     11   10   9    8    7    6      5   4    3    2    1
                                      Double Shifts
               CDTS Villalba Third Quarter Double Shifts Double Shift Hours
                                                                                         144   128   104   96     88   80   72   64   56   48    40   32   24   16   8
                                         Per Staff




           As illustrated in the tables above, DCR required 7496 double shift hours to meet the
           minimal required staff youth ratio in 94% of the 6:00 AM – 2:00 PM shifts and 90% of the
           2:00 PM – 10:00 PM shifts for CDDT Ponce and CDTS Villalba.

           DCR Quarterly Staff Youth Ratio Performance:




                                                                                                                                                                27
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 28 of 107




                                                                     DCR Quarterly Staffing Performance
                                                                    Meeting Staff/ Youth Supervision Ratios:
                                                                      2019 Through Third Quarter 2020




            10:00pm- 6:00am




            2:00pm- 10:00pm




             6:00am- 2:00pm




                                84%         86%               88%         90%               92%                94%   96%         98%              100%

                                             6:00am- 2:00pm                              2:00pm- 10:00pm                   10:00pm- 6:00am
             3rd Quarter 2020                     94%                                          90%                              100%
             2nd Quarter 2020                     93%                                         91%                               99%
             1st Quarter 2020                     98%                                         97%                               100%
             4th Quarter 2019                     93%                                         97%                               100%
             3rd Quarter 2019                     96%                                         97%                               100%
             2nd Quarter 2019                     97%                                         99%                               100%
             1st Quarter 2019                     94%                                         96%                               100%




           The DCR 2020 third quarter performance in meeting Staff Youth Ratios is as follows:

                6:00 am – 2:00 pm shift: 94% of events, a 1% increase from the second quarter
            of 2020 (93%)

               2:00 pm – 10:00 pm shift: 90% of events, a 1% decrease from the second
            quarter of 2020 (91%)

               10:00 pm – 6:00 am shift: 110% of events, a 1% increase from the second
            quarter of 2020 (99%)

            The 2020 third quarter waking hour staff youth ratio compliance rate variance appear
            to be attributable to the following issues:

                                     School start up: The first day of education off of module for youth was in the
                                      third quarter on August 24, 2020.
                                     DCR protocols for Covid-19 quarantine were initiated on March 16, 2020 and
                                      continued throughout the third quarter.
                                       DCR protocols for Covid-19 quarantine require that all youth be
                                           restricted to their assigned housing modules and suspension of all off
                                           module programming and events.
                                     The Covid-19 quarantine requirements caused for continual absence of
                                      officers as they were designated for Covid exposure quarantine.

                                                                                                                                             28
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 29 of 107




                      Although the Covid-19 quarantine requirements caused for a reduction in
                       the need for officers providing supervision of youth while receiving
                       programming off of their assigned modules, the absence of staff
                       programming did not offset the volume of officers that were not available
                       for assignment when on Covid exposure quarantine.

           Compounding the level of double shifting is the volume of vacant Shift Supervisor
           positions during the third quarter at both facilities:

                  At CDTS Ponce there are four of nine Shift Supervisor vacant.
                  At CDTS Villalba there are three of eight Shift Supervisor positions vacant.

           The volume of unfilled shift supervisor positions, aside from requiring excessive
           supervisor double shifts, creates a supervision void that is unacceptable for any
           expectation of successful operations, short of crisis management. The unavailability of
           Supervisors IV and Supervisors III has resulted in assignment of Officers I and Officers II
           to provide shift supervision.

           The volume of supervisor vacancies and corresponding requirement for supervisors to do
           multiple double shifts creates an unrealistic expectation for effective supervision,
           decision-making and coaching. This situation is compounded in that both facilities
           operate on a shift supervision model, which provides intermittent supervisory presence
           as shift supervisors make their required rounds in housing modules and throughout the
           facility, assuming that a more serious facility issue has not prevented timely rounds.
           Officers and supervisors are double shifting at an extraordinary rate, significantly
           decreasing their capacity to provide dynamic assessment of procedural compliance,
           assure youth safety, security, and well-being.

           For the 2020 third quarter, DCR has not demonstrated sustainable performance
           compliance in meeting the minimum required staff youth ratios without a continual
           dependence of double shifting. CDTS Ponce implementing two, twelve-hour shifts, for
           77% of the third quarter shift events, required 3128 double shift hours. CDTS Villalba
           implementing three, eight-hour shifts, required in 4386 double shift hours

           For the third quarter of 2020, DCR has not been able to sustain meeting the minimum
           required staff youth ratio for 100% of the staffing events.

           Joint Motion to Address Continuing Facility Safety Issues:

           DCR submitted a Recruitment Process OSJ I Timetable to the Monitor and United States
           Department of Justice (DOJ) dated August 27, 2020, as required by the Joint Motion. A
           revised Recruitment Process OSJ I Timetable dated October 9, 2020, was submitted to
           the Monitor’s Office on October 13, 2020. The Recruitment Process OSJ I Timetable
           identifies that staff candidates will be assigned as officers in the youth institutions on
           November 16, 2020.




                                                                                              29
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 30 of 107




                             CDTS Ponce Officer Assignment: Nine cadets from the DCR Academy
                              participated in NIJ training on June 8 through 19, 2020. All nine officers were
                              temporarily assigned to CDTS Ponce. Four officers were assigned to the 6:00-
                              2:00 shift; four officers were assigned to the 2:00 – 10:00 shift; and one officer
                              was assigned to the 10:00 – 6:00 shift. The assignment to CDTS Ponce was
                              effective June 22, 2020. The nine cadets continue in the temporary assignment
                              at CDTS Ponce during the third quarter.
                             DCR provided the Monitor’s Consultant with electronic versions of the three
                              cycles of Master Rosters that were used in the third quarter. No verification was
                              provided that the Master Rosters are an accurate representation of S. A. 48 P5
                              reports.
                             During the third quarter DCR provided the Monitor’s Office with incident report
                              cover sheets but were unable to consistently provide them within the required
                              timeframes of the Joint Motion.
                                  o For the third quarter, 114 incident report cover sheets were submitted
                                       by CDTS Ponce with 37% of the incident report cover sheets submitted
                                       within the required timeframe.
                                  o For the third quarter, 57 incident report cover sheets were submitted by
                                       CDTS Villalba with only 2 (4%) of the incident report cover sheets
                                       submitted within the required timeframe.

What is needed for    DCR needs to assign an adequate volume of officers to CDTS Ponce and CDTS Villalba to
full compliance?      ensure the facilities have sufficient direct care staff to implement all terms of this
                      agreement, and reduce an inordinate reliance on double shifting. DCR needs to meet
What steps are
                      procedural compliance not only with S.A. 48, but also their own Policy 9.20.
required and/or
recommended?          On April 9, 2020, a Joint Motion (Doc. 1477) was filed with the United States District
                      Court for the District of Puerto Rico, and a subsequent Order issued, which identifies that
                      compliance issues regarding staffing are not easily addressed within the current DCR
                      budget. DCR was ordered to separate out a program budget for NIJ operations for the
                      2020-2021 fiscal year. The budget, certified by the Fiscal Oversight and Management
                      Board (FOMB) and approved by the legislature, includes 318 officers and supervisory
                      positions within the two NIJ facilities, 67 of which are new positions to be recruited and
                      trained.

                      Additionally, the Joint Motion requires DCR to address its critical staffing issues and
                      reduce its reliance on double shifting to meet the minimum staff/youth ratio. Procedural
                      compliance with DCR Policy 9.20 requires meeting minimum required staff youth ratios
                      as well as corrective action when ratios are not met for any given supervision event on
                      any shift.

                      The DCR Recruitment Process OSJ I Timetable identifies that staff candidates will be in
                      the youth institutions officially as Officers on November 16, 2020.

Priority Next Steps   Priority next steps required to find compliance for S.A. 48a are the following:

                                                                                                        30
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 31 of 107




                           DCR needs to submit a plan to the to the Monitor and United States Department
                            of Justice (DOJ) that meets the requirements of the Joint Motion to Address
                            Continuing Facility Safety Issues. An adjusted staffing plan needs to address a
                            revised schedule for training additional recruits, the assignment of cadets to the
                            two juvenile institutions, and revisions to Master Rosters for both facilities that
                            reflect the assignment of new officers.
                           Address the requirement for procedural compliance with staffing Policy 9.20, as
                            well as any required 1:1 staff or special population youth supervision events.
                           Address the inability to provide the necessary staff to maintain youth in the least
                            restrictive placement possible, assuring protection from harm.
                           DCR needs to implement independent quality assurance assessment of
                            procedural compliance as required by Policy 9.20, generating reports for both
                            internal use and submission to the Monitor’s Office.
                           At the close of the 2020 third quarter, the Monitor continued to work with DCR
                            to identify the necessary steps to resolve the staffing crisis with the deployment
                            of additional officers to both facilities. A detailed, executable plan is necessary
                            that addresses the following issues:
                                 o The details regarding the new officers and supervisors for both facilities,
                                     how such officers and supervisors will be deployed, and the time frame
                                     for doing so. As of the most recent Staff Recruitment Timetable, new
                                     officers are identified as being in the youth institutions on November 16,
                                     2020. The volume of officers to be assigned at either facility has not
                                     been provided to the Monitor’s Office at the time of production of this
                                     report.
                                 o Any limitations in the assignment or supervision requirements for new
                                     officers should be clearly explained and documented to the Monitor and
                                     DOJ.
                                 o The addition of new officers and assignment of staff to vacant
                                     Supervisor positions need to be reflected in the facility Master Rosters
                                     effective November 16, 2020 as well as the future Master Rosters.
                                 o The staff plan should also indicate how the Commonwealth will reduce
                                     its reliance upon double shifting to meet the minimum required
                                     staff/youth ratio and indicate a recognition that staff youth ratios that
                                     exceed the minimum level will be required at times to keep assure youth
                                     safety.
Quality Assurance   DCR Staffing Policy 9.20 identifies that retrievable staff youth ratio documentation be
Measures            maintained at each facility. The documentation consists of the following:

                           Daily youth population list identify which youth are in which modules, designation
                            of any youth on Protective Custody, Transitional Measures, Therapeutic
                            Observation of Constant Watch. Additionally, daily trips and youth assigned to
                            those trips should also be maintained in the daily population list.




                                                                                                     31
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 32 of 107




                            The facility staff daily roster, displaying which staff has been assigned to which
                             modules. It is critical that the form allows for clear documentation of officers
                             assigned to each module as well as mini control.

                            Review and assessment of DCR 0144 forms for each day are assessed for accuracy
                             to the Daily Roster and compliance with DCR-DCR Policy 9.20 by the Supervisor IV
                             the day after the events.

                            At this time DCR has not initiated independent analysis of procedural compliance
                             to Policy 9.20.

                            During facility site visits, staff youth ratio quality assurance compliance analysis
                             consists of a review of the Master Roster, facility Daily Roster, facility mini control
                             logs, and DCR 0144 daily forms to assess procedural and performance compliance
                             with -DCR Policy 9.20. The Monitor’s Consultant did not conduct a site visit during
                             the third quarter.

                            Additional Reporting During the Third Quarter: A DCR Covid Report was provided
                             throughout the third quarter. The report identified youth in Covid health protocol;
                             number of youth tested for Covid; number of youth who have tested positive for
                             Covid; youth with symptoms associated with Covid; other personnel who have
                             tested positive for Covid; Security personnel out on quarantine for Covid; and
                             Covid positive security personnel.

Sources of           Weekly facility staff youth ratio workbooks and form DCR-1044 are provided to the
Information upon     Monitor's Consultant throughout the quarter. Facility staff youth ratio workbook data is
which Consultant     analyzed to assess facility and agency compliance in meeting the minimum required staff
report and           youth ratio as described in S.A. 48a. Form DCR-1044 is analyzed for procedural
compliance ratings   compliance with staffing policy, 9.20.
are based
                     A component of facility site visits is review of facility staffing source documentation,
                     Master Rosters, Daily Rosters, mini control logs analyzed against the weekly facility staff
                     youth ratio workbooks that are provided to the Monitor's Consultant. Review and
                     assessment of DCR-DCR-0144 forms for each facility for each day are assessed for
                     accuracy to the Daily Roster and compliance with DCR Policy 9.20, by the Supervisor IV
                     the day after the events. During the third quarter, modified documentation reviews were
                     conducted remotely.

January 2009 Stipulation Paragraph 1: All necessary steps shall be taken immediately to ensure the
reasonable safety of youth by providing adequate supervision of youth in all facilities operated by, or on
behalf of, the Defendants.

Compliance           Non-Compliance
Ratings

Description of     The Monitor's Consultant reviews and analyzes weekly Staff Youth Ratio forms and form
Monitoring process DCR-0144. Additional documentation reviewed is as follows: Master Rosters, Daily

                                                                                                         32
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 33 of 107




during this period   Rosters, DCR-DCR 0144 Daily Staffing forms, as well as use of force events, monthly
of time              contraband reports, and incident report cover sheet events. Observation, verification
                     and documentation of housing module staff youth ratios is conducted on each site visit.

                     Additionally, UENMI referrals and OISC investigative reports have been reviewed to
                     assess incidents and investigations that identify youth safety, youth supervision and
                     contraband issues.

Findings and         For the third quarter of 2020, DCR is not providing adequate supervision of youth nor
Analysis             ensuring reasonable youth safety.

                     Master Rosters and Required Staffing:

                     The facility Master Roster is an agency generated staffing roster, identifying posts, fixed
                     posts, fixed posts identified by need, movable posts and relief personnel. The Master
                     Roster designates one fixed post for each housing module and additional fix posts
                     identified by need, predicated on the housing module youth population and youth on
                     special status (protective custody, transitional measure, constant supervision, etc.).

                     DCR submitted to the Monitor’s Consultant CDTS Ponce and CDTS Villalba Master Rosters
                     on the following dates for each forty-two-day cycle:

                                          42 Day Master Roster Cycle           Date of Receipt

                                      June 17 - July 28, 2020                    July 9, 2020

                                      July 29 - September 8, 2020             October 13, 2020

                                      September 9 - October 20, 2020          October 13, 2020



                     The most recent Master Rosters continue to use the DCR shift relief factors that have
                     been used by the Agency for multiple years. With the submitted Master Rosters, DCR
                     continues to use a shift relief factors of 1.73 for seven-day supervisor and officer posts
                     and a 1.23 shift relief factor for five-day posts.

                     The table below illustrates the most recent DCR Master Rosters staffing at CDTS Ponce
                     and CDTS Villalba for September 9, 2020 through October 20, 2020.




                                                                                                        33
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 34 of 107




           CDTS Villalba Master Roster continues to not include required posts to staff the facility
           video system that was certified as operational as of October 7, 2019. Staff required for this
           post, consistent with DCR policy, requires an additional five personnel.

           The absence of assigned staff to the Villalba video system, continues to prevent
           preservation of video for Monitor’s staff review.

           Staffing rosters are inadequate to provide sufficient number of staff on all shifts without
           an assignment of additional staff to CDTS Ponce and CDTS Villalba. Facilities and security
           management cannot adequately maintain their rosters and fill mandatory posts when
           insufficient staff are available to them, and consequently are forced to revert to mandated
           double shifting to attempt to meet the minimum required staff youth ratio. The availability
           and manner that staff are deployed to youth populations, based on housing module youth
           population volume or by need to assure youth safety, has not met the requirements of this
           provision.

           Additional staff does not assure adequate supervision of youth nor youth safety if staff is
           not adequately trained, supervised, coached, and mentored. Effective staffing requires a
           behavior management skill set that emphasizes communication, intervention, active
           listening skills and an understanding of adolescent and young adult development.
           Likewise, supervisory and management staff must be available to model and develop these
           skills in staff, not only available at times of module disruptions or required rounds.
           Programming opportunities must be significantly expanded to create an operational
           environment that keep youth actively engaged in meaningful social, recreational,
           educational and vocational activities.
           The Monitor and Monitor's Consultant believe that quantitatively meeting the minimum
           staff youth ratios, in and of itself, is not sufficient to assure youth safety, especially when

                                                                                               34
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 35 of 107




                      796 shift events, entailing 7496 coverage hours, are covered with double shifting. There
                      are not sufficient staff and resources assigned to CDTS Ponce and CDTS Villalba to
                      implement the requirements of the provision.
What is needed for    The April 9, 2020 Joint Motion to Address Continuing Facility Safety Issues stipulates 318
full compliance?      officers need to be assigned to CDTS Ponce and CDTS Villalba, 67 of which are new
                      positions to be recruited and trained. The variance between DCR staff numbers in the
What steps are
                      facility Master Rosters and the Joint Motion required staff volume, assigned staff posts
required and/or
                      and revised shift relief factors must be resolved. The revised Master Rosters and staffing
recommended?
                      plan, reflecting facility and post assignments of new officers, should also address filling
                      vacant Supervisor positions.
                      Meeting minimum staff youth ratios does not necessarily equate that staffing provides
                      adequate supervision to keep youth safe. For full compliance, staff youth ratios need to
                      consistently meet the minimum required staff youth ratio, as well as additional staffing
                      that is required by special populations, youth assigned to Transitional Measures,
                      Protective Custody, Sumariados and 1:1 staff youth supervision events. Reliance upon
                      placement of youth in restrictive housing statuses in an effort to provide protection from
                      harm does not provide “adequate supervision” to ensure youth safety nor for youth to
                      be placed in the least restrictive placement possible.

                      To assure youth safety, procedural and operational practices need to require direct care
                      staff to engage in active behavior management, youth need to be engaged in robust
                      programming, as well as classification and programming to assure adequate staff
                      supervision to effectively manage and control aggressive youth and youth “leaders”.

Priority Next Steps   Although there are many priority next steps, the most critical priority next step, as
                      agreed upon in the April 9, 2020 Joint Motion was for DCR to provide a staffing plan to
                      the Monitor and DOJ. During the third quarter, DCR submitted a Recruitment Process OSJ
                      I Timetable dated August 27, 2020, with a revised plan timeframe dated October 9, 2020.
                      The Recruitment Process OSJ I Timetable identifies new staff assignment to youth
                      institutions as officers on November 16, 2020.

                      Although the Recruitment Process OSJ I Timetable provides various tasks and dates for
                      the recruitment, interviewing, testing and training processes, the timetable does not
                      constitute a staffing plan per se. The volume of officers to be deployed to each facility,
                      the strategy for reduction of double shifts and meeting minimal staff youth ratios has not
                      been provided. It is critical that DCR develop a more detailed plan that addresses the
                      volume of staff to be assigned to each facility, filling Supervisor vacancies, revised Master
                      Rosters reflecting officer assignments and documented strategies for reduction of double
                      shifts and compliance with minimal staff youth ratios. Additionally, to support new
                      officer retention, strategies need to be implemented and documented to the Monitor as
                      to what the facility on boarding process will be for new officers. Will there be restrictions
                      or limitations to their post assignments, who they work with, what populations they
                      work with, etc.




                                                                                                         35
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 36 of 107




           The Monitor’s Consulting Team had made frequent requests for access to incident report
           information as one of the critical components to assess youth safety. During the third
           quarter, all CDTS Ponce and CDTS Villalba third quarter incident report cover sheets were
           provided to the Monitor’s Consultant, but were not provided within the reporting
           timeframes required by the Joint Motion. The timeliness of notification and
           documentation needs to meet the Joint Motion reporting requirement time frames.
           For the third quarter, 37% (42 of 113) incident report cover sheets from CDTS Ponce
           were received within the expected time as required in the Joint Motion. Two incident
           report cover sheets of 57 (4%) from CDTS Villalba was received within the expected time
           frame as required in the Joint Motion. The inability for both CDTS Ponce and CDTS
           Villalba to provide incident report cover sheets within the timeframe required by the
           Joint Motion prevents the Monitor’s Office from identifying and requesting video
           preservation of use of force events, as well as events that involve youth protection from
           harm.

           Digitizing incident reports has long been discussed so that the Monitoring team can have
           immediate access to this information, but more importantly, for efficiency, consistency,
           and accountability purposes for DCR. The Joint Motion reached between the Parties and
           filed with the Court on April 9, 2020, requires a plan by the Commonwealth for
           digitalizing these reports. The implementation of the digitized incident report is required
           by Court Order by November 15, 2020.

           The Monitor’s Consultant has extensive experience in development of incident report
           applications. The Monitor’s Consultant has provided DCR with prototypes for a revised
           electronic incident report cover sheet, as well as a model to digitize the complete
           incident report. On September 14, 2020 the Monitor’s Consultant provided DCR with a
           review of the test incident report application. The Monitor’s Consultant identified a
           number of critical issues that he believed needed to be addressed. One of the most
           significant issues that was identified was the extremely limited volume of test incident
           reports that appeared to be entered into the test application. On the October 7, 2020
           web conference between the Monitor’s Consultant and DCR, the implications of such
           limited testing was again emphasized with DCR, as well as the challenges that can be
           anticipated for user adoption.

           During the third quarter, DCR submitted Programming of Cover Sheet and Incident
           Report Timetable dated August 28, 2020. The timetable was revised and resubmitted to
           the Monitor’s Office on October 13, 2020, with Live Application Monitoring identified on
           November 15, 2020. Digitalization of incident reports requires policy and procedural
           development, training, and quality assurance in order to operationalize the application.

           Training of personnel in the use of the Final Incident Report is identified in the timeframe
           as occurring between October 26 and November 13, 2020.

           The Monitor and Consultant continue working to establish measures of safety based
           upon those criteria contained within Paragraph 78 reporting, and other factors.


                                                                                             36
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 37 of 107




Quality Assurance    Incident report analysis and quality assurance requires consensus on incident report
Measures             characteristics, definitional compliance as well as comprehensive reporting and effective
                     application training.

                     The installation of video systems at CDTS Villalba, while assisting in the assessment of
                     investigations, should help in assessing youth safety, youth incident events dynamics and
                     staffing. The CDTS Villalba video system continues to not be staffed locally at the facility.
                     Failure to staff and establish procedures for identification and review of any event of
                     violence and use of force, with preservation of relative video, jeopardizes accurate
                     incident reporting and accurate, comprehensive OISC investigations.

                     During the third quarter, the CDTS Villalba video system was unable to provide any of the
                     video preservation requests submitted by the Monitor’s Consultants. The Villalba video
                     system, in addition not being staffed, has not been consistently operational for over two
                     years. DCR has indicated that they have asked a video vendor providing
                     recommendations as to what is required to allow for stable operation of the video
                     system, specifically the ability to reliably retrieve video events within the system
                     retention/overwrite time frames.

                     The inability for CDTS Villalba to produce incident report cover sheets within the Joint
                     Motion required time frame and the unstable nature of the facility video system,
                     precludes the Monitor and her staff, as well as OISC and law enforcement from access to
                     video. Video access for the Monitor and her team is critical in assessment of compliance
                     with use of force policy and procedure, review of acts of violence, assessment of on
                     module staffing practices, and assessment of youth safety and protection from harm.
                     As of the production of the quarterly report, the CDTS Villalba video system is not able to
                     produce videos that have been requested within the stipulated timelines.
                     Absent staffing, policy, procedure, training and quality assurance reviews, the confidence
                     in the accuracy, reliability and comprehensive reporting of events that impact youth
                     protection from harm is jeopardized.

January 2009 Stipulation Paragraph 2: All necessary steps shall be taken to provide sufficient direct care staff
to implement the Consent Decree and adequately supervise youth, pursuant to Paragraph 48.

The requirement that 50 YSOs be hired each month was terminated by the Court on September 13, 2011
(Docket 991). No new YSOs were hired during the Second Quarter of 2020.

Nine Cadets from the DCR Academy class were trained and temporarily assigned to CDTS Ponce on June 22,
2020. DCR did not report the nine adult cadets as new hires.

Compliance           Non-Compliance
Ratings

Description of     Monitoring of S.A. 48 January 2009 Stipulation Paragraph 2 occurs through review of the
Monitoring process monthly staffing report required by the January 2009 Stipulation Paragraph 5 provided
                   by the DCR Human Resources Development and Training Institute. Reports were

                                                                                                        37
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 38 of 107




during this period   provided for July, August, and September of 2020, although DCR has stated that no new
of time              officers were appointed during the quarter. Additional monitoring processes that
                     occurred during this quarter were analysis of facility populations, classification levels,
                     youth assigned to restrictive housing, minimum required staff youth ratios, incident
                     report cover sheets, UEMNI referrals, OISC investigations and agency and facility staff
                     volume and assignments.

Findings and         Analysis of Sufficient Staffing: During the third quarter, DCR has not consistently met
Analysis             the minimum required staff youth ratio, and when the minimum staff youth ratio has
                     been met, it is inordinately dependent upon extensive use of double shifts. This has
                     resulted in a failure to provide the adequate supervision necessary to keep youth safe in
                     the least restrictive placement possible. The availability and manner that staff are
                     deployed to facilities and youth populations, based on housing module youth population
                     volume or by need, has not consistently met the requirements of this provision.
                     Third Quarter 2020 Contraband Report Review:

                     DCR submitted contraband workbooks for both active facilities for each month of the
                     third quarter of 2020.
                     CDTS Ponce reported fourteen contraband searches for the third quarter. CDTS Ponce
                     reported six searches and eleven contraband events for July; two searches and two
                     contraband event for August; and six searches and nineteen contraband events for
                     September 2020.
                     CDTS Villalba reported seven contraband searches for the third quarter. CDTS Villalba
                     reported two searches and zero contraband events for July; three searches and zero
                     contraband event for August; and two searches and zero contraband events for
                     September 2020.




                     The Monitor’s Consultant analyzed third quarter incident report cover sheets. The third
                     quarter incident report cover sheets that identified contraband as an event characteristic
                     was compared to the submitted facility contraband reports. The table below displays the
                     variance of reported contraband between the separate source documents. There should
                     uniformity in reported events, minimally requiring production of incident reports for the
                     discovery of contraband.




                                                                                                      38
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 39 of 107




           Staff are challenged to conduct effective searches because of noted staffing deficiencies,
           facilities do not have operational metal detection equipment, nor search hardware
           technology, nor comprehensive practices, of strategically searching youth who are
           known threats to the safety of other youth or themselves.

           The contraband report did not appear to document the total volume of searches that
           were conducted at each facility, the type of searches that resulted in the discovery of
           contraband, nor the volume of searches that did not result in the discovery of
           contraband. The volume of sharps, drugs and medications contraband that were
           discovered is concerning in light of the history and volume of cutting events at DCR
           facilities. Numerous OISC investigations have identified inconsistent search procedures
           as a contributing factor to events that placed youth at risk, assaults, injuries, and
           hospitalizations.
           OISC Investigations:
           The following OISC completed investigations are cited for the third quarter. The OISC
           investigations are illustrative of events where inadequate, inattentive, or procedural
           non-compliant staffing contributes or is a characteristic of providing inadequate youth
           supervision, jeopardizing youth safety and protection from harm.

                   20-026 OISC Investigation: On April 22, 2020, at CDTS Ponce, a youth was
                   involved in a self-destructive behavior, lacerating his left arm. The youth had
                   been on preventative supervision, which requires an officer to be assigned to
                   assure youth safety. The Officer that had been assigned to provide preventative
                   supervision was also assigned to the mini-control post for modules 7 and 8. An
                   officer assigned to two posts simultaneously, while not only a violation of DCR
                   Standard 12.2.39, jeopardized youth safety. The youth self-destructive behavior
                   occurred while the officer assigned to preventative supervision was positioned in
                   the mini-control.

                   On the date and shift of this event, there were more than 23 officers were on
                   Covid protocols or other absences. The supervisor for the shift was an Officer I.
                   20-031 OISC Investigation: On May 19, 2020, at CDTS Ponce, a youth attempted
                   suicide by tying his sweatshirt do the door hinge. He was taken to the hospital
                   for physical evaluation and subsequently psychiatric hospitalization. The officer
                   assigned to provide youth supervision in the housing module, left the housing
                   module without notification nor approval of the shift supervisor. The officer


                                                                                            39
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 40 of 107




                   stated that there was no availability of a working radio to notify the supervisor of
                   his departure from the module. When the officer was out of the housing module,
                   the youth made the suicide attempt.

                   20-034 OISC Investigation: On June 28, 2020, at CDTS Ponce Module 4, a youth
                   was attacked by two other youth, beating him with a broomstick handle and a
                   bar of soap placed inside a sock. The victim was taken to the hospital. During the
                   youths stay in the hospital, he required surgical removal of his spleen as the
                   result of the assault.

                   20-035 OISC Investigation: On July 1, 2020, at CDTS Villalba, nine youth seriously
                   assaulted and cut another youth, resulting in open wounds on the right side, and
                   chest lacerations. The youth was taken to the hospital. His wounds required
                   three stitches near his right nipple, sixteen stitches in the right rib area and seven
                   stitches in the area of his right shoulder blade.

                   At the time of the assault, one staff member was assigned to the module with a
                   module youth population of twelve youth. The officer assigned to the module did
                   not have a radio to communicate with his supervisor, mini-control, or master
                   control. The officer left the module without benefit of being relieved.

                   On the date and shift of this event, the module was not being staffed by the
                   required minimal staff youth ratio and the officer abandoned his post without
                   being relieved, failing to provide the youth protection from harm.

                   The absence of the officer from the module afforded the nine youth the
                   opportunity to commit the assault,

                   The OISC investigation states that searches had been conducted in the module
                   on June 30, July 1, and July 2. The CDTS Villalba July Contraband Report does not
                   document any search occurring on July 2.
                   20-045 OISC Investigation: On September 14, 2020, an event occurred in the
                   school area when four youth from Module 4 attempted to attack three youth
                   from Module 7. Officers used physical force to prevent one group of youth from
                   engaging with the other group of youth. On the day of the incident, only two of
                   the six officers engaged in the event completed incident reports. The youth with
                   whom physical force was used were not evaluated by medical personnel on the
                   day of the use of force.

           Suicidal Behavior and Third Quarter Clinical Services: There were seventeen incidents of
           suicide attempts/gestures/ideation and at least four incidents of self-mutilation in
           September compared to six incidents of suicidal attempts/gestures/ideation (no self-
           mutilation) in August. Lack of mental health staffing and services, mental health staff
           that disappeared and or left without proper clinically appropriate terminations with their
           patients undoubtedly contribute to the destabilization and decompensation of youth.

           The older age of the youth population, many who no longer qualify for educational
           services, creates a sub-culture of youth whose only purpose is to see who can exert power

                                                                                              40
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 41 of 107




                     and intimidation over the other populations. The continual challenge for “leadership” in
                     facilities, with a relatively small population, must be addressed and remedied.

                     Based on the Monitor’s Consultant operational experiences, decades of incident report
                     analysis, and on-site observations, it is his opinion that the continual maneuvering for
                     leadership amongst youth has led to a culture of power and revenge. In order to assure
                     adequate supervision and youth safety, intervention and strategies must be developed to
                     not only curtail the “leader” culture but to end it. The direct by-product of the negative
                     leadership culture is the volume of assault and cutting events occurring in both facilities.

                     Officers properly rested, assigned, supervised and engaged in active behavior
                     management and awareness of behavioral indicators of potential disruptive behavior
                     increase the probability of staff being able to keep youth safe. The DCR youth population,
                     although smaller in volume, can certainly be characterized as a more sophisticated,
                     violent adolescent population. Effective youth supervision requires competent staffing,
                     predicated on a volume of staff that does not rely on shifts being covered by staff doing
                     double shifts and alternating between eight and twelve hour shifts. The serious nature of
                     incident events, reported and unreported, certainly indicates that the staffing issue
                     within DCR continues at an unacceptable level that is not compliant with the provisions
                     of S.A. 48.

                     The aforementioned incident events and corresponding staffing deficiencies and reliance
                     on double shifting, demonstrates DCR has provided an insufficient number of staff to
                     adequately supervise youth and assure youth safety. Staffing rosters are inadequate to
                     provide sufficient number of staff on all shifts without an increase in assigned
                     staff. Investigations and report analysis completed during the third quarter indicate
                     incidents occurring while assigned staff are off unit, working double shifts, and/or not
                     adequately providing supervision of youth. Facilities and security management cannot
                     adequately maintain their rosters when insufficient staff are available to them, or they
                     are forced to revert to mandated double shifting.

                     The Monitor and Monitor's Consultant believe that approaching quantitative compliance
                     with minimum staff youth ratios, in and of itself, is not sufficient to assure youth safety,
                     especially with reliance on extraordinary volume of double shifting.

                     There are not sufficient staff and resources to implement the requirements of the
                     provision. This Stipulation is found to be in non-compliance for the third quarter of 2020.

What is needed for   DCR should take immediate steps to reduce the staffing crisis by identifying the
full compliance?     strategies it will use to fill the staffing vacancies by faithfully and comprehensively
                     complying with the staff plan reporting requirements of the April 9, 2020 Joint Motion
What steps are
                     and meeting the timetable milestones documented in the Recruitment Process OSJ I
required and/or
                     Timetable dated October 9, 2020.
recommended?
                     For full compliance for this provision, DCR needs to consistently provide and assure the
                     availability of direct care staff, absent an extraordinary reliance on double shifting, to be
                     deployed to housing modules based on the minimum required staff youth ratio, as well

                                                                                                         41
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 42 of 107




                      as the specific staff supervision needs of special populations: Transitional Measures;
                      Protective Custody; and 1:1 staff youth supervision events. Staffing volume should be
                      provided to assure youth safety absent sole dependence on restrictive housing
                      placements.

Priority Next Steps   The Monitor’s Team is analyzing how to better assess characteristics of incident reports
                      to accurately assess the volume of events that occur impacting youth safety and
                      adequate staff supervision of youth.

                      A priority next step will be to fulfill the requirements of the April 9, 2020 Joint Motion to
                      “Improve System of Incident Reporting”. The incident report module should not be mere
                      replication of the hard copy incident report cover sheet, but a robust reporting
                      application that not only provides for documentation of incident events, but supports
                      incident event analysis for procedural compliance, development of targeted training
                      efforts, as well as incident event reduction strategies to assure youth safety.

                      In the interim, the Monitor's Consultant is receiving all incident report cover sheets to
                      assess youth incident report characteristics, UEMNI referrals and OISC investigation.
                      DCR has not provided the third quarter incident report cover sheets in the timeframe
                      required by the Joint Motion.

                      Future contraband reports should document the volume of searches that were
                      conducted at each facility, the type of searches that resulted in the discovery of
                      contraband, and the volume of searches that did not result in the discovery of
                      contraband. Contraband events should be documented with incident reports. In incident
                      events in which contraband has been discovered a formal analysis of the contraband
                      source should be conducted and shared with officers.
                      The Monitor and Monitor's Consultant anticipate an executable staffing plan from DCR
                      that fulfills the requirements of the April 9, 2020 Joint Motion. As of the production of
                      this report, that staffing plan has not been provided although various versions of a
                      Recruitment Process OSJ’s has been provided.
                      Identification of new officer date of assignment to the two DCR youth institutions does
                      not meet critical elements of a staffing plan. Master Roster modification adjustments,
                      guidelines for considerations for post assignments, and strategies for facility onboarding
                      to maximize new officer retention are critical components to having the new cadets
                      evolve to effective officers.

Quality Assurance     Agreement on the importance of the accuracy and reliability of data, consensus on
Measures              definitional compliance of terminology, and comprehensive reporting of events and
                      incident event characteristics are essential for effective quality assurance measures.

                      Recommendations have been made to DCR that all incident events of violence and use of
                      force should require by policy that quality assurance video reviews be conducted,
                      assuring that incident report characteristics and narratives are accurate representation
                      of incident events. Additionally, all incident events of violence and use of force video


                                                                                                         42
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 43 of 107




                        documentation should be identified and saved to the video server to prevent critical
                        video events from being deleted.

Sources of              Reports that were used for analysis of this compliance ratings were: third quarter CDTS
Information upon        Ponce and CDTS Villalba Master Rosters; DCR submitted contraband reports July, August,
which Consultant        and September 2020; incident report cover sheets were submitted for July, August, and
report and              September 2020; UEMNI and OISC Report submitted for the third quarter. Additionally,
compliance is           six CDTS Ponce video use of force events were reviewed, of which five occurred in the
based                   third quarter.

January 2009 Stipulation Paragraph 3: Defendants will include as direct care staff all social workers assigned
to its institutions, once such staff receive forty (40) hours of pre- service training, pursuant to Paragraph 49 of
the Consent Decree. The same shall also receive annual training as direct care staff, pursuant to Paragraph 50
of the Consent Decree.

Compliance              NA
Ratings

In approximately 2011, the Commonwealth decided not to employ the categorization of Social Workers as
direct care staff as allowed by this provision to enhance coverage. However, the provision remains as a future
option. Unless and until the Commonwealth determines that they want to apply this provision, the Monitor’s
Office will not Monitor the provision. The choice to not implement this provision is not non-compliance but has
been categorized as “NA” not applicable. The struck part of the provision references a provision that has been
terminated.

January 2009 Stipulation Paragraph 4: All persons hired to comply with Paragraph 48 shall be sufficiently
trained, pursuant to Paragraph 49 of the Consent Decree, before being deployed. Defendants shall deploy all
duly trained direct care staff, pursuant to Paragraph 49, to juvenile facilities in a timely manner.

The struck part of the provision references a provision that has been terminated.

Compliance         NA
Ratings

Monitoring         DCR reported that there were no new appointments to the agency during the third quarter
process during     reporting period, nor has there been any new appointments in the last several years.
this period of
                   Upon hiring of any new staff, DCR Policy Chapter 4.1 and 4.2 address the agency’s policy and
time
                   procedure for new employee pre-service training and annual training, as well as certification
                   prior to facility assignment.

                   Officer Temporary Assignment to CDTS Ponce: Although DCR reported no new staff were
                   hired in the third quarter, nine cadets from the DCR Academy participated in NIJ training on
                   June 8 through 19, 2020. All nine officers were temporarily assigned to CDTS Ponce and
                   remained assigned to CDTS Ponce for the third quarter. Four officers were assigned to the
                   6:00- 2:00 shift; four officers were assigned to the 2:00 – 10:00 shift; and one officer was

                                                                                                          43
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 44 of 107




                  assigned to the 10:00 – 6:00 shift. The assignment to CDTS Ponce was effective June 22,
                  2020. The assignment of the nine officers to CDTS Ponce is a temporary assignment until new
                  officers are available from a new academy. The Recruitment Process OSJ I Timetable
                  identifies that officers will be assigned to youth institutions on November 16, 2020.

                  No training was provided to any new officers nor cadets during the third quarter,
                  consequently this stipulation is found to be in a NA status. This stipulation will continue to be
                  monitored during future quarters that DCR hires, trains, or temporarily transfers officers to
                  either of the juvenile facilities.




January 2009 Stipulation Paragraph 5: On the fifth day of every thirty-day period commensurate with the
Order approving this Stipulation, Defendants shall submit a report to the Monitor and the United States
providing the following: a. the number of current direct care staff, by position classification, at each facility; b.
the number of qualified direct care staff hired during the previous period; c. the number of hired direct care
staff in the previous period who were hired and have received pre-service training, pursuant to Paragraph 49;
and d. the juvenile facilities where the direct care staff who were hired in the previous quarter and have
received pre-service training, pursuant to Paragraph 49, have been deployed or assigned.

The struck part of the provision references a provision that has been terminated.

Compliance         Partial Compliance
Ratings

Description of     Monitoring of S.A. 48 January 2009 Stipulation Paragraph 5 occurs through review of the
Monitoring         monthly staffing report provided by the DCR Human Resources Development and Training
process            Institute.

Findings and      January 2009 Stipulation Paragraph 5:
Analysis
                  For the 2020 third quarter, January 2009 Stipulation Paragraph 5 is found to be in partial
                  compliance.

                  DCR provided the July, August, and September 2020 staffing report required by the
                  stipulation. The stipulation language requires that the defendants shall submit a report to
                  the Monitor and to the United States by the fifth day of the following month. As seen in the
                  receipt dates of the third quarter reports, reports were not received by the fifth day of the
                  month.

                  The table below summarizes the July, August, and September 2020, January 2009 Stipulation
                  Paragraph 5 reports:




                                                                                                           44
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 45 of 107




                 The table below, illustrates the January 2009 Stipulation Paragraph 5 reporting data provided
                 for the 2020 third quarter.




                 Commencing with the July 2020 January 2009 Stipulation Paragraph 5 report, DCR no longer
                 reported on any assigned staff to CD Humacao nor any staff assigned to Central Office or
                 other facilities.
                 DCR did not report in the third quarter January 2009 Stipulation Paragraph 5 reports the
                 temporary transfer of nine cadet officers from the DCR to CDTS Ponce on June 22, 2020. It is
                 being noted by the Monitor’s Consultant both in January 2009 Stipulation Paragraph 4: and
                 here in January 2009 Stipulation Paragraph 5.

What is needed DCR must fulfill their responsibility to provide monitoring data that is required to assess
for full       compliance. During environmental or other work stoppage events such as Covid-19
compliance?    quarantine, DCR needs to assure that critical monitoring data is able to be produced within
               the required timeframes.
                 The Monitor's Consultant believes the following actions, metrics and data elements are
                 necessary for DCR compliance with S.A. 48 January 2009 Stipulation Paragraph 5:

                        Assessment of staffing requirements and deployment of officers to the two
                         operational facilities to meet the minimum required staff youth ratio without
                         unreasonable reliance on double shifting.
                        The capacity to provide adequate staffing to keep youth safe, in the least restrictive
                         placement possible, without dependence on restrictive housing. Significant
                         improvement occurred in the 2020 third quarter:
                             o One youth assigned to protective custody for forty days in the third quarter.
                             o One youth was assigned to transitional measures 21 days in the third
                                 quarter.
                             o No youth have been on transitional measures nor protective custody status
                                 August 25 through September 30, 2020.
                        For each month, submit a January 2009 Stipulation Paragraph 5 staffing report to
                         the Monitor's Consultant and the United States on the fifth day of the month.

                                                                                                     45
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 46 of 107




                      In the January 2009 Stipulation Paragraph 5 staffing report, the inactive (inactivos)
                       staff identified for each facility should be identified by personnel classification type.
                      The report should contain the number of qualified direct care staff hired or
                       transferred from other DCR status, during the previous period (month).
                      Identify the juvenile facilities where the direct care staff who were hired in the
                       previous quarter have been deployed or assigned.
                      Provide the Monitor's Consultant with each facility’s electronic version of the
                       Master Rosters that is applicable to the corresponding monthly S.A. 48 January 2009
                       Stipulation Paragraph 5 reports.
                            o The Monitor’s Consultant received electronic versions of the facilities
                                Master Rosters for the three, forty-two day roster cycles of the third
                                quarter.
                      DCR needs to stipulate that the volume of staff documented in each facility’s Master
                       Roster corresponds with the data in the monthly S.A. 48 January 2009 Stipulation
                       Paragraph 5 reports.
Priority Next   DCR needs to provide this report on a consistent, timely basis. In order to assess the
Steps           accuracy and reliability of the S.A. 48 January 2009 Stipulation Paragraph 5 report, DCR
                needs to provide to the Monitor's Consultant an electronic version of each facility’s
                corresponding forty-two day cycle Master Rosters for CDTS Ponce and CDTS Villalba and
                stipulate that the volume of staff documented in each facility’s Master Roster corresponds
                with the data in the monthly S.A. 48 January 2009 Stipulation Paragraph 5 reports.

                As the Monitor's Consultant has explained to the Operations Functional Team on numerous
                occasions and quarterly reports, the criteria to assess the accuracy of the S.A. 48 January
                2009 Stipulation Paragraph 5 report would be that the monthly report documentation be
                the same volume of staff that is identified in each facility Master Roster.

                DCR is currently under an Order by this Court (Doc. 1436) entered on 12/19/19 to work on a
                plan to adequately protect the budget for this case, and designate funds to be used only for
                the present consent decree and not used for other purposes. As a result of this Court Order,
                DCR has separated out staff who have been reassigned within DCR and do not serve any
                function within NIJ. This is reflected in the third quarter S.A. 48 January 2009 Stipulation
                Paragraph 5 reports.

Quality         Upon receipt of the monthly facility Master Roster, a comparative analysis occurs with the
Assurance       S.A. 48 January 2009 Stipulation Paragraph 5 report to assess the accuracy and reliability of
Measures        the report matching the data from the facility Master Rosters.

                Ultimately, the Monitor's Consultant expectation for an effective quality assurance measure
                is that upon production of the S.A. 48 January 2009 Stipulation Paragraph 5 report, DCR
                stipulates that the numbers presented in the report correspond to the volume of staff and
                corresponding classifications for each facility Master Roster. If the cycle Master Report and
                the S.A. 48 January 2009 Stipulation Paragraph 5 report staff numbers do not match, an
                explanation as to why there is variance in the numbers should be provided.



                                                                                                      46
         Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 47 of 107




                      As of the production of the 2020 third quarter report, DCR has not stipulated that the
                      volume of staff documented in each facility’s Master Roster corresponds with the data in
                      the monthly S.A. 48 January 2009 Stipulation Paragraph 5 reports.



  PROTECTION FROM HARM – CLASSIFICATION (Bob Dugan)

S.A. 52: At both the detention phase and following commitment, Defendants shall establish objective methods to
ensure that juveniles are classified and placed in the least restrictive placement possible, consistent with public
safety. Defendants shall validate objective methods within one year of their initial use and once a year thereafter
and revise, if necessary, according to the findings of the validation process.

 Compliance       Partial-Compliance
   Ratings

Description of    As a result of the coronavirus pandemic, no site visits were conducted by the Consultant
Monitoring        during the third quarter of 2020. Monitoring of the various provisions of S.A. 48 were
process during    conducted through the production and delivery of the usual monitoring documentation.
this period of    Communication with various members of the DCR staff was also conducted by multiple web
time              video conferences throughout the third quarter
                  Throughout the quarter, and in the previous thirty-three quarters, DCR has provided
                  detention and committed classification documentation, with corresponding youth facility
                  assignments and assessed levels of treatment. DCR facility and housing assignments have
                  been found to consistently correspond to youth’s assessed levels of classification and
                  treatment.


Findings and      Throughout the DCR Classification development process the Monitor’s Consultant has
Analysis          continually requested that the agency provide the following core elements to assure policy
                  and procedural compliance with the S.A. 52:

                     An approved, agency Secretary signed policy and procedure with implementation
                      predicated upon a training curriculum and training schedule, that addresses the
                      requirements of S. A. 52.
                          o As of the production of the third quarter report, final Secretary signed
                              Classification policies have not been presented to the Monitor’s Consultant.
                     The policy needs to specifically require an annual validation that assesses the objective
                      methods and efficacy of the classification processes. The policy needs to state that based
                      on the findings of the annual validation any revisions to the classification policies and
                      processes should be made if necessary.




                                                                                                           47
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 48 of 107




         The policy needs to provide an administratively approved override process for both the
          detention and explanations of the fleximazation and maximazation committed
          classification processes.



      Classification Policies:

      As of close of the first quarter 2020, the agency has produced the following revised draft
      classification policies:

         Policy 6.1: This revised draft policy establishes the procedures for classification to levels
          of treatment of youth who are committed to NIJ-DCR.
                o The revised draft policy addresses that the committed classification instrument
                    (I.C.C.) is administered by personnel trained by the DCR Institute of Development
                    and Training of Human Resources (IDECARH).
                o The revised draft policy provides for a process of overriding the I.C.C. based on
                    specific criteria.
                o The revised draft policy includes processes to identify a “negative leader” and
                    assessing an additional point in the ICD scoring process.
                o The revised draft policy stipulates that the classification instruments are validated
                    within one year and then annually, with revisions to the classification process in
                    accordance with the validation findings.
         Policy 6.2: This revised draft policy establishes procedures for a comprehensive
          multidisciplinary assessment, that in conjunction with the custody classification tool,
          (I.C.C.) allows for development the youths Individualized Family Service Plan (P.I.S.). The
          P. I. S. provides the structure for treatment services at the institutional level that are
          designed to achieve changes in committed youth allowing for positive reintegration into
          the community.
         Upon final draft policy reviews, the policies require a Secretary’s authorization signature,
          an implementation date, and a training curriculum and training schedule to coincide with
          the implementation date in a manner that assures staff are trained prior to policy and
          procedure implementation.

      DCR has additional draft classification policies that are being revised based on the Monitor’s
      Consultant prior reviews and comments. DCR did not produce any final and approved signed
      Secretary classification policies for the third quarter. It is hoped that DCR will provide
      additional Secretary approved and signed classification polices for the fourth quarter of 2020.

      Annual Classification Validation Reports:

      On December 19, 2019 DCR provided the Monitor’s Consultant with a 2018-2019 Annual
      Classification Review. The content of the 2018-2019 Annual Classification Review was a
      significant improvement from the prior annual reviews. The annual report had integration of
      information and statistical data, inclusive of modification of process required by the Puerto
      Rico Executive Orders



                                                                                               48
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 49 of 107




      On September 1, 2020, DCR provided the Monitor’s Consultant with a 2019-2020 Report on
      Internal Validation Instruments for the Classification of Youth (ICC-ICD). The annual report
      was reviewed and returned by the Monitor’s Consultant to DCR on September 3, 2020. The
      Monitor’s Consultant review raised a number questions and issues as to statements or
      conclusions that were stated in the report. As of the time of the production of the quarterly
      report, there has not been a response from DCR to the Monitor’s Consultant review of the
      annual report.

      Third Quarter Classification Profiles:

      As of September 30, 2020, the DCR third quarter committed classification housing
      assignments are illustrated below:


                                           DCR Classification of Committed Youth
                                      2020 Third Quarter Facility and Level Assignments
       Total Institutional Assignments
                             PUERTAS:
                    CTS Villalba: Level 4
                     CTS Ponce: Level 2
                                             0        2         4    6          8       10     12       14    16     18        20

                                                                                                       Classificati
                                                                                                          on in
                                                                                                                       Total
                                                                                                        process,
                                              CTS           CTS       CTS             CTS                           Institution
                                                                                                        pending
                                            Ponce:        Ponce:    Villalba:       Villalba: PUERTAS:                   al
                                                                                                       institution
                                            Level 2       Level 3   Level 4         Level 5                         Assignmen
                                                                                                            al
                                                                                                                         ts
                                                                                                       assignmen
                                                                                                             t
          2020 Third Quarter Totals              1          7            7              3         0        10           18
          September-20                           0          0            1             1            0        3            2
          August-20                              1          2            2             0            0        3            5
          July-20                                0          5            4             2            0        4            11




      The DCR 2019 and first, second and third quarter 2020 committed classification housing
      assignments are illustrated below:




                                                                                                                          49
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 50 of 107




      As of September 30, 2020, the DCR detention classification housing assignments are
      illustrated below:




                                                                                           50
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 51 of 107




                                            NIJ Detention Admission Classification
                                         2019 and 2020 First, Second and Third Quarter
                                 70
                                 60
                                 50
                                 40
                                 30
                                 20
                                 10
                                  0
                                        1st       2nd       3rd       4th       1st       2nd       3rd
                                      Quarter   Quarter   Quarter   Quarter   Quarter   Quarter   Quarter
                                       2019      2019      2019      2019      2020      2020      2020
                                       Totals    Totals    Totals    Totals    Totals    Totals    Totals
              Volume of Admissions      62        66        62        47        54        20        29
              Leve/ Low                 51        32        47        28        26        10        13
              Moderado/ Moderate        10        31        8         16        28        6         13
              Intensivo/ Intensive      0         1         0         0         0         1         1
              Egreso/ Released          0         0         3         0         0         0         0
              Custodia/ Custody         1         0         0         0         0         0         0
              Sumariado                 0         0         0         0         0         0         0
              Court Releases            0         0         4         0         0         0         0
              NA                        0         2         0         3         0         3         2




      Third Quarter Maximazations, Fleximazations and Overrides:

      Maximazations, Fleximazations and Overrides are the terms used to describe the processes
      for a facility to request that a youth’s level of treatment be raised, a Maximazation, or
      lowered, a Fleximazation. The facility is required to formally request to the Division of
      Evaluation and Classification (DEC) for review, approval or denial of the change in level of
      treatment.

      For the third quarter of 2020, there were three requests for Fleximazations, two requests for
      Maximazation and one transfer from PUERTAS to Level 3:

               In July 2020, one youth was maxed to a Level 4.
               In August of 2020:
                     o One youth was maxed from a Level 3 to a Level 4.
                     o One youth was flexed from a Level 5 to a Level 3.
                     o One youth was flexed from a Level 4 to a Level 3.
                     o One youth was changed from a PUERTAS placement to a Level 3.
               In September 2020, one youth was flexed from a Level 4 to the community.




                                                                                                     51
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 52 of 107




      Overrides are a change in detention level classification, either to a lower or higher
      classification. For the third quarter of 2020, there were four Override requests, which were all
      approved:

             Two overrides from moderate to severe classification.
             One override from moderate to low classification.
             One override from low to moderate classification.

      As of September 30, 2020, DCR was holding seven youth on federal charges

             six youth are classified as detention intensive
             one youth is classified as Level IV treatment; this youth was committed to DCR and
              classified as Level IV in June 2019, prior to the signing of federal charges. At this time,
              he remains categorized as Level IV.

      The following table identifies the diverse classification populations within CDTS Ponce and
      CDTS Villalba.

                                                  Committed
              Detention Classification           Classification          Special Populations

                                                                             PUERTAS
                  Detention Intake                Evaluation            (mental health youth)

                                                                          Mental Health 1:1
                   Detention: Low                   Level 2               Supervision Events

                Detention: Moderate                 Level 3               Protective Custody

                 Detention: Severe                  Level 4             Transitional Measures

                     Sumariados                     Level 5                   Sumariados

                   Girls Detention
                     Population                Girls Committed               Federal Holds



      Youth in Special Population categories, although not managed as such specifically by DCR, are
      youth populations that require specialized services, programming, and staff supervision, to
      assure youth are placed in the least restrictive placement possible.

      The table below displays the CDTS Ponce and CDTS Villalba bed capacity and youth
      populations as documented in each facility’s Staff Youth Ratio weekly report document.




                                                                                                  52
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 53 of 107




      As of March 16, 2020, with the initiation of DCR Covid-19 quarantine protocols, new
      admissions to the facilities were required to be on fourteen and twenty-one day quarantines.
      In order to meet the DCR quarantine requirements, new admissions to the facilities, either
      from the community, hospitals or from another facility required quarantine placements.

      In light of the limited housing capacity of CDTS Ponce and CDTS Villalba, the facility
      admissions, module external observation rooms and Module 2 are being used for quarantine
      of youth. As is noted in the table above, as of September 30, 2020, CDTS Ponce is housing six
      youth in Module 2, one youth in the admissions area and three youth in observation rooms.

      The diverse categories and classification status of youth allows for no specific housing for
      special status youth, absent use of Admissions, observation rooms or special designation of a
      housing module, nor any capacity to evacuate a module for emergency, nor normal physical
      plant maintenance.

      In light of the pending submittal of a final 2019- 2020 Annual Classification Review, final,
      Secretary approved classification policies, for the third quarter of 2020, the Monitor's
      Consultant has determined that DCR is in partial compliance with S.A. 52.


                                                                                                53
         Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 54 of 107




What is needed The dynamic changes caused by the reduction of youth populations and DCR facilities,
for full       ongoing shortages of staff resulting in an over-dependence on double shifts, accompanied by
compliance?    the absence of comprehensive planning, has jeopardized the agency’s capacity to provide for
               the safety and treatment needs of the youth in their care in the least restrictive placements
What steps are
               possible.
required
and/or         It is the opinion of the Monitor’s Consultant that the agency has not seized the opportunity to
recommended? adjust classification requirements and practices in response to the present physical plant
               housing limitations. It is recognized that opportunity to revise classification has been
               suspended and prevented by the management of Covid 19 protocols.

                 In the fourth quarter of 2020, DCR needs to address the reality of the limited space, the
                 staffing crisis and limited housing options, accentuated by the necessary Covid protocols.
                 Obtaining relief to limited housing options by private placement of the female population has
                 not materialized.

                 A legitimate dialogue addressing classification, risk assessment issues, facility space
                 limitations and behavior management has been negated by DCR contention that issues of
                 youth safety is only a result of the staffing crisis and has no correlation to the classification
                 processes. The classification instruments must not be exclusive to treatment levels, but also
                 provide for a balanced risk assessment and be responsive to the reality of limited housing
                 modules. DCR representatives contend that this is not a classification issue to be addressed by
                 DEC, but an institutional behavior management issue. The Monitor’s Consultant believes that
                 DCR needs to undertake a holistic review of classification policies in conjunction with behavior
                 management, programming and housing limitations. This effort should address whether
                 classification level housing segregation may be modified and yet maintain the integrity of the
                 treatment processes. In the absence of safety, treatment cannot occur.

                 Problem solving dialogue should address creating youth milieus predicated on risk assessment
                 for safety, as well as treatment needs. The volume of assault, cutting events during the first,
                 second and third quarter of 2020, as well as a serious assault resulting in youth surgery, is the
                 result of a culture of revenge and fear that jeopardizes the safety of all youth and staff.

                 Additionally, classification process should be considered for determination of the possibility of
                 alternate programming placements, especially in light of ongoing youth population
                 reductions.

                 The metrics established for compliance of this provision are the following:

                         Final agency approved classification policies and procedures, implementation dates
                          predicated upon training curriculums and training schedules are necessary for full
                          compliance.
                         Classification policies need to be inclusive of a process requirement for annual
                          classification methodology validation, findings, and revisions that are necessary.
                         Production of the final 2019-2020 annual classification validation review, reflective of
                          the Monitor’s Consultant’s review and comments of objective methods, findings and
                          revisions as required, predicated on a dynamic assessment of the existing and

                                                                                                          54
         Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 55 of 107




                        forecasted youth population, as well as the limitations of two or less facilities, and
                        alternate placement options.
                       Continued production of monthly detention and committed classification data.
                       100% of detention youth are classified and assigned to appropriate housing modules
                        unless prior release by the Court.
                       100% of committed youth are classified and assigned to appropriate facilities and
                        housing modules, consistent with their assigned classification treatment levels and
                        safety requirements.
                       Youth are placed in the least restrictive placement possible with staff assigned to
                        assure their safety and protection from harm, in the least restrictive placement
                        possible.


Priority Next   Current policies require that DCR “validate objective methods within one year of their initial
Steps           use and once a year thereafter and revise, if necessary, according to the findings of the
                validation process.” The purpose of the classification system, as indicated in Paragraph 52, is
                to “ensure that juveniles are classified and placed in the least restrictive placement possible,
                consistent with public safety.”

                It is critical to continue a review of the classification system given the reality of housing youth
                in only two facilities. This is particularly true with a decreasing youth population resulting in a
                higher concentration of youth with a history of violence and/or mental health concerns. The
                volume and diversity of classification along with special populations calls for an agency wide
                interdisciplinary review of classification level of treatment segregated housing practices. This
                effort should provide the opportunity to consider processes for facility management to have
                the capacity to create homogenous youth housing module milieus, not limited to assigned
                levels of treatment, but balanced with youth safety and managing “negative leaders”. The
                sophisticated youth who is a negative leader, rarely is the youth directly involved with acts of
                violence and threatening behavior.

                DCR has a history of blending youth with various levels of treatment that appears not to have
                jeopardized the integrity of treatment goals. DCR needs to continue to review and revise
                classification levels of treatment housing practices to assure compliance with all of the
                components of S. A. 52, as well as addressing the risk and treatment needs, and housing
                module limitations. Successfully managing the youth leader culture within each housing
                module and each facility is a priority to provide youth protection from harm and assure that
                youth are placed in the least restrictive placement possible.

Quality         DCR effectively documents the results of both detention and committed classification
Assurance       processes and youth classification, levels of treatment and corresponding housing module
Measures        assignments. Additionally, for the third quarter, DCR produced documentation in regard to
                overrides, Maximazations and Fleximazations. Historically, monthly documentation of
                detention and committed classification is consistently provided to the Monitor’s Consultant.




                                                                                                           55
         Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 56 of 107




                    DCR must continue incorporate annual reviews of the validation of the objective methods of
                    the classification instruments, processes, and findings, facilitating the opportunity to
                    systematize quality assurance into the classification processes.

                    The 2019-2020 Annual Classification Validation Report needs to address the effectiveness of
                    existing classification practices in light of a reduction in housing modules and how these issues
                    impact youth treatment and protection from harm requirements in the least restrictive
                    placement possible. The classification levels of treatment assessment and requirements must
                    be dynamic and responsive to effective institutional placement and treatment.

Sources of          Monthly classification documentation for youth who have been classified for detention and
Information         committed youth is provided to the Monitor’s Consultant. Monthly, DCR provides the
upon which          Monitor’s Consultant facility youth population and classification reports. During site visits, and
Consultant          in monthly reports, the Monitor’s Consultant obtains facility youth population documentation
report and          that identifies youth housing module populations and classification levels of treatment.
compliance
                    Detention classification documentation provided to the Monitor’s Consultant monthly,
ratings are
                    indicates youth have been consistently classified and assigned to a housing module that
based
                    corresponds to detention classification level.

                    For the third quarter of 2020, all the reviewed committed institutional assignments are
                    consistent with the level of treatment scores and level assignments as reported in the
                    monthly committed classification reports. Modifications in classification and housing module
                    assignments have been made based on the challenges presented by necessary Covid
                    protocols. Youth committed classification levels and institutional housing assignments are
                    reviewed for procedural accuracy during site visits.




  PROTECTION FROM HARM – USE OF FORCE (David Bogard)

S.A. 77. In no event is physical force justifiable as punishment on any juvenile. The use of physical force by staff,
including the use of restraints, shall be limited to instances of justifiable self-defense, protection of self and others,
to maintain or regain control of an area of the facility, including the justifiable protection of significant property
from damage; and prevention of escapes; and then only when other less severe alternatives are insufficient. A
written report is prepared following all uses of force and is submitted to administrative staff for review. When force,
including restraint, is used to protect a youth from self, this must be immediately referred to the medical area for
medical and mental health evaluation and any necessary treatment.
Compliance Rating        Partial Compliance

Description of           The Monitor’s Use of Force Consultant was unable to visit the two facilities in the third
Monitoring process       Quarter of 2020 due to the Coronavirus. In order to accomplish a key benefit of on-site
during this period of    review of incident reports and videos, DCR and Monitor’s Consultants once again expended
time                     considerable energies aimed at allowing for remote viewing of incident videos from the
                         facilities. Several “WebEx” calls were directed at establishing a feasible technological

                                                                                                               56
         Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 57 of 107




                        approach and protocols for remote viewing. On a very positive note, the efforts of Monitor’s
                        staff and DCR resulted in a work-around for Ponce whereby pre-selected videos can now be
                        viewed remotely via Web-Ex calls, according to agreed upon protocols. The Monitor’s staff
                        is now reviewing incident report cover sheets and identifying for DCR which incidents should
                        be preserved before they are overwritten within the 30-day storage limit. Once notification
                        is received from DCR that the particular incident video has been preserved, the Monitor and
                        DCR schedule the Web-Ex call. This approach has now be effectively implemented on two
                        occasions during which a total of six use of force incidents were viewed (one Q2 incident and
                        five for Q3).

                        While there is now a creative and effective approach to review videos of Ponce incidents,
                        this has not been realized at CTS Villalba. Despite multiple assurances, going back for longer
                        than a year that technical difficulties would be resolved and video staff would be assigned
                        at Villalba, neither of these issues has been resolved and, as such, it is still not feasible to
                        remotely view videos of incidents at that facility.

                        In addition to the recently initiated video review process at Ponce, the primary review tools
                        were the incidents reported by DCR on its weekly ¶48 reports, Incident Report and Cover
                        Sheets. The long-awaited automated incident report system is not fully implemented.
Findings and            For the second consecutive quarter, there were no reported use of force events at CTS
Analysis                Villalba. That said, the number of such incidents increased from three to five at Ponce,
                        including one seriously violent event, which included multiple applications of OC as well as
                        troublesome instances of physical restraints and seemingly excessive force.
                                    Q3-20                                   Q2-20
                                   Events: Q3-20           Q3-20      Q3- Events:       Q2-20       Q2-20     Q2-
                                    Use of Youth          Physical    20    Use of       Youth     Physical    20
                          Facility Force Involved Restraints OC              Force     Involved Restraints OC
                            CTS
                          Ponce       5          14         14         4       3           4           8        1
                            CTS
                          Villalba    0           0          0         0       0           0           0        0
                                                    3
                           Total      5         14          14         4       3           4           8        1

                        With one notable exception, whereby staff used OC on four youth in a volatile incident at
                        Ponce, OC was not used there and there were no such incidents at Villalba.

                        There were five use of force incidents this quarter, all of which occurred at Ponce. Four of
                        the incidents involved staff intervening to break up fights between two or more youth. In
                        three of those cases, the video review revealed that officers acted appropriately and
                        primarily attempted to stand between or pull youth who were fighting away from each other
                        with the force appearing to be very reasonable and minimal. In a fourth such incident
                        involving efforts to impede some youth from attacking others in the school area and library,

  3
   There is a small variance (2) in number of youth involved due to what is reported in DCR Incident Report Cover
  Sheets and what is reported in the Weekly Staff Youth Ratio Use of Force forms.

                                                                                                                    57
        Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 58 of 107




                     the camera view was not adequate to provide a clear view of staff actions. Policy violations
                     occurred as a result of some involved officers not submitting reports or obtaining medical
                     care for involved youth on the same day after the incident. Youths made no allegations
                     concerning force and when five youths were seen by the nurse the following day, and notes
                     indicated “no trauma and no injuries” for each. Reports indicate that some force was used,
                     although, based on the incident reports and the OISC investigation, it appeared to entail only
                     holding and moving the youths by their shoulders.

                     A fifth incident at Ponce involved facility officers and UOE officers who initially responded to
                     the mini-recreation area for Ponce Module 7 when youth were refusing to follow directions
                     and were overturning trash cans. UOE officers responded to assist control the incident and
                     to escort the youths back to their housing module. Once the youths were in the module
                     dayroom, a series of assaults and fights broke out between youth and officers, with multiple
                     physical restraints and four youths being subjected to OC. One UOE officer was viewed
                     throwing multiple (very dangerous) punches at a youth’s upper body and head and then
                     pursuing the youth into his cell, and then inappropriately followed him into his room out of
                     camera view. While several youths were clearly seen actively resisting staff directives and
                     physically resisting escort attempts, there were multiple instances of excessive force
                     displayed during this incident. And too much time elapsed before all youths were ordered
                     to and escorted to their rooms to avoid subsequent incidents (which did occur). This incident
                     was referred to UEMNI and, as of the preparation of this report, remains under investigation
                     by OISC.

                     There have been a couple of instances in recent months when officers intervened in fights
                     between youths by physically inserting themselves between the youth, or placing their
                     hands between them or pulling a youth away when being assaulted by others. While such
                     actions are necessary and may not amount to ‘force’ if no action is being used to control or
                     move a youth against their will, the actions taken must at least be described and
                     documented in the incident reports.
What is needed for   In order for the Monitor’s Consultant to find substantial compliance with ¶77, DCR must
full compliance?     be able to provide accurate and reliable evidence in incident reports, videos and OISC
                     investigations of force routinely being used according to the procedures set forth in Policy
                     9.18 and DCR training.

                     Completion of the CCTV system at Villalba, including assignment of staff on the master
                     roster for video monitoring and providing enhanced views of certain areas for which there
                     is currently inadequate coverage (at both facilities), will enhance the utility of the CCTV
                     system and potentially provide additional evidence of compliance.
What steps are           1. DCR must show that serious disciplinary measures and corrective actions are taken
recommended?                (e.g., supplemental training) for officers, including UOE, who violate use of force
                            policies and use excessive or unnecessary force;
                         2. DCR must establish a policy or protocol or further training to ensure all use of force
                            events are consistently and accurately documented in incident reports, incident
                            report cover sheets, use of force checklists, P48 weekly reports;

                                                                                                          58
         Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 59 of 107




                            3. DCR must complete implementation of the video camera system at Villalba,
                                including resolving technical problems and providing necessary master roster
                                personnel to provide on-site capacity to save and view incidents;
                            4. DCR must complete development and implementation of the long-delayed
                                automated incident report process;
                            5. Expand camera coverage at Ponce and Villalba to view infirmary areas, mini-
                                controls/sallyports and admissions and living unit dayroom glass walls;
                            6. OISC should more directly include in investigations specific assessments of
                                compliance with ¶77 and Policies 9.10, 9.18 and use of force training with
                                references facts obtained and assessed relative to language contained in those
                                sources;
                            7. DCR should identify and research potential implementation of different use of
                                force policies, procedures and training in the PUERTAS unit due to the mental
                                health status and vulnerability of youth assigned to that module;
                            8. Both facilities should routinely conduct and document after-incident case reviews
                                to evaluate compliant and non-compliant use of force incidents;
                            9. Provide the Monitor with the most current versions of use of force training, Bi-
                                annual chemical agents training and Policy 9.18;
                            10. DCR IDECARH needs to provide updated evidence to the Monitor’s Office that all
                                staff have recently received the required training in the revised Use of Force Policy
                                9.18 and reporting requirements included in 9.10.
Sources relied upon    DCR’s ¶ 48 weekly spreadsheet reports of use of force incidents
by Consultant for      Review of Ponce incident videos
report and             IDECARH revised training materials reflecting the August 2018 revised policies 9.18 (use of
Compliance Ratings     force) and 9.10 (reporting).
                       DCR incident reports and cover sheets
                       OISC investigation reports


  Protection from Harm: Investigations of Abuse and Institutional Neglect
  – Kim Tandy
   S.A. 78. Defendants shall take prompt administrative action in response to allegations of abuse and
   mistreatment. An incident report shall be prepared for each allegation of physical or mental abuse, including
   juvenile on juvenile assaults, staff on juvenile abuse, and excessive use of force by staff, within 24 hours of the
   incident. A copy of each incident report together with the preliminary investigation prepared by the Police
   Department and/or AIJ shall be forwarded to Defendant Department of Justice, where the allegations shall be
   investigated and a final report shall be made in 30 days. In addition, a copy of each incident report alleging
   physical or mental abuse by staff or excessive use of force by staff together with the preliminary investigation
   prepared by the Police Department and/or the AIJ, shall be forwarded to the Defendant Department of Social
   Services.
   Compliance         Partial Compliance
   Rating


                                                                                                             59
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 60 of 107




Description of   The Monitor met by videoconference with Kelvin Merced, Gineima Ojeda, and Alexis
Monitoring       Rodriguez (OISC) on July 14 to discuss matters related to Monitor’s Special Report on Safety
process during   issues, outstanding issues to address continued facility safety issues, staffing leadership issues
this period of   in Ponce, and a review of UEMNI and OISC issues.
time
                 Additional information was sought in areas not fully covered by DCR’s response to the
                 Monitor’s request regarding a report on safety issues, and subsequent information was
                 requested.

                 The Monitor convened the parties on 7/20/2020 to discuss compliance with the April Order
                 regarding safety issues, and to revise a plan with updated information and requirements for
                 DCR to address issues of incident reporting, isolation and staffing compliance.

                 The Court held a status conference on 8/5/2020 to address missed deadlines on some of the
                 Orders from the agreement between the parties relative to safety issues identified by the
                 Monitor. A subsequent Joint Motion agreeing to new terms and deadlines to address these
                 three areas was filed on 8/18/2020 (Document 1525), and an Order followed that same day
                 warning that further non-compliance on the same issues without an adequate explanation
                 would because for the Court to take other actions. The Court also required DCR to ensure
                 that adequate staffing be devoted to the timely completion of these tasks.

                 The Monitor met with NIJ leadership on 9/9/2020 by videoconference regarding the update
                 on the online reporting system for incident reports, and reviewed the updated coversheet
                 and online application based upon recommendations from Bob Dugan.

                 The Monitor received information from Bob Dugan who compiles information received on
                 incident reports. She also tracks UEMNI reports, both level 1 and level 2, and receives
                 completed investigation reports from Level 1 UEMNI investigations, and Level 2 OISC
                 investigations. During this quarter, a total of 8 completed OISC reports were received and
                 reviewed, and 4 Level 1 UEMNI reports were received and reviewed.
Findings and     The approved policies for this provision include policies on Incident Reporting (Policy 9.10),
Analysis         the analysis of referrals of abuse and/or institutional neglect by UEMNI (Policy No 13.2.1);
                 immediate prevention actions regarding serious allegations (Policy No. 13.2.2); and final
                 determinations on referrals of abuse and/or institutional neglect (Policy 13.2.3).
                 Investigations by UEMNI and OISC under this provision are reviewed against these policies as
                 well as others based upon the implication of staff actions taken.

                 No retraining on these policies occurred during the third quarter. The Annual Report for the
                 period ending on December 31, 2019 indicates that 90% of officers completed training in this
                 area during that 18 month period.

                 Incident Reporting

                 Police 9.10 requires “appropriate communication mechanisms in order to take immediate
                 action in case of incidents, routine or emergency, for ensuring that information on security,
                 the well-being of the health of children and staff will be channeled timely and appropriately.”


                                                                                                        60
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 61 of 107




        Development of the incident report application has several important goals, as described by
        Bob Dugan in the recommendations he provided to DCR. The incident report module should:

                 Allow for documentation of comprehensive incident event characteristics to
                  accurately assess the volume of events occurring impacting youth safety and
                  adequate staff supervision of youth.
                 Provide comprehensive documentation of incident events in data fields that allow for
                  analysis;
                 Support analysis of incident events for procedural compliance;
                 Provide data for development of targeted training efforts; and
                 Provide data for incident event reduction strategies to assure youth safety and well-
                  being.

        The Third Joint Motion to Address Continuing Facility Safety Issues (Document 1525) and
        Order following requires that DCR complete its digitalization of incident reports based upon
        the information contained in the manual format by November 15, 2020, and a plan submitted
        to the Monitor by August 30, 2020 which provides:

                 An explanation of the digitalized system for entering incident report cover sheets
                  including the design of application content, quality controls, and security
                  requirements; and
                 Steps needed, time frames for implementation, and individuals responsible for field
                  testing, workload requirements, necessary changes in policies, development and
                  implementation of training, and quality assurance measures.
                 A time table to DOJ and the Monitor for any necessary changes in policy, training, and
                  implementation of the new forms, and a project manager responsible for
                  implementing and integrating the changes in DCR operations.

        While the Incident Report Cover sheet has been revised and significantly improved, and
        testing of the application has begun, the remaining information required by the Court’s Order
        has not been received.

        The second part of the Order pertains to the manual delivery of incident report cover sheets
        to the Monitor weekly, with many incidents require notification within 48 hours, and in some
        cases, 24 hours. As noted in detail by Bob Dugan earlier in this report, there are significant
        delays in the timely receipt of these reports. Villalba submitted their reports in a timely
        manner only 4% of the time during this quarter, and Ponce submitted incident report cover
        sheets only 38% of the time.

        The table below displays the volume of incident report cover sheets submitted by each
        facility for the Third Quarter:

                Facility      July 2020      August 2020    September 2020      Third quarter totals
                Ponce         26             28             60                  114
                Villalba      20             20             17                  57
                Totals        46             48             77                  171


                                                                                             61
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 62 of 107




        During the second quarter, of the 86 incident reports made at CDTS Ponce, 11 UEMNI
        referrals were made. For the same time period at CDTS Villalba, of the 115 incident reports,
        4 UEMNI reports were made.

        UEMNI Data regarding Harm to Youth
        Information below in the next several charts was received by UEMNI, and provides
        information on the number of youth on youth incidents, use of force incidents, and incidents
        involving suicidal or self-mutilating behavior, gestures or ideation. This information has not
        yet been matched with the incident report tracking system in all areas. Where there are
        differences between the two systems, they are noted below.

        Incident Tracking by Quarter involving Harm to Youth
                                                                   4th    1st     2nd    3rd

          A. General Measures by quarter                          2019 2020 2020 2020

          A.1 Average Monday 1st Shift count of youth              109    103     112      93

          A.2 Number of incident events                             26     36      35      46

          A.3 Number of youth-to-youth incident events               8     11       5       8

          A.4 Incident events involving use of force by staff        5     10       5       5

          A.5 Incident events with suicide act, ideation, or
          gesture                                                   11      5       8    25*

          A.6 Incident events w/ self-mutilation act, ideation,
          or gesture                                                5       6      19     8*


        **The number of incident reports received involving suicidal gestures, acts, or ideation, as
        well as self-mutilation acts, ideation or gestures is somewhat different as compared to
        monthly data which is prepared for and received by the Mental Health Consultant, who
        reported 32 incidents, with four of those being both a suicide attempt and self-mutilation.
        One difference may be in whether cases where youth insert “pearls” and whether that is
        classified as a self-mutilation event. The number is more consistent than last quarter. Both
        numbers are inconsistent with the incident reporting system numbers, which classify events
        differently. Further work to reconcile these will continue.

        Mental Health Incidents – Including 284 Reports
        The subset of incidents involving suicidal acts, ideation, or gestures, or self-mutilation acts,
        ideation or gestures is found in Table B. Most of these do not warrant abuse allegations. If a
        284 report is filed, implicating possible abuse by a staff member or other, the case also moves
        through the investigative stage.



                                                                                               62
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 63 of 107




        For this chart, the Monitor has used the information provided in the monthly data sent by
        UEMNI, however this does not coincide with the numbers provided to the Mental Health
        Consultant, as noted above.
                                                                4th    1st    2nd     3rd

          B. Mental Health Record Information                   2019    2020    2020    2020

          B.1 Suicidal incidents, ideation or gestures          11      11      8       25

          B.2 Number of individual youth referenced             11      11      6       16



          B.3 Cases involving ideation only                     3       5       4       8

          B.4 Cases involving suicide gesture                   5       6       2       9

          B.5 Cases involving suicide intention                 3       1       2       8

          B.6 Cases w/ ambulatory treatment                     7       5       1       3

          B.7 Cases with hospitalization                        4       6       7       22

          B.8 Cases leading to death                            0       0       0       0

          B.9 Suicide Cases with 284 report filed               4       1       2       5

          B.10 Self-mutilations incidents, ideation or          5       9       19      8
          gestures

          B.11 Number of individual youth referenced            5       9       11      8

          B.12 Cases requiring sutures                          2       1       0       0

          B.13 Cases requiring hospitalization                  3       3       5       4

          B.14 Cases leading to death                           0       0       0       0

          B. 16 Self-Mutilation Reports with 284 Referrals      1       3       4       1


        During this quarter, more than a 300% increase in the number of hospitalizations occurred
        among youth with suicidal behavior or ideation, although only five (5) 284 reports being
        made. Of the 8 self-mutilation incidents, none required sutures, and only one 284 referrals
        was made. For a more in depth discussion of these incidents and how they were handled,
        see Dr. Martinez’s analysis for Paragraph 63 in the Mental Health section.
        Responses to Abuse Referrals
        The next table summarizes abuse referrals and the initial responses to such referrals.
          C. 284 Incidents by quarter (2019-2020)            4th      1st    2nd      3rd

          C.1 284 Incident Events                              11      19       15     16


                                                                                             63
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 64 of 107




          C.2 Level One Incident Events                          1      3        3       4

          C.3 Level Two Incident Events                         10      16      12      12

          C.4 Referrals to OISC                                 10      16      12      12

          C.5 Youth to Youth incidents                           8       9       5       8

          C.6 Youth to Youth Injuries                            2       3       1       3

          C.7 Youth to Youth with External Care                  4       3       3       3

          C.8 Youth to Youth Sexual                              0       2       1       0

          C.9 Youth to Youth Sexual w/injury                     0       0       0       0

          C.10 Staff to Youth Incidents                          3      10      10       8

          C.11 Staff to Youth Injuries                           0       2       5       4

          C.12 Staff to Youth External Care                      0       3       1       1

          C.13 Staff to Youth Sexual                             0       0       1       1

          C.14 Staff to Youth Sexual w/injury                    0       0       0       0

          C.15 284 Incidents with Admin. Action                 11      19      15      11

          C.16 284 Incidents with report by shift end           11      18      15      16

          C.17 Level 1 investigations completed 20 days          0       3       3       2

          C.18 Special Operations interventions                  0       0       0       1

          C.19 SOU reports with 284 investigations               0       0       0       1

          C.20 284 with Item 5 completed                        11      19      15      16

          C.21 284 with Staffing Compliance                     11      19      15      15

          C.22 Percent of 284 cases with staffing
          compliance                                         100% 100% 100%           94%


        A determination is made at the institutional level as to whether incidents are Level One or
        Level Two based upon criteria in the Cernimiento de Incidentes de Alegado Maltrato
        Institutional form. Level one incidents by definition include verbal abuse and some forms of
        physical aggression. Level Two incidents include material exploitation, incidents of a sexual
        nature, death, various instances of institutional neglect, including youth self-harm, undue
        restrictions with medication, misuse of mechanical restraint or pepper spray, and excessive
        use of force. Level One incidents are investigated locally at the institution. Level Two
        incidents are investigated by OISC. Referrals to OISC as based on the screening protocol.


                                                                                             64
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 65 of 107




        A review during the third quarter shows four (4) Level 1 reports made. Level I cases followed
        the same format/guidelines than Level II cases but the facilities’ investigators only have 20
        working days to finish the investigation. Twelve Level 2 events occurred and were referred to
        OISC for investigation. These numbers were very close to the Second quarter.

        Initial Case Management Measures Taken

          D. Initial Case Management Measures (2019-                4th          1st     2nd      3rd
          2020)

          D.1 284 percent with admin actions                        100% 100% 100% 100%

          D.2 284 per cent completed by end of shift                100% 95%            95%      100%

          D.3 284 Level 1 Investigation Complete Within 20
          days                                                           0% 100% 100% 100%

        .
        OISC Investigative Reports

        The Monitor reviewed and analyzed the twenty (20) OISC investigations, a substantial
        increase from nine (9) received in the First quarter, and fifteen (15) from the last quarter of
        2019


          E. OISC (2019-2020)                                     4th      1st         2nd       3rd

          E.1 Cases Referred from this quarter                     10        16          12        12

          E.2 Received by OISC Within 24 hours                     10        15          10        12

          E.3 Completed by OISC Within 30 workdays                  1            3           1         6

          E.4 Complete during the next quarter, but within           2           3       12            0
          30 days

          E.5 Cases Not Completed by OISC Within 30 days.            9       10          11            1

          E.6 Percent of OISC cases completed within 30          10%       19%         12%       50%
          days

          E.7 Completed Cases Returned for Further                   0           0           0         0
          investigation

          E.8 Percent of cases returned for further                0%       0%          0%        0%
          investigation

          E.9 Further Investigation Completed                        0           0           0         0




                                                                                                   65
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 66 of 107




          E.10 Cases this quarter incomplete, including
          further investigation                                     9           6         5          5


          E.11 Percent of cases from this quarter not yet
          completed                                              90%          84%        2%        50%


        OISC staff made a concerted effort to address outstanding reports both from 2019 as well as
        the earlier part of 2020. While a significant percentage of the reports noted above were not
        timely, the backlog of investigations was significantly reduced this quarter as a result of
        pulling in other investigators to assist with completion, under supervision of those trained in
        handling juvenile investigations.

        NIJ’s quarterly statistical report indicate that for the third quarter in a row, a majority of
        investigations were not completed within the 30 day completion time. OISC staff were used
        to carry out investigations of candidates for the adult training academy during the last two
        quarters of 2019. In the first quarter of 2020, staff were hampered by damage to the Ponce
        offices, as well as stay at home orders during March from the COVID-19 pandemic, and with
        some restrictions in place during the second quarter. This quarter shows significant progress
        in making up the backlog. Of the

        Administrative Determinations
        The following table summarizes the decisions and actions taken in cases that do not involve
        criminal charges.

          F. Administrative Determinations for 284 Cases (2019-         4th     1st      2nd         3rd
          2020)

          F.1 Cases with youth discipline referrals                      16         25        23         32

          F.2 Cases with youth discipline actions                        10         22        11         15

          F.3 Cases with youth no discipline actions                      6          3    12*              1

          F.4 Cases Staff/youth with determinations                      17     8**            6         16

                                                                          9         6         2            8
          F. 5 Cases recommending personnel actions

        *Of the youth who were not disciplined, 4 were as a result of USMIC recommendations, 1
        was in COVID quarantine protocol, 5 were youth who escaped, and one youth was in
        hospitalization.

        ** Full information is not yet available for 12 employees from prior quarter.

        A summary of actions taken by the legal department is provided at the end of the fiscal year
        as part of the annual report. It would be helpful to indicate whether such decisions were


                                                                                                    66
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 67 of 107




        overturned on appeal or through any other process. The summary should also provide
        information on the nature and extent of disciplinary actions involving youth.

        Prosecutorial Determinations for 284 Cases

         G. Prosecutorial Determinations for 284 Cases         4th       1st       2nd   3rd
         (2019-2020)

         G.1 Cases received by PRDOJ                                 0         0     1      0

         G.2 Cases with decision not to prosecute                    0         0     0      0

         G.3 Cases with referral for prosecution                     0         0     1      0

         G.4 Cases pending determinations                            2         2     2      2


        Discussion Regarding UEMNI Reporting and Investigations

        Decision making as to whether a 284 referral is correctly classified as a Level I or Level II
        incident, and thus whether the investigation is done by UEMNI or by OISC, is the
        responsibility of UEMNI. NIJ uses the Cernimiento de Incidentes de Alegada Maltrato
        Institucional as a tool to determine which level of investigation should occur. That form is
        signed off on by UEMNI staff as well as the facility director.

        Policy 13.2.1 requires that UEMNI be diligent about the appropriate classification of referrals
        of alleged abuse and reclassify within 48 hours as appropriate. At times, Level I incidents
        have been reclassified as a Level II based incorrect or inaccurate completion of the
        Cernimiento form. No incidents this quarter were reclassified.

        Discussion Regarding OISC Investigations

        Of the 8 OISC investigations received, only four were timely, and two were more than one
        month late in their completion. In spite of that, OISC has made improvements in their
        completion of investigations, and the backlog which has existed for the last three quarters
        has largely been eliminated moving into the last quarter of the year. On occasion, reports
        which require additional investigation are noted, and such extra time is warranted and
        reasonable.

        Investigations overall follow the protocol for interviews of youth, staff or others, video
        reviews where available, review of relevant documents, and findings relevant to the
        allegations alleged in the referral. In some cases, the findings are not clearly delineated and
        tied to specific policies for various staff involved in the case.

        One section of the report format includes information about what preceded the incident.
        These sections should be stronger, as this is key to understanding why the incidents
        occurred, and more importantly, how such incidents can be prevented in the future. This is
        particularly important given the high incidents of suicidal behaviors, and the conflicts present


                                                                                                67
         Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 68 of 107




                       among youth in some units. The culture within the units, and within the facilities in general,
                       can be a contributing factor, including the “leadership” structure among youth, frustration
                       and depression over lack of contract with family members, and the restrictions generally
                       which are in place because of the coronavirus.

                       One particularly disturbing incident involved a youth at PUERTAS where OC spray,
                       mechanical restraints, physical restraints, and the use of emergency psychotropic drugs were
                       all used against a youth who was emotionally unstable and agitated. The incident calls into
                       question the policies regarding use of force on youth with serious mental illness, particularly
                       the use of OC spray.

                       The Council of Juvenile Administrators (CJCA) reported in 2011 that many states and
                       jurisdictions have moved away from allowing OC spray in juvenile facilities, and for those
                       who have not, related policies and practices often show a more punitive and adult
                       corrections approach to managing youth in facilities.4 CJCA reports that in its collective
                       experience, “overreliance upon restraints, whether they be chemical, physical, mechanical or
                       other, compromises(s) relationships between staff and youth, one of the critical features of
                       safe facilities.”5 The Monitor acknowledges that the use of force in the instance involving this
                       youth were viewed by OISC as being within policy. The agency policy allowing youth with
                       serious mental health issues should be re-examined as contrary to the type of therapeutic
                       environment which should exist within PUERTAS, if not in the rest of the facility, and
                       detrimental to the relationship building between youth and staff which should be at the
                       forefront of the rehabilitative process.

                       Director Ojeda Richardson identified several process that she has put into place to increase
                       safety, and to follow up on the information provided through OISC investigations. She
                       indicated she was establishing monthly meetings for the discussion and evaluation of
                       incidents with the participation of OISC, UEMNI, the Security Coordinator, Kelvin Merced and
                       Aida Burgos to discuss findings and take corrective actions relative to training and
                       implementation. She provided the example of addressing youth getting access to and taking
                       psychotropic drugs as a need to re-evaluate the procedure and management of medicine to
                       identify possible implementation deficiencies. She has identified, as has the OISC, a
                       disconnect between the heads of the institutions and the security officers at these facilities.
                       In response she has re-established a hierarchical system by giving institutional directors the
                       authority to operate their institutions, and increasing communication between them and the
                       Security Coordinator on a daily basis.

                       These are two positive changes which have been identified by OISC, and others. This type of
                       continued collaboration between OISC and NIJ management is encouraging and should
                       continue.
What is needed Paragraph 78 is a critical aspect of protecting youth from harm while incarcerated in NIJ
for full       facilities. The process is designed to ensure that allegations of harm are immediately
compliance?    reported, investigated at both the facility level and through OISC, and that appropriate
               actions are taken for discipline against youth and/or employees involving such misconduct.

4
    Council of Juvenile Correctional Administrators, Issue Brief, Pepper Spray in Juvenile Facilities, May 2011.
5
    Id.

                                                                                                                   68
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 69 of 107




What steps are   Of equal importance, however, is that the process should identify policies which may need to
required         be changed, additional training which may need to occur, and/or other measures which
and/or           should be taken in response to incidents which have been investigated. In that sense, Policy
recommended?     13.2.1 has as part of its purpose, “to prevent and minimize the occurrence of situations
                 involving abuse or institutional neglect.”

                 NIJ must ensure compliance with Policy 9.10 regarding consistent reporting of incidents as
                 noted on the Incident Report Cover Sheet.

                 Compliance measures require:
                 1) Timely reporting by NIJ of all incident reports (cover sheets) as detailed in other aspects of
                 this report, to the Office of the Monitor. This ensures the Monitor that incidents are
                 appropriately reported for investigation, or otherwise identified for review and possible 284
                 referrals. All incident reports are to be submitted weekly, but those of a more serious nature
                 identified elsewhere must be submitted within 24 hours, or 48 hours, consistent with the
                 Agreement between the Parties filed on August 26, 2019, and April 11, 2020. Consistency in
                 reporting must be improved as required by the Court. The online system is required to be
                 completed by November 15, with policies and training established so that it provides
                 consistent, accurate and timely reporting of incidents.

                 2) UEMNI must ensure that cernimiento forms and timely and complete, and properly
                 identify incidents which are referred for investigation as a Level 1 or Level 2.

                 3) OISC investigations must comply with the 30 day time requirement for completion, and
                 should be submitted to the Monitor on a timely basis once sent to the Secretary of DCR.

                 4) OISC investigations should continue to evaluate compliance with procedural requirements
                 regarding the handling of incidents, and equally important, contain sufficient detail with
                 regard to violations of policy, credibility of facts and evidence supporting or disavowing
                 allegations, and other relevant conclusions reached by the investigators. Processes must be
                 in place within facilities and NIJ leadership to then utilize these findings to make needed
                 changes. Reports should be completed within 30 days of referral, unless there are exceptional
                 circumstances which warrant a longer period of time due to the complexity of the case, or
                 other extenuating circumstance. OISC should continue to notify the Monitor when this
                 occurs along with the reasons for the delay.

                 5) Consistent with the purpose of Paragraph 78, and Policy 13.2.1, measures must be in place
                 to prevent and minimize the occurrence of situations involving abuse or institutional neglect.
                 At a minimum, reporting on this should include:
                           a) Quarterly statistical reports of incidents involving allegations of abuse or
                 institutional neglect, with analysis of possible patterns, trends, and other observations which
                 can help prevent further incidents;

                           b) Evidence of meetings which document meetings with management and others to
                 discuss cases of alleged abuse, status and outcomes of investigations, evaluation of patterns
                 of recurrence, compliance with the terms, and discussions of alternatives for the prevention



                                                                                                        69
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 70 of 107




                 of incidents. Summaries of these meetings and decision regarding policies, training needs,
                 and other appropriate action steps should be documented and submitted.

                           c) Evidence of training for staff trainers and other direct service staff on the
                 reporting of incident, and handling of referrals of alleged abuse and institutional neglect in
                 coordination with IDECARH.

                           d) Maintenance of a log of actions taken against employees including the
                 particulars of the actions by the employee, and actions taken against the employee, whether
                 administrative or criminal. Given that the purpose is to consider recidivism of actions
                 constituting abuse or neglect, an analysis of such information should be done at least
                 quarterly, or more often if warranted. A copy of this log should be made available to the
                 Monitor on a quarterly basis, along with any analysis done or actions taken as a result.

                           e) In the case of sexual abuse investigations, UEMN must review incidents to
                 “recommend changes in policy or practices to prevent and detect sexual assault” as required
                 by Policy 13.2. Such reviews should ensure that adequate PREA protocols are in place and
                 being used.
 Priority Next   Staff must have a clear understanding of what should be reported as an incident, who must
Steps Toward     report, and the process for determining whether incidents should be reported as a Level 1 or
Compliance       Level 2 284 report requiring investigation at the facility level, or by OISC. This should be a
                 priority for new cadets, as well as an ongoing training issue for officers and supervisors.

                 Incident cover sheets must be provided weekly, with those incidents of a serious nature
                 provided to the Office of the Monitor within 24 hours. The Office of the Monitor, through
                 Bob Dugan, will continue to track these incidents relative to safety issues, and to determine
                 appropriate referrals for investigations of Level 1 and Level 2 incidents.

                 Digitizing incident reports for efficiency, consistency and accountability purposes should be
                 completed, in consultation with Bob Dugan, so that a systemized method of obtaining data
                 regarding incidents, by facility, can be collected and analyzed. This is a high priority and DCR
                 has been ordered to complete this system by November 15.

                 Documentation of discussions held regarding the status and content of investigations, trends
                 identified, and decisions made as a result should be submitted to the Monitor.

                 The Monitor should be provided with the last year years of data detailing employee conduct
                 and actions taken by the agency, along with analysis of recidivism or other trends completed
                 as required by policy.

                 Per policy, UEMNI must examine the sexual assault incidents which have been alleged,
                 determine if PREA protections are in place, and if any changes in policy and practice should
                 be made. Reference to prior correspondence from the Monitor as to forensic evaluations,
                 training and other matters should be addressed. UEMNI should provide information to the
                 Monitor about the process and outcomes regarding PREA incidents over the last year.




                                                                                                       70
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 71 of 107




                  OISC must sustain timeliness with conducting investigations within the 30 day period, unless
                  warranted by the scope or complexity of a specific incident.
Quality           The Monitor has not reviewed proposed QA measures in this area.
Assurance


Protection from Harm – Isolation and Protective Custody (David Bogard)

                 S.A. 79. Juveniles shall be placed in isolation only when the juvenile poses a serious and
                 immediate physical danger to himself or others and only after less restrictive methods of
                 restraint have failed. Isolation cells shall be suicide resistant. Isolation may be imposed only
                 with the approval of the facility director or acting facility director. Any juvenile placed in
                 isolation shall be afforded living conditions approximating those available to the general
                 juvenile population. Except as provided in ¶ 91 of this agreement, juveniles in isolation shall be
                 visually checked by staff at least every fifteen (15) minutes and the exact time of the check
                 must be recorded each time. Juveniles in isolation shall be seen by a masters' level social
                 worker within three (3) hours of being placed in isolation. Juveniles in isolation shall be seen by
                 a psychologist within eight (8) hours of being placed in isolation and every twenty-four (24)
                 hours thereafter to assess the further need of isolation. Juveniles in isolation shall be seen by
                 his/her case manager as soon as possible and at least once every twenty-four (24) hours
                 thereafter. A log shall be kept which contains daily entries on each juvenile in isolation,
                 including the date and time of placement in isolation, who authorized the isolation, the name
                 of the person(s) visiting the juvenile, the frequency of the checks by all staff, the juvenile's
                 behavior at the time of the check, the person authorizing the release from isolation, and the
                 time and date of the release. Juveniles shall be released from isolation as soon as the juvenile
                 no longer poses a serious and immediate danger to himself or others.
Compliance       Partial Compliance
Rating
Description of   Previous quarterly reports have addressed ¶79 and ¶80 jointly due to the fact that youth on
Monitoring       protective custody and transitional measures statuses are, practically speaking, isolated in
process          order to protect them or others. USDOJ has, however, repeatedly requested that ¶79 and ¶80
during this      be addressed as separate provisions because while isolation is almost always used as the
period of time   primary measure to protect youth who are significantly vulnerable to attack by others, it is not
                 and should not be the exclusive means available to protect youth on protective custody and
                 transitional measures. As such, to the degree that isolation continues to be employed to
                 achieve the ¶80 youth safety objectives of protective custody, this discussion of ¶79 will
                 continue to also address protective custody (PC) and transitional measures (TM) for which
                 isolation is primarily employed as a safety measure. At the same time, however ¶80 will also
                 be discussed and rated as a separate provision.

                 During the second quarter, the parties reached agreement defining isolation, necessitating a
                 new policy addressing isolation, and revisions to policies regarding Protective Custody,
                 Transitional Measures, and Group Schedule Modification. The requirement for these policies
                 was reflected in the Court’s April 13, 2020 Order to Address Continuing Facility Safety needs


                                                                                                         71
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 72 of 107




       and which afforded DCR until June 12 to generate modifications to its policies necessary to
       conform them to the new definition of isolation. A subsequent deadline was given in an Order
       dated 8/18/20 and gave DCR until August 30, 2020 to modify the draft/modify the four sets of
       policies, with subsequent reviews and timeframes for an official translation to be done. While
       DCR did meet that initial deadline, final versions have still not been completed at the end of the
       third quarter. The new/revised policies will require professional translation and will likely be
       implemented during the fourth quarter after DCR staff can be trained in the new policies.

       As a result of the policy development process, significant attention was paid to the issue of
       Group Schedule Modification, including what it actually means in practice, why it has not
       consistently been reported to the Monitor, whether it is, in fact, a form of group isolation.
       Because of concerns regarding how it has been utilized, It has been perhaps the most
       challenging of the four policies to draft.

       The number of youth in isolation due to TM or PC status remained extremely low throughout
       this quarter with only one transitional measures placement (Ponce: July 15-August 5) and one
       protective custody placement (Villalba: July 16-August 25). Both were housed separately from
       other youths in general population and, as a result each of these cases is analyzed herein under
       ¶ 79. The two isolation events this quarter present a continuation of a trend going back to the
       first quarter of 2020 when the number of isolation placements began to drop precipitously: Q4-
       2019 (45); Q1-2020(5); and Q2-2020 (2).

       An interview focusing on services and criteria within ¶79 was conducted by Dr. Martinez.
       Deputy Monitor Javier Burgos interviewed Villalba director Malave concerning the background
       of the Villalba protective custody placement, i.e., the leadership struggle resulting in a youth
       being attacked by nine youths in the module, necessitating medical care and 26 stitches.

       A significant component of our monitoring this quarter is the independent review of DCR’s
       internal quality assurance activities for ¶ 79 and ¶ 80. Compliance staff and social workers are
       tasked with using the Checklists and weekly audits to evaluate ¶ 79 and ¶ 80 initial placements
       of youth in restricted rooms and also applying the criteria included on the Weekly Audits that
       measure compliance with key aspects of ¶79/¶80 on an ongoing, weekly basis after placement.

       In the previous quarterly report we discussed concerns about the recent quality of checklists
       and audits of isolation incidents. Although there have been very few isolation incidents this
       quarter, there have nevertheless been reoccurring problems with the thoroughness and
       accuracy of findings made by staff assigned to this important quality assurance activity. In most
       instances, staff completing the forms do not include comments to provide details or context for
       the ratings that simply state yes or no as to the criteria, although comments as to missed or
       shortened recreation or education periods are generally provided with explanations.

       And no details or explanations were provided on the checklist where the audit shows
       compliance with important ¶79 criteria such as the requirement that the youth be seen by a
       psychologist within 8 hours; seen by a social worker within 3 hours; that less restrictive
       measures were considered; the youth was in danger or was considered a threat to others, etc.



                                                                                              72
         Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 73 of 107




                     Perhaps the most critical aspect of protection from harm for youth in isolation is that juveniles
                     in isolation be visually checked by staff at least every 15 minutes, and that the exact time of
                     these checks be recorded. Accurate documentation is absolutely necessary and an essential
                     component of the weekly audits/checklists. But despite the critical nature of this safety
                     component, documentation is significantly lacking in multiple aspects. For one, the majority of
                     audits show that staff are not consistently meeting this requirement, with no details provided
                     as to how or how often the requirement is or is not met. Second, when the auditor reports
                     that the rounds requirement was met, there also is no documentation of quantitative
                     compliance.

                     With 32 rounds being required per shift (i.e., a minimum of four per hour and eight hours per
                     shift) there is ample opportunity to use sampling or examples to show the number of compliant
                     or non-compliant rounds as a percentage of the number required. But in lieu of providing
                     quantitative evidence of compliance, the audits most often report simply that the requirement
                     was or, in most cases, was not met, with the comment being “Excess in irregular intervals every
                     15 minutes.”6 On a positive note, audits regularly include brief descriptions of corrective
                     actions taken by facility directors or high level supervisors in response to negative findings as to
                     the conduct and documentation of rounds. For example, the Institutional Chief at Villalba noted
                     recently that he would continue to orient officers on all three shifts regarding meeting the
                     standard of irregular intervals at least every 15 minutes.



Findings and
Analysis
                                                 Q3 Events:       Q3 Events:      Q2 Events:         Q2 Events:
                                                 Protective       Transitional    Protective         Transitional
                               Facility           Custody          Measures       Custody             Measures
                              CTS Ponce              0                 1                1                 1
                             CTS Villalba            1                 0                0                 0

                     The weekly Audit for each youth focuses on the five ¶79/80 post- placement criteria that are
                     most critical and/or have proven most difficult for DCR to comply with, including: (1) the youth
                     was seen by a psychologist every 24 hours after initial placement in the status, (2) the youth is
                     seen by a case worker at least once every 24 hours, (3) if eligible, the youth receives 50 minutes
                     of education class time per subject, five days a week, (4) the youth receives one hour of
                     recreation daily and (5) youth are observed every 15 minutes when in their rooms.

                     An interview of one of two youths who was in isolation was conducted by Dr. Martinez and
                     confirmed that: (1) youths in isolation are receiving education when school is in session and
                     they are still academically eligible, (2) they routinely receive an hour a day of recreation inside
                     or outside, (3) they see a nurse and psychologist every day, including on weekends, (4) see a
                     social worker on each weekday and she calls them on weekends to check in.



6
    See, for example, Weekly Audit 8/23-29 for youth A.V.R.

                                                                                                              73
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 74 of 107




              The weekly audits by DCR staff reported full compliance with the ¶79 requirements, including
              seeing the psychologist every 24 hours, being seen by a social worker every 24 hours,
              termination of isolation as soon as the youth was no longer a danger to self or others, and
              sometimes visual monitoring every 15 minutes. That said, additional documentation of such
              compliance would be helpful to explain or verify reported data relative to the ¶ 80 criteria for
              the two youths who were an isolation status at some point during the quarter. One youth
              interview was completed to supplement the weekly audits and checklists.

              A persistent non-compliance area that continues to be identified on each Checklist is the
              retrofit of suicide resistant rooms for youth in isolation. Although youth rooms are already
              suicide resistant, it was decided that the level of resistance could be enhanced by: (1) cleaning
              and caulking vents in all rooms and (2) retrofitting the room doors to minimize access to the
              interior door hinges that could be used as a ligature, and (3) caulking around the sprinkler
              heads. As of the end of the second quarter the retrofitting of Ponce room door hinges with
              cover plates to prevent ligatures from being placed around the door hinges was completed in
              each of the 15 rooms in Ponce/PUERTAS along with three in each of the remaining modules;
              some of the doors still require painting. Four rooms were completed in three modules at
              Villalba, although completion of the safety caulking was delayed because youths clogged the
              vents with paper. Completion of the project at Villalba has been significantly delayed due to
              personnel becoming sick with COVID-19. The essential next step is to address the use of these
              enhanced suicide resistant cells in isolation policy and/or mental health policy.

              The parties have agreed, by an April 10, 2020 Joint Motion, that group schedule modification
              will not be deemed to fall within the requirements of ¶79 and the new isolation definition and
              policy if that status be defined as “a temporary status in response to a group event that is used
              to help deescalate a crisis.” This status was originally conceived to address critical incidents
              such as group disturbances, mass searches, investigations, group violence, and/or escapes...

              There were two Group Schedule Modification events this quarter—one from September 22-30
              at Ponce Module 7 and a second one in Villalba B-1 from August 16-21. The Ponce event was
              documented but only addresses the circumstances leading up to the GSM decision, and not the
              amount and parameters of time the youth were confined to their rooms. We were provided
              the available documentation in response to our request. In the case of the Villalba incident, we
              only became aware of the incident through an interview of a youth by Dr. Martinez. We have
              requested an OISC investigation regarding this incident, which has not yet been completed. We
              have no reports or forms or any documentation to describe the incident and whether it was
              consistent with policy.


What is       While not each and every of the 20 criteria set forth in ¶79 as well as the eight criteria
needed for    specifically required in ¶80 in the case of PC youth must necessarily be satisfied for substantial
full          compliance to be rated, the majority must be rated positively consistently and with only
compliance?   occasional or minor deviations, which do “not significantly deviate from the components of the
              provision, provided that any deviation poses no significant risk to detainee health or safety,” as
              noted in the substantial compliance definition.

              Implementation of policies, practices and monitoring of the new isolation definition and
              associated policies must be achieved.

                                                                                                     74
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 75 of 107




Priority Next       1- Determine a process for enhancing detail in weekly audits and checklists ;
Steps               2- Absent any quantitative assessment on DCR’s part, the Monitor will propose an
                       approach for DCR to use when auditing rounds;
                    3- Complete drafting and implementation of a new Isolation Policy;
                    4- Review and revise policies 17.19 (PC), 17.20 (TM) and 9.17 (Group Schedule
                       Modification) as necessary to reflect and coincide with the new policy defining
                       Isolation;
                    5- Train staff in changes to policies implementing the isolation and related policies;
                    6- Complete retrofits to door hinges and vents in each module to enhance suicide
                       prevention features in rooms used for isolation;
                    7- Create a policy or protocol defining how the enhanced suicide resistant rooms will be
                       assigned;
                    8- Promptly document and report any Group Schedule Modification events to the
                       Monitor
Sources of          Checklists upon placement and removal from TM and PC
Information         Four Weekly audits of a youth in Transitional measures and five weekly audits of a youth on
                    Protective Custody
                    Group Schedule Modification report for Ponce September 21-30
                    Interview with one youth on PC status


S.A. 80. The terms of this agreement relating to safety, crowding, health, hygiene, food, education, recreation
and access to courts shall not be revoked or limited for any juvenile in protective custody.


Compliance Rating                 Partial Compliance

Description of Monitoring        USDOJ requested that compliance findings under ¶79 and ¶80 be addressed
process during this period of    separately since all protective custody events do not necessarily invoke
time                             isolation requirements (although the vast majority do). As such, we have
                                 addressed these two provisions separately.

                                 The number of youth on PC status, once again, remained extremely low
                                 throughout this quarter with only one protective custody placement for a
                                 young man (AVR) who was seriously attacked by a group of nine other youths
                                 in a struggle over leadership.

                                 One of the primary monitoring activities for this provision this quarter was an
                                 interview of the one youth on protective custody, which focused on the
                                 services the youth was receiving (which was conducted by Dr. Martinez).

                                  A second interview of facility director Malave was conducted by deputy
                                 monitor Burgos and focused on the efforts being made to administratively
                                 and/or judicially have the youth removed from the facility and placed in the
                                 community.


                                                                                                       75
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 76 of 107




                        And the third major activity was the DCR’s internal quality assurance review of
                        the youth’s activities in support of ¶ 80. Compliance staff and social workers
                        are tasked with using the Checklists and weekly audits to evaluate ¶ 80 initial
                        placements of youth in restricted rooms and also applying the criteria included
                        on the Weekly Audits that measure compliance with key aspects of ¶80 on an
                        ongoing, weekly basis after placement.


Findings and Analysis   The young man was on protective custody as a result of a vicious attack by a
                        group of nine other youths as a result of a “leadership dispute.” He was
                        interviewed by Dr. Martinez and expressed that he wished to remain on
                        protective custody and in isolation to “avoid problems and keep out of
                        trouble.” The interview revealed that the youth, consistent with the
                        requirements of ¶80, generally received the same services as youths in
                        general population, including safety, a non-crowded private room, healthcare,
                        hygiene, food, access to courts and recreation for an hour a day. Although
                        school was on recess during the entire time this youth was on protective
                        custody he reported that he was in 12th grade and received a workbook for
                        assignments over the summer. Just as youth in general population, he
                        routinely received an hour a day of recreation inside or outside (although due
                        to Covid-19, there is no active recreation with other youths). As it relates to
                        his access to the courts, the youth was represented by the public defender in
                        the successful effort to allow him to complete his studies and to expedite his
                        release to the community. He stated that he sees a nurse and psychologist
                        every day, including on weekends, and a social worker on each weekday (who
                        also calls him on weekends to check in).

                        The weekly audits by DCR staff reported full compliance with the eight ¶80
                        requirements. That said, additional documentation of such compliance would
                        be helpful to validate the data relative to the ¶ 80 criteria for the one youth
                        who was on protective custody status during the quarter. DCR staff did
                        document a couple of instances in which storms caused recreation to be
                        canceled and four others where recreation was abbreviated because the
                        youth did not wish to remain in recreation for the full time period (the
                        Supervisor IV documented that corrective action was taken for staff who failed
                        to properly explain why the youth wished to terminate the recreation period
                        early.)

                        As a function of the limitations imposed to provide protection to the youth, he
                        was isolated and reported that he was spending most daytime hours sleeping,
                        eating, bathing and watching television. While time out of room is not
                        necessarily a criterion of ¶80, it is nevertheless a factor that is not healthful
                        for the youth on protective custody, and the hours confined do exceed those
                        experienced by youth in general population.


                                                                                              76
        Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 77 of 107




  What is needed for full           Full compliance will require documentation that academically eligible youths
  compliance?                       on protective custody receive the full complement of education services (50
  What steps are required           minutes times 5 subjects times 5 days).
  and/or recommended?
                                    DCR needs to fully document the review and consideration of alternative
                                    approaches to youth who need protection but can safely be managed without
                                    isolation.
  Quality Assurance Measures        The primary quality assurance measures, as reflected in the weekly audit
                                    checklists are whether youth on PC receive the same access to services as
                                    youth in general population.
  Sources of Information upon       One PC youth interview
  which Consultant report and       One interview of the facility director
  compliance ratings are based.     Five weekly audits


 MENTAL HEALTH – Dr. Miriam Martinez

S.A. 59. Defendants, specifically the Department of Health (ASSMCA), shall provide an individualized treatment
and rehabilitation plan, including services provided by AIJ psychiatrists, psychologists, and social workers, for
each juvenile with a substance abuse problem.
Compliance Rating                  Non-Compliance

Description of Monitoring          During the third quarter of 2020 the Mental Health Consultant performed
process during this period of      remote chart reviews and remote video interviews via secure platform
time                               provided by DCR with 10 youth from Ponce in detention and 10 youth from
                                   Villalba in detention, for a total of 20 youth. Of the 20 youth interviewed, one
                                   was in the status of protective custody. The Mental Health Consultant decided
                                   to focus on youth in detention for the interviews noticing an increase in
                                   mental health crisis events with youth in detention. The interviews were held
                                   privately with just the youth and the Mental Health Consultant present.

                                   Chart reviews were for all youth who were reported to have suicidal
                                   ideation/gesture/intent and/or self-mutilated. Multiple requests for
                                   clarification and responses to concerns following chart reviews were sent to
                                   PCPS and NIJ for attention and response.

                                   In addition to the above, the Mental Health Consultant had multiple
                                   conversations with NIJ and PCPS leadership throughout the quarter and
                                   participated in the virtual interviews held in late September and early October
                                   of 2020. These were coordinated by the Department of Justice, and were held
                                   with PCPS mental health and other NIJ staff. They covering a range of topics
                                   from Behavior Modification, Substance Abuse Treatment, Isolation, PUERTAS
                                   and mental health services.


                                                                                                         77
        Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 78 of 107




                           The Mental Health Consultant learned that the contract for mental health
                           services for fiscal year 2020-20201 was awarded to another contractor.
                           However, PCPS, who held the contract with the Department of Correction and
                           Rehabilitation to provide mental health staff to provide psychiatric,
                           psychological and substance use services to youth within NIJ has appealed this
                           decision. Currently, PCPS is on a month to month extension until a final
                           decision is made.

                           The Mental Health Consultant requested and reviewed various documents
                           related to the hours, contracts and credentials of mental health staff newly
                           hired by PCPS.

                           The Mental Health Consultant requested and has yet to receive data for all
                           positive toxicology reports (for illicit drugs) for this quarter.

Findings and Analysis      PCPS has experienced a resignation of all psychologists contracted to deliver
                           direct care as well as the PCPS Mental Health Services Coordinator
                           psychologist (as of September) and the psychiatrist who was providing 120
                           hours a month of service has also resigned (as of October). For a period of
                           about one month this quarter there was only one psychologist at 40 hours a
                           month compared to previous services of 120 hours per month. Prior to
                           September of 2020, at least four psychologists also left PCPS. At the same
                           time, there were 17 incidents of suicide attempts/gestures/ideation and at
                           least 4 incidents of self-mutilation in September compared to 6 incidents of
                           suicidal attempts/gestures/ideation (no self-mutilation) in August.

                           Lack of mental health staffing and services, mental health staff that
                           disappeared/left without proper clinically appropriate terminations with their
                           patients undoubtedly contributed to, and likely exacerbated, the
                           destabilization and decompensation of youth. The rapid turnover of
                           psychologists has been a consistent problem with PCPS, especially when the
                           psychologists are less experienced. One psychologist hired just received her
                           license to practice a few weeks prior to PCPS hiring. Another psychologist
                           hired by PCPS was trained and then decided not to continue. And yet a third,
                           hired in October resigned (in October), reportedly after one day of work.

                           The Mental Health Consultant found no planned transitioning between
                           providers of mental health care, an expected professional standard for
                           continuity of care. Instead, psychologists left without informing their patients
                           and without the benefit of transitioning care to providers that would take their
                           place. Although requested, no transition plan was provided for (1)
                           transitioning of the contract for mental health services to NIJ youth; (2)
                           transitioning of psychologists; or (3) the lack of psychiatric coverage given the
                           psychiatrist’s resignation.

                                                                                                  78
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 79 of 107




                   The Mental Health Consultant found inconsistencies in reporting serious
                   incidents of suicidal gestures/intents. Last quarter there were 2 incidents that
                   the Mental Health Consultant found during the normal course of chart reviews
                   that were not reported to her. This quarter, there were three incidents found
                   by the Mental Health Consultant that were not included in the written report
                   requested and submitted to her. The receipt of timely and accurate
                   information from NIJ for monitoring purposes is crucial.

                   With respect to substance use treatment per this provision, the “treatment”
                   has consisted of educational “talks” or didactics, and does not include therapy.
                   The PCPS Coordinator, who has also resigned, agreed to work on the delivery
                   of substance use therapy, with less of a focus on psychoeducation regarding
                   the dangers or potential consequences of drug use. She cited a “culture” of
                   substance use care that would be difficult to change but that she was on board
                   with what the Mental Health Consultant advised. The PCPS Director was
                   present during these conversations. The Mental Health Consultant saw no
                   evidence of such changes while doing chart reviews, nor did information taken
                   from the interviews with 20 youth suggest that this had occurred. While most
                   of the 20 youth found the time with the substance use counselor helpful,
                   there continues to be a need for actual therapeutic intervention and not just
                   psychoeducation. In some cases when the Mental Health Consultant asked –
                   “What did your time with the substance use counselor consist of?” the
                   response was – “A urine test.”

                   Charts reviewed remotely indicate that overall there are treatment plans in
                   place for the youth, however, the treatment plans are not consistently
                   completed in full, nor implemented. They also are not individualized in that
                   services are often written in vague, generic terms for each youth. For example:
                   Of 10 charts reviewed specifically regarding the plan for substance use, 7 had
                   the same generic intervention of “1X per month individual or group or more
                   frequent as needed (one of these did not specify whether individual or group).
                   One of the 10 charts had no intervention for substance use despite the initial
                   evaluation indicating the youth had used THC since age 12, experimental use
                   of benzodiazepines, use of marijuana and alcohol. One of the ten had an
                   intervention of “educational talks or group didactics” 1 – 2x per month or
                   more as necessary. One had the intervention of individual or group, weekly or
                   more as necessary.

                   Family interventions with youth are part of standard psychiatric practice.
                   Minors are typically returned to their parents or other family members once
                   released into the community. Many times, conflict with family physical abuse,
                   abandonment combined with poor judgement and coping skills have led the
                   youth to behaviors that find them within NIJ. Family therapy, including use of
                   evidence-based practices that are successful with this population are highly
                   recommended for juvenile offenders. The plans of care tend to be left blank in


                                                                                         79
        Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 80 of 107




                                 this area “Aspecto Familiar.” The Mental Health Consultant has discussed this
                                 with NIJ and PCPS emphasizing the need for family work. Of the 10 charts
                                 reviewed, 8 were blank in this area and of the two that had something in this
                                 area , one stated something about orientating the youth to making a phone
                                 call to the family once authorized, home visits and the other chart stated in
                                 this area a comment about implementing “monthly visits” with the family. In
                                 other words, all 10 charts failed to have a family intervention goal. While
                                 there may be community social workers responsible for connecting the family
                                 with the young person, it is also important for the treating team (psychologist
                                 and psychiatrist) to have regular contact (i.e. monthly) with the family to
                                 discuss symptoms, medications, progress, goals an plans for future.

                                 Of note, the youth interviewed named stress over not seeing their family as a
                                 major reason for their depression and anxiety. Some of the youth that had
                                 suicidal ideation or who had attempted suicide named “desperation” at not
                                 seeing family or worrying about family as a major stress.

                                 Overall health and well-being is the goal of having a complete plan of care. Yet
                                 during interviews conducted in August with youth, four youth from Viilalba
                                 reported that they were locked down in their rooms over a period of about 5
                                 days, permitted only to leave to use the bathroom or to bathe. Meals were
                                 provided in their room. Leadership at Villalba confirmed this to the Mental
                                 Health Consultant. This practice is isolation (whether it is called group
                                 modification or not) and can be seriously detrimental the mental health of a
                                 young person. The Mental Health Consultant discussed this with NIJ
                                 leadership as recently as last year after a similar event, and has previously sent
                                 articles about the dangers and suicide risk involved in placing youth in
                                 isolation.

                                 The Mental Health Consultant finds noncompliance with S.A. 59 due to:

                                 (1) a severe shortage of mental health staff who clinically assess and
                                 administer direct therapeutic interventions, administer and interpret
                                 standardized assessment tool (MAYSI 2),manage mental health crisis, attend
                                 the DEC meetings, write/revise plans of care and provide psychiatric coverage;

                                 (2) a lack of completed and individualized treatment plans; and

                                 (3) a lack of consistent substance use therapy.

What is needed for full          To achieve substantial compliance, NIJ must do the following:
compliance?
                                 1) Maintain a stable and consistent work force that delivers the full spectrum
What steps are required and/or
                                 of mental health services. This includes having psychiatrists that share 1.5 FTE
recommended?
                                 for the NIJ population. This level of coverage of psychiatric time allows for the
                                 full spectrum of psychiatric services needed including assessment,


                                                                                                         80
        Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 81 of 107




                           observation, treatment, ordering of labs, interpretation of labs, review of
                           medical records, coordination with outside providers, time to speak with
                           parents/family members, attendance at DEC or other important
                           multidisciplinary team meetings, consultation and crisis work. Of note, the
                           mental health staff hired by PCPS do not have health benefits, sick or vacation
                           time. Some reported working for over a year, 24/7 without a day off reporting
                           working hours on some days from 7 a.m. to 9 p.m. A term of at least 1.5 years
                           of a stable work force was given by the Mental Health Consultant in prior
                           reports.

                           2) Ensure that youth treatment plans reflect the individual needs of each
                           youth. Even when youth are deemed “stable” by the mental health staff,
                           these youth require on-going mental health services to address underlying
                           issues that lead to conduct disorder and anger management problems,
                           substance use and work that can help build positive social skills and
                           development of empathy. These issues should be addressed in twice monthly
                           individual sessions in addition to monthly or twice monthly group work.
                           Coordination with the Behavior Modification team is necessary to fully address
                           the mental health and behavioral needs of the youth. The youth’s plans
                           should be completed fully developed and implemented.

                           Medical orders placed by psychiatric and medical staff should be executed as
                           quickly as possible – especially for the high-risk youth and when these orders
                           are needed to clarify diagnosis and treatment plan.

                           3) Provide individual substance use treatment and rely less on group didactics.

Priority Next Steps        A decision should be made as soon as possible regarding the contract for
                           mental health services.

                           Provisions within the mental health contract which include a “non-complete”
                           clause should be eliminated to the extent they conflict with C.O. 36 and
                           frustrate the need for continuous psychiatric and psychological services.

                           Should the contract change, a smooth transition of the providers of care can
                           be made to the new contractor. The Mental Health contract should make
                           clear the contractor’s obligation to cooperate with the Office of the Monitor,
                           including all provisions in the Court’s Order of 1/27/2020 (ECF Doc. 1451)
                           relative to communication and provision of documentation, and the
                           consequences of failing to do so.

                           Hire psychiatrists to fill hours needed given the resignation of Dr. Soto-Raices.

                           Continue to hire psychologists to fill hours needed given the resignation of all
                           other psychologists. These psychologists should ideally be experienced in
                           working with this population and/or at minimum one-year post licensure
                           experienced working with adolescents who have experienced abuse, trauma,

                                                                                                   81
        Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 82 of 107




                                   severe psychiatric conditions, and substance use. PCPS recently hired a
                                   psychologist with less than a few weeks of obtaining her license to practice. In
                                   the past, inexperienced clinicians have not lasted at NIJ and have left or may
                                   have been asked to leave; as such, it is critical that those with limited
                                   experience receive intensive supervision and oversight. It is questionable as to
                                   whether this currently exists.

                                   As the pandemic continues, youth in detention especially are at continued risk
                                   of decompensation. Mental health staff must be proactive instead of reactive
                                   in providing mental health services.

                                   A full implementation of a plan of care includes programing during non-school
                                   hours. Examples of what could be provided were given last quarter. Tablets
                                   acquired by the school can be used for reading, educational or fun games and
                                   safe and appropriate movies. A priority should be to get the tablets up and
                                   running as soon as possible.

                                   Use of materials for expression through art can help alleviate stress for youth,
                                   can be therapeutic for depressed, withdrawn and anxious youth.

                                   Increase physical activity which has also been proven to help with depression.

Quality Assurance Measures          Given disruption in mental health services, including the coordination, it is
                                    unclear whether any quality assurance activities are being implemented.

Sources of Information upon         Sources of information that the Mental Health Consultant relied on were
which Consultant report and         remote video interviews with youth in Ponce & Villalba, data/report reviews,
compliance ratings are based.       remote chart reviews, as well as mental health staffing reports submitted by
                                    NIJ and PCPS, staff video interviews and phone calls.


C.O. 29: Defendants shall establish an adequate residential mental health treatment program which provides
services in accordance with accepted professional standards for juveniles confined in the facilities in this case
who are attempting to commit suicide and/or who are inflicting harm upon themselves and/or any other
juvenile in need of such services as determined by the juvenile’s interdisciplinary mental health team, which
includes a qualified psychiatrist. This residential treatment program will house up to forty-eight (48) juveniles
from Commonwealth facilities. The residential treatment program will be established in an area that meets
professional standards regarding safe physical areas for suicidal and/or self-mutilating juveniles.
Compliance Rating                Non-Compliance

Description of Monitoring       This quarter the Mental Health Consultant reviewed programming for PUERTAS
process during this period of   that was submitted.
time
                                Chart reviews of youth in PUERTAS were also conducted, and questions and
                                concerns were sent to NIJ and PCPS leadership to be addressed.


                                                                                                           82
        Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 83 of 107




Findings and Analysis   For the last several months there has only been one youth in the PUERTAS
                        program. Two youth were released to the community on 7/21/20. One youth
                        was transferred to another unit in Ponce on 8/27/20 despite having had a self-
                        mutilation incident on 7/25/20, a serious suicide attempt (by attempted
                        hanging) on 7/31/20, and being on constant watch for suicide (in a paper gown)
                        on 8/2/20.

                        The one youth remaining in PUERTAS entered the program on 6/17/20. In that
                        time he experienced a change in psychologists three times, each of whom has
                        left, and is now being treated by a fourth psychologist who was just hired. In
                        addition, he is now losing his psychiatrist.

                        For all of 2020, there has only been one referral to PUERTAS, that being the
                        youth currently in PUERTAS. In 2019 there were six referrals to PUERTAS.

                        This quarter, the Mental Health Consultant received a program description for
                        PUERTAS from PCPS, however, the program included groups which cannot be
                        held with just one person in PUERTAS. The Mental Health Consultant provided
                        feedback with no response from the Director of PUERTAS. While PCPS is the
                        contractor providing the Mental Health Services, the responsibility for having a
                        viable and vibrant program rests with NIJ and the Director of PUERTAS.
                        Providing an individual plan for one youth is not in line with compliance for this
                        provision.

                        All staff assigned to work in PUERTAS, including security staff should be specially
                        trained in de-escalation techniques in addition to suicide prevention. Warm
                        handoffs (i.e. brief meetings regarding clinical concerns during shift changes)
                        that include security, nursing and mental health staff could avoid crisis leading to
                        the use of force techniques such as pepper spray and emergency use of
                        medication. Understanding, preparation, articulation of a plan in case things
                        escalate help a team feel in control, safe and armed with the information
                        necessary to safely care for the youth. Use of force can be particularly
                        disorienting and emotionally traumatizing to an already psychotic person and
                        should only be used in a very extreme situation after exhaustion of all other
                        methods to de-escalate. In addition, it is recommended that the staff involved in
                        the use of force debrief, not only with the clinical staff to see what could have
                        avoided this use of force, but also with the youth involved. Debriefing with the
                        youth can help the youth to understand the steps taken to de-escalate, it can
                        help the security staff articulate what exactly was done and it can give the
                        opportunity for the youth to state what it felt like for him and what could have
                        been done differently. This can help build trust and relationship among the
                        youth and team that is charged to care for them. DCR would benefit from
                        looking at other mental health programs which do not resort to use of OC spray,
                        and further examine their policies in this regard.

                                                                                                   83
        Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 84 of 107




                                The Mental Health Consultant finds a need for youth, including those in
                                detention, to have intensive mental health and other services. While PCPS
                                mental health has been reactive and providing mental health services to youth in
                                mental health crisis, more needs to be done to address the need of youth in
                                crisis, suicidal, psychotic and self-mutilating.

                                There is a lack of leadership for a residential mental health treatment program
                                as exemplified by the lack of referrals in 2020. In 2020 there were more than 10
                                incidents of suicidal ideation/gesture/intent of youth that were not in detention
                                and not in PUERTAS (detention status is an exclusionary criteria for PUERTAS).
                                These youth could have been served with intensive mental health services.
What is needed for full         The priority is to provide a safe, distinct and consistent residential mental health
compliance?                     program with strong leadership for those youth most at psychiatric risk.

What steps are required         Youth who meet the criteria for PUERTAS should be referred and considered for
and/or recommended?             the program on a consistent basis.

                                Consistent, experienced mental health staff are needed for the program as
                                detailed above.

Priority Next Steps             Ensure the provision of a stable, experienced, consistent mental health work
                                force.

                                 Consider developing an intensive mental health program for youth in detention
                                 as has been suggested by the Mental Health Consultant in the past. This would
                                 require a physical location with suicide resistant rooms and a full complement of
                                 programing – detailed ideas for which have also been provided by the Mental
                                 Health Consultant.

                                 Examine concerns regarding use of force with OC spray and consider changing
                                 the policies to prohibit this in lieu of more therapeutic interventions.

Quality Assurance Measures       There has not been advancement in quality assurance measures.

C.O. 36. Within 120 days of the filing of this Consent Order, Defendant Juvenile Institutions Administration shall
provide continuous psychiatric and psychology service to juveniles in need of such services in the facilities in this
case either by employing or contracting with sufficient numbers of adequately trained psychologists or
psychiatrists, or by contracting with private entities for provision of such services. The continuous psychiatric
and psychological services to juveniles in need of such services shall include at a minimum, a thorough
psychiatric evaluation, necessary diagnostic tests before the prescription of behavior-modifying medications,
blood-level monitoring if behavior-modifying medications are prescribed, therapy, counselling, treatments plans
and necessary follow-up care.




                                                                                                            84
        Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 85 of 107




Compliance Rating               Partial Compliance

Description of Monitoring       During this quarter the Mental Health Consultant performed remote chart
process during this period of   reviews and completed video interviews as described above.
time
                                The Mental Health Consultant also completed an analysis of mental health staff
                                hours contracted vs. mental health hours worked.

Findings and Analysis           An analysis of the PCPS hours contracted for mental health vs. the hours
                                delivered indicates that for the third quarter mental health staff (which includes
                                the psychologists, psychiatrist, substance abuse counselors and the occupational
                                therapist) were contracted for 2952 hours. These providers reportedly delivered
                                2567 hours of service; 385 less than contracted for.

                                As mentioned above, all of the psychologists resigned as of September (one new
                                was added in September). The PCPS Psychologist Coordinator who worked
                                closely with the Mental Health Consultant also resigned. (At the time of writing
                                for this report at the end of October, the psychiatrist who provided 120 hours a
                                month has also resigned.) PCPS has added a psychiatrist for 8 – 20 hours a week,
                                however, this does not come close to filling the need at NIJ. If anything the
                                Mental Health Consultant has consistently advocated for supporting the lone
                                psychiatrist by adding additional hours and warned of burn out or the loss of this
                                psychiatrist which has now occurred. The psychiatrist delivered 35.5 more hours
                                than he was contracted for undoubtedly covering for the lack of psychologists
                                and due to the high acuity of cases. He was contracted for 360 hours for the
                                third quarter and delivered 395.50 hours of service.

                                A total of 32 incidents of suicidal ideation/gestures/intent (SI) and self-
                                mutilation (SM) occurred this quarter. Of the 32 incidents, 29 were suicide
                                attempts with 13 serious attempts by hanging by tying a sheets, a sweater or
                                other item around the neck. In other incident, the young man tied something
                                around his neck, but then called out to a security officer for help. Of the 29
                                incidents of suicide attempts, 4 of those youth also self-mutilated. Of the 29
                                youth who were suicidal, 23 were hospitalized and 22 were seen immediately
                                upon return.

                                Of the 32 incidents, 17 were from detention in either Ponce or Villalba and 29
                                were seen by a medical provider who administered a suicide assessment screen.
                                Of the 32 incidents, 31 were seen by a psychiatrist within a 24-hour period –
                                although this was mainly through psychiatric hospitalization.

                                It is noteworthy that of the 32 incidents of SI/SM, 26 were from Ponce (only 2 of
                                these 26 were PUERTAS youth). In addition, the number of SI youth this quarter
                                more than doubled from last quarter, from a reported 12 SI youth compared to


                                                                                                         85
        Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 86 of 107




                               this quarter’s 29. There was a significant increase (more than doubling) of SI/SM
                               incidents from August to September, again as a likely result of the mental health
                               staff leaving abruptly, without clinically appropriate terminations with youth –
                               many of whom have abandonment issues and histories of trauma. An example
                               is one youth from CTS Ponce, who was treated by psychologist Dr. S, then after
                               she left by Dr. L, then when she left by Dr. M who last saw him on 8/5 before
                               leaving and the new psychologist saw him next on 9/15 (over a month between
                               psychologist appointments) in crisis and he was psychiatrically hospitalized.

                               The mental health team continues to have video conference capability as well as
                               the ability to go on site to deliver mental health services.
What is needed for full        A stable mental health work force is needed to address the needs of this
compliance?                    vulnerable population. Building trust with a mental health provider takes time.
                               If youth feel that staff could abandon them at any time, this impedes the
What steps are required
                               therapeutic process.
and/or recommended?
                               An analysis by NIJ leadership is needed to understand the vast differences in the
                               numbers presented above between Ponce and Villalba. There appears to be
                               more cooperation with and from the non-mental health staff at Villalba to
                               facilitate youth being seen. There appears to be more activities provided and
                               one to one engagement from the administrative leadership at Villalba. Youth at
                               Villalba mention the leadership at Villalba, namely Mr. Malave, as being firm, but
                               fair and caring. The staff at Villalba, unsolicited also speak of Mr. Malave’s
                               leadership with fondness and respect.
Priority Next Steps            Recruit and retain mental health staff – psychologists and psychiatrists to fully
                               meet the needs of youth.

                               Analyze what is driving the differences between Ponce and Villalba.

Quality Assurance Measures     Quality Assurance measures have not been advanced by NIJ or PCPS.




 S.A. 63. For each juvenile who expresses suicidal or self- mutilating ideation or intent while incarcerated,
 staff shall immediately inform a member of the health care staff. Health care staff shall immediately
 complete a mental health screening to include suicide or self-mutilation ideation for the juvenile. For each
 juvenile for whom the screening indicates active suicidal or self-mutilating intent, a psychiatrist shall
 immediately examine the juvenile. The juvenile, if ever isolated, shall be under constant watch. Defendants
 shall develop written policies and procedures to reduce the risk of suicidal behavior by providing screening
 for all juveniles at all points of entry or re-entry to AIJ's facilities and/or programs and by providing
 mechanisms for the assessment, monitoring, intervention and referral of juveniles who have been identified
 as representing a potential risk of severe harm to themselves. Treatment will be provided consistent with
 accepted professional standards.



                                                                                                         86
       Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 87 of 107




Compliance Rating              Partial Compliance

Description of Monitoring     The Mental Health Consultant reviewed reports that were submitted by DCR
process during this period of of youth that were reported to have suicidal ideation, suicidal intent and/or
time                          self-mutilation for the entire quarter. The Mental Health Consultant also
                              reviewed the electronic medical records to find evidence of compliance with
                              S.A. 63, including providing treatment consistent with professional
                              standards. Upon reviewing these reports and completing chart reviews, 3
                              additional cases of suicidal ideation or intent were found which were not
                              reported.

                               The Mental Health Consultant also interviewed 20 youth via a secure
                               electronic video platform provided by DCR.

                               The Mental Health Consultant communicated via telephone, video
                               conference, and emails regarding her concerns, requests for more
                               information, clarification, and to advocate for youth. Both the psychiatrist
                               and the PCPS Psychologist Coordinator who has now resigned were
                               responsive and able to provide information about youth.

Findings and Analysis         As mentioned above, this third quarter there were a total of 32 incidents of
                              suicidal ideation/intent/gestures (SI) and self-mutilation (SM). Of the 32
                              incidents, 29 were suicide attempts with 13 serious attempts by hanging by
                              tying a sheets, a sweater or other item around neck. In other incident, a
                              young man tied something around his neck, but then called out to a security
                              officer for help. Of the 29 incidents of suicide attempts, 4 of those youth also
                              self-mutilated. Of the 29 youth who were suicidal, 23 were psychiatrically
                              hospitalized and 22 were seen immediately upon return. The number of
                              psychiatric hospitalizations more than doubled from last quarter, where
                              there were 11 psychiatric hospitalizations.

                              Of the 32 incidents, 17 were from detention in either Ponce or Villalba and
                              29 were seen by a medical provider who administered a suicide assessment
                              screen. Three of the youth were not administered a suicide screen. Of the
                              32 incidents, 31 were seen by a psychiatrist within a 24-hour period – this
                              was mainly through psychiatric hospitalization. The majority of the incidents,
                              the psychologist would call the psychiatrist who would advise on psychiatric
                              hospitalization.

                              In total this quarter there were 22 unique youth reported to have 32
                              incidents as compared to 6 unique youth reported to have 21 incidents last
                              quarter. This represents a three-fold increase in the number of youth with
                              suicidal ideation, intent, gestures and self-mutilation.




                                                                                                        87
       Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 88 of 107




                             In several of the suicide attempts, it was the security officer who found the
                             youth and called for help.

                             Findings indicate that there is a failure to provide treatment according to
                             accepted professional standards with adequate staffing to provide needed
                             mental health services in order to stabilize youth who have been exhibiting
                             increasing anxiety and depression due to (1) the pandemic; (2) being placed
                             in quarantine; and (3) not seeing family members, and/or (4) anxiety of their
                             court cases.

                             With strong communication with all on the team, mental health staff can
                             work together with security and other administrative staff to know where
                             their services are needed to avert a crisis vs. responding to one.

                             The mental health team did manage youth into psychiatric hospitalization
                             when needed and did consistently evaluate the youth except on one
                             occasion upon return from the hospital.

What is needed for full      Medical staff need to consistently complete the suicide assessments in all
compliance?                  instances of self-mutilation or suicidal ideation/intent/gesture.

What steps are required      As above, a stable mental health work force is needed to provide consistency
and/or recommended?          in treatment.

                             Proactive intervention with the youth in detention with a focus on their
                             psychiatric history and risk.

                             More team work and communication to understand which youth are having
                             a particularly difficult time due to staff turnover, lack of family contact, the
                             pandemic, and/or anxiety about their court case (youth in detention).

                             Family therapy and family communication for the youth is needed as they
                             have not been able to have visits since the pandemic began, now going on
                             about 7 months. DCR is encouraged to use video conferencing with families
                             and, when safe to do so, safe distancing visits with family.

Priority Next Steps          Ensuring a full and stable mental health work force should be the first
                             priority. Overall staffing shortages can impact the ability of the mental health
                             staff to see youth consistently. Addressing these staffing shortages as is
                             reported elsewhere in this Monitor’s report will assist the mental health staff
                             (once on-boarded) to meet the mental health needs of youth.

Quality Assurance Measures   It is highly recommended that DCR have PCPS, or other provider if chosen to
                             perform quality assurance measures to ensure compliance with S.A. 63.




                                                                                                        88
       Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 89 of 107




S.A. 72. All juveniles receiving emergency psychotropic medication shall be seen at least once during each of
the next three shifts by a nurse and within twenty-four (24) hours by a physician to reassess their mental
status and medication side effects. Nurses and doctors shall document their findings regarding adverse side
effects in the juvenile's medical record. If the juvenile's condition is deteriorating, a psychiatrist shall be
immediately notified.


Compliance Rating                   Partial Compliance

Description of Monitoring           The Mental Health Consultant received and reviewed data on
process during this period of       emergency use of psychotropic medication for Ponce and Villalba.
time

Findings and Analysis               There were no uses of intramuscular (IM) use of psychotropic
                                    medication this quarter.

What is needed for full             There are policies and procedures in place for the use of psychotropic
compliance?                         medications which have been reviewed and approved by the Mental
                                    Health Consultant. These need to be consistently adhered to.
What steps are required and/or
recommended?                        Orientation and training should be provided immediately for the new
                                    psychiatrist(s) coming on board so they are familiar with policies,
                                    procedures, de-escalation techniques within NIJ, when use of force is
                                    utilized, how to work closely with the psychologists, social workers,
                                    nursing and security staff.

Priority Next Steps                 The Mental Health Consultant will continue to monitor closely working
                                    with the NIJ Health Coordinator.

Quality Assurance Measures          See above.

S.A. 73. Defendants, specifically AIJ, shall design a program that promotes behavior modification by
emphasizing positive reinforcement techniques. Defendants, specifically AIJ, shall provide all juveniles with
an individualized treatment plan identifying each juvenile's problems, including medical needs, and
establishing individual therapeutic goals for the juvenile and providing for group and/or individual
counseling addressing the problems identified. Defendants, specifically AIJ, shall implement all
individualized treatment plans.
Compliance Rating                   Partial Compliance

Description of Monitoring           The Mental Health Consultant interviewed 20 youth via secure video
process during this period of       platform. She used a 32-item questionnaire she developed to assess
time                                overall well-being and compliance with provisions of this case. The
                                    interviews were open ended and youth were encouraged to also share



                                                                                                         89
       Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 90 of 107




                           any other things they wished to discuss. The questionnaire included
                           items related to Behavioral Modification.

                           The Mental Health Consultant reviewed medical records for compliance
                           with S.A. 73. Please also reference above for reference to plans of care
                           that were not completed.

                           The Mental Health Consultant reviewed NIJ Policies and Procedures
                           relevant to Behavior Modification: 15.2, 15.3 and 15.4.

                           The Mental Health Consultant also sat in on interviews the
                           representatives from the Department of Justice held in late September
                           with PCPS and NIJ staff. During some of these interviews, questions
                           related to Behavior Modification were asked.

Findings and Analysis      Behavior Modification Policy and Procedure 15.2 is a general policy with
                           respect to the implementation of a behavior modification program. This
                           15.2 states youth in detention are excluded (i.e. do not get a behavior
                           modification plan). It describes a system based on Level of security (1-5),
                           Four stages (Orientation, Adjustment, Transition and Honor) and level of
                           progress (1 – 17). The Behavior Modification Policy and Procedure 15.3
                           for Group Incentives refers to points a unit/module of youth can earn
                           and trade in for rewards for their behavior. This policy/procedure
                           describes consequences (i.e. loss of points) due to the group not
                           following rules. It also describes the incentives that could be possible to
                           be traded in for (movie = 100 points, materials for cards = 250 points and
                           BBQ = 350 points). Lastly the Behavior Modification Policy and
                           Procedure 15.4 for Individual Incentives refers to levels and
                           individualized incentives for advancement in levels. It refers to use of
                           social reinforcements as tools for behavior modification, such as
                           compliments, certificates, recognition and psychoeducational talks.

                           Youth interviewed could not name a system whereby they could move
                           up levels and gain more rewards if they achieved certain goals.

                           Overwhelmingly, they reported getting candy, normally on Fridays, if
                           they “behave good” and do not get a “charge.” Some youth recognized
                           that if the module “behaved” or “didn’t get into problems” then maybe
                           they would have access to a play station or a movie, however, this was
                           not described as tied to a point or level system.

                           Staff interviewed could not name a system whereby the youth could
                           move up levels if they met their goals.

                           General chart reviews indicate a lack of completed individualized
                           treatment plans. Interventions are often stated in vague terms such as



                                                                                                90
       Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 91 of 107




                                 “once a month or more as needed.” See also comments above
                                 regarding the need for completion of individualized plans of care.

                                 In addition to the charts reviewed and mentioned above, the Mental
                                 Health Consultant also reviewed behavior modification in the plans of
                                 care for the youth in NIJ that have federal charges. These are arguably
                                 the most youth with the most serious and egregious of offenses that are
                                 waiting to go before the court. There are 7 youth in this status. Of those,
                                 3 have been detained almost 3 years and the others between 9 months
                                 and 1 year and 6 months. Of the 7 youth, 5 did not have behavior
                                 modification plans filled out. Of the two that did, one had “Respect for
                                 authority.”

                                 Recognize consequences for “not challenging authority” as goals but no
                                 indication as to how (just two times a week was listed as for modality
                                 and intervention). The other youth had Decision Making as a goal, and
                                 as for modality and frequency “none.” Presumably he had met these
                                 goals, but it is unclear. When the Mental Health Consultant has inquired
                                 about the lack of behavior modification goals for youth in detention, she
                                 has been informed that the policies and procedures preclude NIJ from
                                 having these goals for youth in detention.

                                 A loss of mental health staff means re-orientation and training but
                                 moreover and more importantly, a behavior modification program has
                                 to be clearly defined and implemented.

                                 In the past, the Mental Health Consultant recognized efforts by staff to
                                 follow policies and procedures established, evidence of individual
                                 incentives were provided, staff training on behavior modification policies
                                 and procedures were provided and chart reviews indicated that for the
                                 most part, interventions were being implemented. It is entirely possible
                                 for NIJ to move into a level of compliance or near compliance if efforts
                                 by leadership are consistently applied and the policies and procedures
                                 are clear to youth and staff and are adhered to.

What is needed for full          Ensure that youth treatment plans reflect the individual needs of each
compliance?                      youth. The youth’s plans should be completed fully and implemented.

What steps are required and/or   Given the length of time youth are actually spending in detention, the
recommended?                     Mental Health Consultant recommends a review and revision of NIJ
                                 Policies and Procedures 15.2, 15.3 and 15.4 so that youth in detention,
                                 can also participate in a full rehabilitation plan.

                                 NIJ leadership should develop and consistently apply a behavior
                                 modification program that is clear for the youth and staff to understand



                                                                                                      91
       Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 92 of 107




                                    and follow - with on-going self-monitoring to meet the needs of each
                                    youth.

Priority Next Steps                 Review of Policies and Procedures relevant to Behavior Modification.

Quality Assurance Measures          Have not been developed.

Sources of Information upon         Interviews with youth and staff. Review of Behavior Modification
which Consultant report and         Policies and Procedures. Chart reviews. Data analysis.
compliance ratings are based



SPECIAL EDUCATION AND VOCATIONAL TRAINING –Kim Tandy

 S.A. 81 Educational and Vocational Services – General Population
 Defendants, specifically the Department of Education, shall provide academic and/or vocational education
 services to all juveniles confined in any facility for two weeks or more, equivalent to the number of hours the
 juvenile would have received within the public education system. Specifically, this education shall be provided
 5 (five) days per week, 6 (six) hours per day, 10 (ten) months per year. AIJ shall provide adequate instructional
 materials and space for educational services. Defendants shall employ an adequate number of qualified and
 experienced teachers to provide these services.
 Compliance Rating      Partial Compliance significantly hampered by coronavirus

 Methodology for        The Monitor was unable to meet in person with educational personnel, or to tour the
 Monitoring this        facilities, but conducted several video conferences during the quarter, as well as various
 Quarter                email exchanges.

                        On 8/10/2020, a videoconference was held with Kelvin Merced, Guillermo Somoza and
                        Carlos Delgado to review second quarter non-compliance ratings, and to discuss
                        preparation for the upcoming school year.

                        A subsequent videoconference was held 8/11/2020 with Daiber Carrion from the
                        Department of Education to review the challenges to meeting the requirements for
                        special education students in light of covid-19, and how services would be structured for
                        the coming year.

                        School began on August 24th, and a site visit in person was conducted September 3 at
                        Villalba, and August 28th at Ponce by Deputy Monitor Javier Burgos.

                        On September 18th, another videoconference was held to determine whether all
                        education had been hired, and to see how the modified school program was working.




                                                                                                         92
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 93 of 107




                Finally, on September 30 and October 1, DOJ conducted a “virtual tour” with interviews
                of teachers and others, including its expert Kelly Dedel. The Monitor took part in several
                of those interviews.

                Information received and reviewed this includes:

                1) A list of all education personnel for Ponce and Villalba, including any vacancies
                2) A list of students who graduated from the 6th, 8th and 12th grades for the 2019-2020
                school year.
                3) A list of eligible students for extended school year services (ESS) for 2019-2020 to be
                made up during the 2020-2021 school year
                4) A list of all students participating in educational services, by grade, gender,
                classification, special education status, and type of vocational services being provided
                for the months of August and September
                5) A list of students who have been evaluated upon intake within a five day period to
                determine educational status for the months of August and September
                6) Tracking form for students receiving special education regarding initial and re-
                evaluations processes, and IEP dates
                7) Monthly personnel attendance by support staff, teachers, and special education
                teachers, with documentation of teacher absences and “security situations” which
                disrupt school services for monitoring period for August and September
                8) A copy of the school calendar for 2020-2021
                9) Class schedules for all populations eligible to receive school services (those who have
                not yet graduated)

Findings and    A Collaborative Agreement was signed in December of 2019 between the Department of
Analysis        Corrections and Rehabilitation and the Puerto Rico Department of Education regarding
                the operation of the school program for NIJ facilities. This Agreement places the regular
                education programming under the jurisdiction of the Adult Program of the Department
                of Education, led by the Auxiliary Secretariat of Alternative Education. The agreement
                stipulates that matters related to educational aspects of institutions and correctional
                facilities go directly to the Department of Education, and that DCR will have “no
                inherent participation, or decision making power in the educational aspects of the
                Correctional Schools Program.” Teaching staff will be Department of Education
                employees and have the same benefits as other teachers in the community. The
                Agreement also specifies that DCR shall coordinate with the Department of Education
                regarding security issues. The prior Memorandum of Agreement between the two
                agencies must be revised to further to reflect this agreement in greater detail. DCR and
                PRDE have indicated to the Monitor that this is being worked on.

                Puerto Rico sought, and received, a waiver from the United States Department of
                Education regarding statewide assessments, accounting, and reporting requirements
                (report cards) based on the data from 2019-2020 due to the widespread school closures
                related to the Coronavirus. According to information received by DCR, after
                assessments done in August and September of this new school, 1 youth was able to
                graduate from the 6th grade, 7 youth graduated from the 8th grade, and 8 youth


                                                                                                93
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 94 of 107




           graduated from the 12th grade. It is a good sign that these youth are still able to meet
           the requirements for graduation even during the pandemic.

           School began on August 24th with a plan to provide virtual learning. In order to maintain
           social distancing and other covid-19 protocols in the facility, NIJ brought teachers back
           in to the facility but not in the classrooms. Classes were offered virtually with students
           located in selected classrooms and teachers in other classrooms connected by the
           Microsoft Teams platform. The youth in the classroom can see the teacher on an
           electric white board, while the teacher can view the classroom through the computer’s
           camera eye. Academic courses were scheduled in the morning from 7:30 – 12:00 for
           regular classes, and 1:00 up to 3:00 for vocational, Title I and Special Education services.

           At least sixty (60) new computers/laptops were received to assist students both with
           educational work, and also to provide another outlet for activity on the modules for
           those youth who are not in school. By the end of this quarter, these had not been set up
           yet with the necessary security codes, software and antivirus software, although they
           were received in August. It is expected that at Ponce the internet (broad band) is not
           sufficient to cover the needs of the facility in using these computers for internet
           purposes given the demand for internet by social workers and others for court hearings.
           The internet is better at Villalba since improvements were made as a result of the video
           camera installation.

           While the school schedule began on time, it was necessary to use the first week to
           conduct evaluation and diagnostic tests on youth to see whether they could be
           successfully passed on to the next grade per requirements of the Department of
           Education.

           Monitored Provisions:
           1) Provision of academic and/or vocational education for youth confined 2 weeks or
           more 5 days per week, 6 hours per day, 10 months per year.

           This provision ensures that all youth who are eligible for educational services receive
           such services within a two week period, and that full school days are provided over the
           10 month school calendar.

           Verification was made that all youth were scheduled full school day services, and all
           youth were assigned to vocational services.

           The attendance rates for September as reported, the first full month, showed high
           attendance rates among teachers, ranging from 88 – 100% at Villalba, and 88 – 100% at
           Ponce. It is not clear whether youth were attending all day during this quarter, as there
           were numerous youth in quarantine, teachers in quarantine, and staffing challenges
           because of quarantines and other shortages.

           It is unclear as to whether the schedule provided was adhered to as noted, especially for
           youth in detention, where accompanying staff has been an ongoing challenge, especially
           at Villalba. Youth interviews this quarter were not focused solely on education, but do


                                                                                             94
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 95 of 107




                     indicate some inconsistencies with daily full-school days. Nonetheless, this is still an
                     improvement over the last quarter.

                     2) AIJ shall provide adequate instructional materials and space for educational
                     services
                     Classrooms were used this quarter, with remote access into the classroom by the
                     teachers, who were in another area. The first week was designed to test youth on the
                     prior year’s work to ensure they advanced properly for promotion, as required by the
                     Department of Education.

                     Forty-three computers and tablets were brought in for Villalba and at least 30 for Ponce
                     for use by students in the classrooms and back on the module. There have been several
                     delays in getting these into operation. DCR must develop a protocol for their use, and
                     ensure they are password protected and other do not allow youth to freely use the
                     internet or other programs which are not permitted. At the end of the quarter these
                     have not yet been able to be used.

                     According to the site visit by Javier Burgos, there are whiteboards in the classroom
                     which connect with the teachers. They are working remotely from elsewhere in the
                     facility. This minimizes contact between teachers and youth, but allows for access to
                     the teachers for instruction, questions, and discussion. Youth were socially distanced in
                     the classroom.

                     3) Defendants shall employ an adequate number of qualified and experienced
                     teachers to provide these services.

                     During the visit to Ponce on August 28th, there were still several pending staff
                     assignments to be made by the Department of Education, even though the staff were
                     identified.

                     During the visit to Villalba on September 3, five vocational teachers were on site with
                     materials to provide the service. Youth with high school diplomas were also scheduled
                     to participate in vocational classes. The classes are being done remotely with materials.
                     Vocational teachers are planning to videotape demonstrations to accompany the
                     written materials for some lessons. There were only two regular teachers on site, and
                     two special education teachers. Others had been identified but not yet approved to
                     start.

                     By the end of the quarter, only the director position at Villalba, only the director and 2
                     Title I teachers were left to be employed, and at Ponce, only the director and one Title 1
                     teachers were pending.
What is needed for   The Department of Education is responsible per the Settlement Agreement for the
full compliance?     delivery of all educational services, as well as providing sufficient qualified teachers.
What steps are
required and/or      Well qualified staff should include verification not only of certifications, but also of
recommended?         training for new educational staff, and training required by the Department of Education
                     and coordinated between the Division of Training and NIJ educational services.

                                                                                                         95
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 96 of 107




                      Training records of education staff (including ancillary staff) should be documented and
                      provided as evidence of training requirements.

                      Facilities for classrooms and administrative staff for the education programs must be
                      functional, without leaking roofs, moldy ceilings or walls, and with air conditioning units
                      that are working, once able to be safely used again.

                      Monthly attendance by essential educational staff should remain at 90% or higher in
                      each facility. Ideally, classes should not be disrupted or cancelled as a result of teacher
                      absence.

                      Given the reality of covid-19 being prevalent for the next several months, DCR and PRDE
                      must make its best efforts to ensure that services are afforded for a full day of school,
                      even if done remotely. Computers should be operational, and should aid students in
                      completing assignments. The remote classroom can offer promise for how services can
                      be provided, as is being done by many community schools.

                      DCR and PRDE must ensure that all students are receiving a full school day, including
                      those youth who are in detention status, in transitional measures, protective custody,
                      group schedule modification or any other form of isolation, including quarantine.

                      With the Coronavirus situation remaining fluid, plans may necessarily change during the
                      school year.
Priority Next Steps   A memorandum of agreement which more closely described the working relationship
                      between DCR and PRDE should be created.

                      The Department of Education and NIJ education staff must continue to make all efforts
                      to adapt classes as best possible during the coronavirus so that youth can attain
                      maximum benefit from instruction.

                      Given the reality of teacher exposure to covid-19 requiring quarantine, DCR and PRDE
                      must have contingency plans for how youth will continue to receive services.

                      Ensure that vocational services are provided, even if remotely, through demonstrations
                      which are videotaped or live, and written materials that students can complete. This is a
                      creative solution offered by DCR which should be followed up.

                      Ensure that the new computers are operational and being used to their maximum
                      benefit for students both in the classroom, or when possible, during evening hours, for
                      instructional purposes.

                      Comply with other requirements impose by the PRDE and the Settlement Agreement as
                      best possible while maintaining a safe environment during the pandemic.




                                                                                                         96
      Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 97 of 107




Quality Assurance        The Department of Education should develop quality assurance measures relative to the
Measures                 delivery of education services in collaboration with the NIJ school administrative staff.
Sources of               Video conferences with education staff from NIJ and PRDE
Information upon         Monthly statistical reports
which Consultant         List of teachers and other school personnel including vacancies
report and               List of students who have graduated 6th, 8th and 12th grades
compliance ratings       Documentation from PRDE regarding waiver and other changes during COVID-19
are based.               Collaborative Agreement between Department of Education and the Department of
                         Corrections and Rehabilitation signed in December of 2019


S.A. 86 Defendants, specifically the Department of Education, shall abide by all mandatory requirements and
time frames set forth under the Individuals with Disabilities Education Act, 20 USC §§ 1401 et seq. Defendants
shall screen juveniles for physical and learning disabilities. The screening shall include questions about whether
the juvenile has been previously identified by the public school system as having an educational disability,
previous educational history, and a sufficient medical review to determine whether certain educational
disabilities are present, such as hearing impairments, including deafness, speech or language impairments,
visual impairments, including blindness, mental retardation, or serious emotional disturbances adversely
affecting educational performance.
Compliance Rating        Partial Compliance

Description of           The Monitor continued to check with postings from the U.S. Department of Education
Monitoring process       regarding any waivers relative to special education compliance due to covid-19.
during this period       The United States Department of Education specifically declined to seek a congressional
of time                  waiver for school districts related to their responsibilities under the Individuals with
                         Disabilities Improvement Education Act (IDEIA).7 The Department made clear that school
                         districts must still provide a free and appropriate public education (FAPE) while
                         balancing the need to protect the health and safety of students. The Department of
                         Education has reiterated that the provision of FAPE may include special education and
                         related services provided through in person, distance learning, virtually, online or
                         telephonically.

                         As such, PRDE has not been granted a waiver of any type from complying with the
                         requirements of the IDEIA. PRDE has provided some guidance letters which the Monitor
                         has reviewed such as how online professional development can occur, and how
                         modified IEP meetings can be done remotely.

                         The Monitor also learned this quarter that Puerto Rico has special conditions for the
                         release of CARES funds, IDEIA, Title 1 and funds for vocational education. Funding for
                         the 2019-2020 and 2020-2021 years have been retained until the island can negotiate a
                         third party to manage its funds. PRDE has been negotiating a contract now for about a
                         year with such a provider. They have, however, received a waiver to release 2017-2018



7
 See, https://sites.ed.gov/idea/secretary-devos-declines-to-seek-congressional-fape-lre-waivers-to-idea-
requirements.

                                                                                                           97
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 98 of 107




                funds, and may be able to use those to hire two school psychologists which were
                previously sought. This proposal has been submitted and waiting approval.

                Additional records reviewed for the Second Quarter include:

                1) List of all student enrolled vocational education, including special education students
                2) Verification of the provision of educational services within 5 days of arrival for eligible
                youth.
                3) Tracking Form for Initial and Re-evaluation Process
                4) Reports from MIPE regarding re-evaluations which are overdue
                5) Evaluations completed by PCPS
                6) A list of eligible students who were entitled to extended school year services from
                this past summer.
                7) List of youth who have been evaluated by PCPS and copies of evaluations

                In total, three video conferences were held with the Carlos Delgado (DCR) and Daiber
                Carrion (PRDE) to discuss the provision of special education services. These were held on
                August 10th, August 11th, and September 18th. As noted above, one site visit was also
                made to each of the two facilities by Javier Burgos this quarter.

                At the end of September, the Monitor participated in a “virtual tour” by the U.S.
                Department of Justice from September 30 – October 2. This included meetings with
                teachers and facility directors, as well as with Carlos Delgado and Daiber Carrion. The
                DOJ education expert Kelly Dedel also participated.
Findings and    This section provides a general requirement that compliance with the IDEIA is necessary
Analysis        in order to meet compliance requirements of this section. For purposes of complying
                with the IDEIA, this provision has been broken down into 4 sections as noted below:

                1) Mandatory requirements of the Individuals with Disabilities Education Act
                   a) Child Find
                PRDE is responsible for ensuring that Child Find provisions to locate and identify youth
                who may be eligible for special education are met, but must work collaboratively with
                NIJ instructional staff to ensure that adequate mechanisms are in place to identify when
                youth are appropriate for referrals.

                Youth are typically screened at detention using an education questionnaire to determine
                prior educational placements, previous involvement in special education, and academic
                achievement. Diagnostic testing is completed within five school days and school records
                are requested and obtained. Physical disabilities are noted, including visual problems,
                speech problems, use of medication, hearing problems, and orthopedic problems.
                Recommendations for testing are made including for hearing impairment, psychological,
                occupational therapy neurological examination, psychiatric, visual, health and/or a
                Woodcock Munoz.

                Documentation received from NIJ education staff indicates that there were 19 new
                youth admitted on detention status, of which 17 held for a minimum of 5 days. Of the
                seventeen youth 17 held, five (5) already graduated and thus were not tested. Of the

                                                                                                    98
Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 99 of 107




           remaining twelve (12), one was hospitalized, and the other eleven (11) were evaluated
           based upon the process noted above, including basic testing across the five subject
           areas. This includes 4 new admissions in August, and 7 new admissions in September.
           This is a substantial improvement from the second quarter where no youth were being
           tested because of covid-19. Of the eleven youth evaluated, they were completed in a
           timely manner.

           This section has returned to compliant status as it had been with the exception of the
           second quarter.

              b) Evaluation of youth with suspected disabilities

           PRDE has an obligation to ensure that youth with suspected disabilities, and those in
           need of re-evaluation, receive thorough multi-faceted evaluations which stretch across
           areas of concern as well as the identification of student strengths. This include three
           year re-evaluation processes as well.

           MIPE sends quarterly computer generated updates to the Monitor indicating which
           youth have completed evaluations, which are about to be completed, and in which
           cases triennial evaluation dates have expired. The Monitor confirms these using the
           online MIPE system for more information about the timelines. At the end of the
           quarter, MIPE’s printout showed that six (6) triennial evaluations were overdue, some
           for significant periods of time. A report by NIJ indicated of the six youth listed, one left
           in May. A second youth left in March, but returned in July. The evaluations for the five
           youth still in the facility were referred for completion to PCPS since they were overdue.
           It is not unusual that information is not completed in the MIPE system.

           DCR referred a total of 11 youth for re-evaluations to PCPS for completion which were
           overdue, and all 11 were completed during this third quarter. It appears there are 3
           additional evaluations which are pending, two for youth in treatment and one for a
           youth in detention status, which were more recently initiated.

           This is very significant progress. PCPS has been contracting with an outside clinical
           psychologist to complete these evaluations. If the mental health provider changes, it
           would be helpful to continue this services so that this area can move toward greater
           compliance.

             c) Provision of specially designed instruction and related services

           DCR and PRDE took several measures to ensure that youth were receiving specially
           designed instruction and related services this quarter. DCR opted to design services
           with youth in their classrooms (or on module for small numbers), with teachers working
           remotely from within the facility.

           Guidance provided by the U.S. Department of Education recognized the challenges for
           schools shut down during the pandemic, and emphasized that federal disability laws
           allow for flexibility in determining how to meet the needs of individual students with


                                                                                              99
         Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 100 of 107




                     disabilities. This necessarily looks different during a national emergency, but it does not
                     mean that services are discontinued. In cases where services are missed or delayed, IEP
                     teams must make decisions about whether and to what extent compensatory services
                     may be required when schools resume normal operations.8

                     DCR and PRDE did a commendable job this quarter in scheduling and completing IEPs
                     which were overdue for revisions, and doing COMPU meetings remotely. PRDE
                     compliance staff began meeting weekly to do planning on how to help the youth with
                     the most significant disabilities to bet better services.

                      Remote services, while likely necessary at this point, may not be appropriate for some
                     students who need more one on one time. DCR and PRDE should continue to find ways
                     to effectively delivery the services to those youth who struggle to learn remotely.

                       d) Procedural safeguards

                     DCR and PRDE made a significant effort this quarter, starting in August, to reschedule
                     COMPU meetings remotely, and to revise IEPs accordingly. On September 3, for
                     example, at the time of Mr. Burgos’ visit, three COMPU meetings were already
                     completed, and three additional ones were scheduled.

                     NIJ and the PRDE are encouraged to examine guidance documents provided by the
                     United States Department of Education relative to initial evaluation and assessment
                     timelines and procedural safeguards during coronavirus.
                     https://www.d.gov/coronavirus.
  What is needed     Initial evaluations and re-evaluations must be completed in a timely manner, and in
for compliance to    accordance with the provisions of IDEA. Under 34 CFR §300.305(a)(1), the IEP Team and
be achieved?         other qualified professionals, as appropriate, as part of an initial evaluation and as part
                     of any reevaluation under 34 CFR Part 300, must: “Review existing evaluation data on
                     the child, including—(i) Evaluations and information provided by the parents of the
                     child; (ii) Current classroom-based, local, or State assessments, and classroom-based
                     observations; and (iii) Observations by teachers and related services providers.”

                     For youth who are in detention status with overdue re-evaluations, a process must be
                     worked out with the local district to ensure the evaluation gets completed.

                     IEPs must include an individualized determination of disability, special considerations,
                     including behavioral plans when appropriate, and a range of placement options,
                     including the availability of resource rooms and a self-contained classroom if necessary.
                     Staff should be trained on the use of Functional Behavioral Assessments and the
                     Development of Behavioral Intervention Plans for those youth with significant
                     behavioral and emotional problems which impede learning, and/or disrupt the
                     classroom setting.




88
     Id. at pg. 2.

                                                                                                     100
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 101 of 107




                      IEPs meetings must be held at least on an annual basis, with new plans in place as
                      needed. Compliance with this provision must be done remotely if necessary.

                      The use of surrogates when necessary, must be examined. While it may be possible that
                      an NIJ social worker may stand in for a parent, this must be a parental designation and
                      not one made by NIJ or PRDE. Policies and practices must also ensure other procedural
                      safeguards for the participation of parents as well as youth.

                      Compliance with IDEIA requirements during the pandemic is challenging, but NIJ and
                      PRDE have not been exempted by the U.S. Department of Education nor this Settlement
                      Agreement from compliance. Finding ways to effectively serve youth remotely, as well
                      as conducting the appropriate reviews, will continue to be a high priority.
Priority Next Steps   Continue compliance on Child Find requirements, including initial screenings done on
                      youth within 5 days of intake.

                      Continue the good progress with timely evaluations and revised IEPs. The Monitor
                      encourages the use of PCPS to assist in the evaluation process, training and
                      development of IEPs, particularly for those students with behavioral challenges.

                      PRDE must ensure that there are proper procedures for identification of “parents” and
                      that such individuals meet the definition within IDEA, or are designated by such person,
                      and that surrogate parents are also available as needed.

                      PRDE must find ways to ensure that youth eligible to receive specially designed
                      instruction are still served during the pandemic. Because these youth were not given
                      specially designed instruction during the months of March – June, compensatory
                      education should be considered.

                      The use of computers to assist students, including special education students, is strongly
                      encourages since the computers are now readily available.

                      The Monitor has consulted with PRDE about conducting selected file reviews during the
                      fourth quarter using compliance staff to conduct these reviews, with reports provided to
                      the Monitor. It is hoped that PRDE will eventually move into this self-monitoring
                      function. The process has been established to be completed in the next quarter.
Quality Assurance     The monitor has not yet reviewed draft quality assurance.
Measures
Sources of            Interviews with NIJ and PRDE staff
Information relied    Review of documentation regarding student schedules, attendance of staff and youth,
upon                  disability categories and time spent in special education by facility
                      Copies of evaluations completed
                      Review of Department of Education guidance documents
                      Phone calls and emails




                                                                                                     101
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 102 of 107




S.A. 87. If a juvenile has been previously identified as having an educational disability, Defendants shall
immediately request that the appropriate school district provide a copy of the juvenile's individualized
education plan ("IEP"). Defendants shall assess the adequacy of the juvenile's IEP and either implement it as
written if it is an adequate plan or, if the IEP is inadequate, rewrite the plan to make it adequate, and then
implement the revised IEP.
Compliance Rating      Partial Compliance

Description of         The monitor previously reviewed the procedures and forms for requesting
Monitoring process     documentation on youth from prior school districts when admitted to detention. This
during this period     includes the youth’s cumulative file through SIS and the special education file through
of time                MIPE.

                       Documentation of when IEPs were revised and when new IEP’s were due was reviewed
                       by the Monitor and compared against the MIPE system.
Findings and           Appropriate policies are in place to require that records of the youth’s IEP are obtained
Analysis               immediately from the appropriate district. Records must be requested within 10
                       business days after the screening is done and the youth has indicated he or she has an
                       IEP. The youth is enrolled in school within 72 hours. Because of the coronavirus, during
                       this quarter, few youth were admitted, and those who entered into detention status did
                       not have teaching staff available to them.

                       It appears that IEP reviews and modifications that were past the one year deadline
                       during the second quarter have been revised during this quarter. DCR and PRDE have
                       made a concerted effort to schedule COMPU meetings early in the school year to make
                       these changes.
What is needed for     All special education files should contain a records of annual IEP reviews, and other
full compliance?       reviews of the IEP done during the year as needed. A system of reviewing IEPs must
What steps are         align with a 12 month calendar year, or more often if needed.
required and/or
recommended?           Youth with an outdated IEP upon arrival must have a COMPU meeting to develop a new
                       IEP based upon the latest evaluation, and when that is out of date, a referral for a new
                       evaluation must be promptly made.

                       During the pandemic, education staff will need to continue to conduct remote COMPU
                       meetings, and make best their best effort to involve parents in these remote meetings.
                       Given the unavailability of internet in some communities, this may prove challenging to
                       get parental participation. The Department of Education should examine ways to
                       involve parents who have technology limitations in their homes.
Priority Next Steps    Ensure that the appropriate COMPU meetings are held to review the youth’s IEP goals
                       and progress, present levels of performance, and any needed changes to the IEP’s goals,
                       measurable objectives, accommodations and placement. This is particularly important
                       for youth entering into detention status.

                       Ensure the appropriate technology is in place to conduct COMPU meetings, including
                       the participation of parents and youth.


                                                                                                      102
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 103 of 107




Quality Assurance      Education QA tools have not been reviewed by the Monitor but have been requested so
Measures               they can be reviewed.
Sources of             Review of screening and evaluation materials completed while youth are detained
Information upon       Review of documentation used to request and follow up on records
                       Discussions with PRDE and NIJ education staff
                       Review of monthly documentation tracking special education deadlines for evaluations
                       and IEP reviews.
S.A. 90. Defendants shall provide appropriate services for juveniles eligible for special education and related
services. Defendants shall provide each such juvenile with educational instruction specially designed to meet
the unique needs of the juvenile, supported by such services as are necessary to permit the juvenile to benefit
from the instruction. Defendants shall coordinate such individualized educational services with regular
education programs and activities.
Compliance Rating      Partial Compliance

Description of         See above generally Paragraph 86 for a discussion of the provision of specially designed
Monitoring process     instruction
S.A. 91. Qualified professionals shall develop and implement an IEP reasonably calculated to provide
educational benefits for every juvenile identified as having a disability. When appropriate, the IEP shall include
a vocational component.

Compliance Rating      Partial Compliance

Description of         The Monitor reviewed the qualifications, including records of certifications, for special
Monitoring process     education staff at the beginning of the 2019-2020 school year. She has not received
during this period     credentials on new teachers assigned to NIJ facilities for this year.
of time
                       A review of all youth schedules for regular and special education students was
                       completed, including vocational education classes.
Findings and           Staff responsible for the development of IEPs are the special education instructors, who
Analysis               are training in working with students with disabilities and the creation of IEPs. An
                       adequate number of special education staff are employed in the two facilities, and were
                       available this quarter.

                       All students receiving special education and related services are enrolled in vocational
                       education classes. These are held in the afternoon with remote access.

                       The extent to which IEPs are developed and implemented to allow youth to achieve
                       academic benefit is monitored through Paragraph 86.
What is needed for     The monitor believes that the policies and procedures, training, staff and resources are
full compliance?       available to ensure that this provision is in compliance. A system of documentation has
What steps are         been created which is thorough and which appears to follow the requirements under
required and/or        IDEA for the creation and implementation of IEPs.
recommended?



                                                                                                       103
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 104 of 107




                      The provision of vocational education is incorporated into policy and, while not
                      mandatory in all cases, has been an integral part of providing more robust educational
                      services for youth in NIJ and is offered consistently.

                      IEPs must be designed based upon the individual needs of the youth. Such
                      determinations as made as part of the Paragraph 86 compliance ratings. It is important
                      to note the relationship between well designed evaluations which include all areas of
                      concerns, proper identification of youth disabilities and levels of performance, and the
                      individualization of a plan which can meet the specific needs of those youth, including
                      the level of service afforded, special aids and supports, accommodations, and related
                      services. Paragraph 86 ties those provisions together through file reviews, youth and
                      teacher interviews, and observations.

                      For the coming school year, in the wake of the pandemic, NIJ and PRDE must continue to
                      provide vocational education taking into account the requirements for social distancing,
                      the availability of teachers remotely or in person, and other variables.
Priority Next Steps   Ongoing monitoring over the next year will ensure that all provisions in place are being
                      implemented fully and faithfully as best possible given the pandemic.
Quality Assurance     The Monitor has not reviewed proposed QA measures.
Measures
Sources of            All youth schedules regarding the provision of vocational instruction
Information           Review of Policies and procedures
S.A. 93 Services provided pursuant to IEPs shall be provided year round. Defendants shall ensure that juveniles
with educational disabilities receive a full day of instruction five (5) days a week.

Compliance Rating     Partial Compliance

Description of        The Monitor met with Carlos Delgado and Daiber Carrion during this third quarter to
Monitoring process    discuss a method for making up extended school year services (ESS) since no service was
during this period    provided to eligible students this summer because of covid-19.
of time
                      A list of students who remain in DCR custody and who qualified for ESS was provided.
                      Plans were discussed about how “compensatory services” could be provided. The
                      Monitor asked to receive a plan for how these services will be delivered this during this
                      quarter and/or next.

Findings and          Year round school services to special education students must be provided to students
Analysis              who “prior to the corresponding evaluations, require this service in order to avoid falling
                      back in their academic skills and performance.” (See policy 20.2 Section V)

                      Education staff provided information to the Monitor for the 2019 – 2020 school year
                      which includes 8 youth in Villalba and 7 youth in Ponce who are eligible for extended
                      school services. Eligible youth were to have received 5 hours per day of instruction
                      during the summer schedule. Two special education teachers in each facility were
                      approved to work with this program over the summer.

                                                                                                      104
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 105 of 107




                       Unfortunately, as a result of coronavirus, no teachers were available to conduct
                       extended school year services, and none was provided during the month of June.

                       An appropriate level of compensatory services should be provided to these youth, who
                       are at risk for regression. There are 6 youth in Villalba and one in Ponce entitled to
                       these services. DCR has informed the Monitor that there will be a weekly class with
                       these youth through December 23rd to make up for the instruction during the summer. I
                       have encouraged creative uses for this time which would include high interest activities
                       that can reinforce fundamentals, but not feel like “more school.”

What is needed for     Policies are already in place which address the need for Extended School Services.
full compliance?       An annual review of youth eligible for ESS should be made in the fall and submitted to
                       the PRDE for consideration. Qualified teachers must be retained each year to provide
                       ESS to eligible students.

                       Compensatory services must be provided to make up for the time lost this summer for
                       eligible students.
Priority Next Steps    Design and document all hours spent per eligible use between now and the end of the
                       school year on December 23. Ensure that all youth who were eligible receive this
                       services.
Quality Assurance      Quality assurance measures should be established to ensure that such provisions are
Measures               made in a timely manner, and that youth who are eligible received the service with a
                       qualified teacher.
Sources of             Documentation as submitted to PRDE concerning students eligible for ESS, and teachers
Information            available and designated for this service.
S.A. 94. Juveniles shall not be excluded from services to be provided pursuant to IEPs based on a propensity for
violence or self-inflicted harm or based on vulnerability. Juveniles in isolation or other disciplinary settings have
a right to special education. If required for institutional security, services provided pursuant to IEPs may be
provided in settings other than a classroom.

Compliance Rating      Partial Compliance

Description of         The Monitor cross referenced youth in TM, PC or on group schedule modification to see
Monitoring process     what educational services were provided under this section. Of the two youth in
during this period     transitional measures or protective custody, one was eligible for school services while in
of time                that status at least for a couple of days. There were also 8 youth in Ponce on Group
                       Schedule Modification for 6 days (four of which were school days) from September 22 –
                       September 28, and who were entitled to educational services.

                       Timely reports were not provided of youth for youth in disciplinary settings or isolation,
                       or measures such as PC or TM, or group schedule modification which results in isolation.
Findings and           There are three sections to Paragraph 94 which must be monitored:
Analysis               1) Whether youth who have an IEP are excluded from services based upon a propensity
                       for violence or self-inflected harm or based on vulnerability.

                                                                                                         105
    Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 106 of 107




                     2) Whether youth in “isolation or other disciplinary settings” are provided the right to
                     special education services; and
                     3) Whether educational services provided pursuant to an IEP occurring in settings
                     outside of the classroom are required for institutional security.

                     Services to Youth in TM or PC Status:
                     NIJ Policy 20.1 to require full day educational services be provided to youth in
                     Transitional Measures or Protective Custody who have not already graduated. The
                     requirement is for 6 fifty (50) minute classes, the same afforded other students.
                     Compliance with this new policy positively impacts several provisions of the Consent
                     Decree, including the educational requirements of Paragraphs 79 and 80, Paragraph 81,
                     and Paragraph 86. This policy must still be signed by the Secretary.

                     Verification of school services is made through examination of each youth’s education
                     schedule, and examination of daily attendance records, signed by each teacher, and by
                     the student. For those dates when the youth did not receive a full school day,
                     accompanying explanatory notes are examined.

                     Placement in Transitional Measures and/or Protective Custody for the quarter was low,
                     with only 2 youth in this status for the third quarter, with only one of those youth in that
                     status for 2 days of the school quarter. Eight youth, however, were placed in group
                     schedule modification status at Ponce; educational services should be documented for
                     these youth during the duration of that status.

                     School exclusion for other youth
                     A tracking form is used to document when school services are not available as a result of
                     register, incidents such as fights, lack of available security or other reasons not the fault
                     of youth.

                     Classroom and Education Staff for TM
                     In order to properly implement the new policy, NIJ must have sufficient educational staff
                     to serve these youth, and the physical resources needed to conduct classes in a safe
                     environment.
What is needed for   Compliance with the new policy will require that NIJ consistently provide full school days
full compliance?     of 6 fifty minute classes in accordance with individual schedules for youth who are in TM
What steps are       and PC, and who have not graduated from high school. This will also be true for other
required and/or      youth who are in group schedule modification status, or otherwise in any form of
recommended?         isolation. For youth who are in quarantine, educational services must still be provided in
                     modified form.

                     Coordination with security staff is essential to limit the disruption to the school schedule
                     as best possible, and to ensure that youth receive the required services. Continued
                     documentation and analysis of days where youth do not receive services due to other
                     reason is critical.




                                                                                                      106
     Case 3:94-cv-02080-GAG Document 1585 Filed 12/10/20 Page 107 of 107




                       Time documentation of youth receiving education in TM and PC status, as well as any
                       changes with implementation of Group Schedule Modification which interfere with
                       educational programming.
Priority Next Steps    NIJ and PRDE must determine how youth in transitional measures or protective custody
                       will be provided with educational services depending upon the model they use for
                       delivering services to youth in the fall semester.

                       NIJ and PRDE will also need to ensure that educational services are provided to youth in
                       group schedule modification or other forms of isolation when applicable. Quarantined
                       youth should still be receiving access to education services even if a teacher cannot be
                       physically present.
Quality Assurance      No QA has been reviewed for this provision but the Monitor.
Measures
Sources of             Review of policies and procedures relative to education
Information upon       Discussion with education staff
which Consultant
relied
S.A. 95. When an IEP is ineffective, Defendants shall timely modify the IEP.

Compliance Rating      Partial Compliance

Description of         See above for discussion of this section. .
Monitoring process
Findings and           See discussion above.
Analysis
What is needed for     Good data must be kept on student goal achievement, and should reflect student
full compliance?       progress for meeting IEP goals, and receiving academic benefit from instruction
What steps are         provided. Student files reviewed indicated that reviews are completed every 10 weeks
required and/or        on students, and information on progress is sent to parents. This practice, when done
recommended?           consistently, provides the youth and parents with good benchmarks for the year, but
                       should also provide indicators for when IEPs may need to be modified.

                       Supervision of IEPs and data collection should provide indicators of whether such
                       progress is being achieved with each student. PRDE must have a system of providing
                       oversight of special education teachers to monitor their development of IEPs, as well as
                       progress and benchmarks achieved.

                       Special education services did resume this quarter, and the IEPs which were overdue
                       have been revised as noted in Paragraph 86.

                       Full compliance with this provision is met when Paragraph 86 reaches full compliance.




                                                                                                     107
